Exhibit 10.17

Confidential information in this Loan and Security Agreement has been omitted
and filed separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request

 

 

DT WAREHOUSE V, LLC,

as the Borrower,

DT CREDIT COMPANY, LLC,

as the Servicer,

WELLS FARGO BANK, N.A.

as the Lender,

WELLS FARGO SECURITIES, LLC,

as the Administrative Agent,

and

WELLS FARGO BANK, N.A.,

as the Backup Servicer and as the Collateral Custodian

 

 

LOAN AND SECURITY AGREEMENT

Dated as of December 23, 2011

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                Page  

Article I Definitions; Construction

     1     

Section 1.1.

    

Definitions.

     1     

Section 1.2.

    

ing Terms and Determinations.

     30     

Section 1.3.

    

Computation of Time Periods.

     30     

Section 1.4.

    

Interpretation.

     30   

Article II Loans

     30     

Section 2.1.

    

Loans.

     30     

Section 2.2.

    

Reductions of the Commitment.

     32     

Section 2.3.

    

Extensions of Commitments.

     33     

Section 2.4.

    

The Note.

     33     

Section 2.5.

    

Optional Principal Repayment; Right of First Refusal.

     33     

Section 2.6.

    

Payments.

     34     

Section 2.7.

    

Settlement Procedures.

     35     

Section 2.8.

    

Repayment Obligation.

     37     

Section 2.9.

    

Payments, Computations, Etc.

     37     

Section 2.10.

    

Collections and Allocations; Investment of Funds.

     38     

Section 2.11.

    

Fees.

     39     

Section 2.12.

    

Increased Costs; Capital Adequacy; Illegality.

     39     

Section 2.13.

    

Taxes.

     40     

Section 2.14.

    

Re-Liening Trigger Event.

     43     

Section 2.15.

    

Permitted Take-Outs.

     43   

Article III Security

     45     

Section 3.1.

    

Collateral and Backup Collateral.

     45     

Section 3.2.

    

Release of Collateral; No Legal Title.

     48     

Section 3.3.

    

Protection of Security Interest; Administrative Agent, as Attorney-in-Fact.

     48     

Section 3.4.

    

Collateral Assignment of the Purchase Agreement.

     49   

Article IV Conditions of Closing and Loans

     49     

Section 4.1.

    

Conditions to Closing.

     49     

Section 4.2.

    

Conditions Precedent to All Loans.

     50   

Article V Representations and Warranties

     52     

Section 5.1.

    

Representations and Warranties of the Borrower.

     52     

Section 5.2.

    

Representations and Warranties of the Borrower relating to this Agreement and
the Pledged Contracts.

     56     

Section 5.3.

    

Representations and Warranties of the Initial Servicer.

     57     

Section 5.4.

    

Representations and Warranties of the Backup Servicer.

     58     

Section 5.5.

    

Breach of Representations and Warranties; Retransfer of an Ineligible Contract.

     59   

Article VI Covenants

     60     

Section 6.1.

    

Affirmative Covenants of the Borrower.

     60     

Section 6.2.

    

Negative Covenants of the Borrower.

     63     

Section 6.3.

    

Covenant of the Borrower Relating to the Hedging Agreement.

     68     

Section 6.4.

    

Affirmative Covenants of the Servicer.

     68     

Section 6.5.

    

Negative Covenants of the Servicer.

     71   

 

i



--------------------------------------------------------------------------------

 

Section 6.6.

    

Confirmation of Release of Liens on the Contracts.

     72   

Article VII Administration and Servicing of Pledged Contracts

     73     

Section 7.1.

    

Designation of Servicing.

     73     

Section 7.2.

    

Servicing Compensation.

     73     

Section 7.3.

    

Duties of the Servicer.

     73     

Section 7.4.

    

Collection of Payments.

     77     

Section 7.5.

    

[Reserved.]

     78     

Section 7.6.

    

Payment of Certain Expenses by the initial Servicer.

     78     

Section 7.7.

    

Reports.

     78     

Section 7.8.

    

Reserved.

     79     

Section 7.9.

    

Annual Independent Public Accountant’s Reports.

     79     

Section 7.10.

    

Rights Prior to Assumption of Duties by the Backup Servicer or Designation of
Successor Servicer.

     80     

Section 7.11.

    

Rights After Assumption of Duties by Backup Servicer or Designation of Successor
Servicer; Liability.

     81     

Section 7.12.

    

Limitation on Liability of the Servicer and Others.

     82     

Section 7.13.

    

The Servicer Not to Resign.

     83     

Section 7.14.

    

Servicer Termination Events.

     83     

Section 7.15.

    

Appointment of Successor Servicer.

     84     

Section 7.16.

    

Reserved.

     86     

Section 7.17.

    

Wells Fargo as Successor Servicer.

     86     

Section 7.18.

    

Responsibilities of the Borrower.

     88   

Article VIII Backup Servicer

     88     

Section 8.1.

    

Designation of the Backup Servicer.

     88     

Section 8.2.

    

Duties of the Backup Servicer.

     88     

Section 8.3.

    

Backup Servicing Compensation.

     88     

Section 8.4.

    

Backup Servicer Removal.

     89     

Section 8.5.

    

The Backup Servicer Not to Resign.

     89     

Section 8.6.

    

Reserved.

     89     

Section 8.7.

    

Covenants of the Backup Servicer.

     89   

Article IX The Collateral Custodian

     89     

Section 9.1.

    

Compensation and Indemnification of Collateral Custodian.

     89     

Section 9.2.

    

Representations, Warranties and Covenants of the Collateral Custodian.

     90     

Section 9.3.

    

Covenants of the Collateral Custodian.

     91     

Section 9.4.

    

Liability of the Collateral Custodian.

     91     

Section 9.5.

    

Certain Matters Affecting the Collateral Custodian.

     93   

Article X Termination Events and Foreclosure Events

     95     

Section 10.1.

    

Termination Events.

     95     

Section 10.2.

    

Foreclosure Events.

     97     

Section 10.3.

    

Exercise of Remedies.

     100     

Section 10.4.

    

Waiver of Certain Laws.

     101     

Section 10.5.

    

Power of Attorney.

     101   

Article XI Indemnification

     102     

Section 11.1.

    

Indemnities by the Borrower.

     102     

Section 11.2.

    

Indemnities by the Servicer.

     104   

Article XII The Administrative Agent

     104   

 

ii



--------------------------------------------------------------------------------

 

Section 12.1.

    

Authorization and Action.

     104     

Section 12.2.

    

Delegation of Duties.

     105     

Section 12.3.

    

Exculpatory Provisions.

     105     

Section 12.4.

    

Reliance.

     105     

Section 12.5.

    

Non-Reliance on Administrative Agent.

     106     

Section 12.6.

    

Indemnification.

     107     

Section 12.7.

    

Administrative Agent in its Individual Capacity.

     107     

Section 12.8.

    

Successor Agents.

     107   

Article XIII Assignments; Participations

     108     

Section 13.1.

    

Assignments and Participations.

     108   

Article XIV Mutual Covenants Regarding Confidentiality

     110     

Section 14.1.

    

Covenants of the Borrower, the Servicer, the Backup Servicer and the Collateral
Custodian.

     110     

Section 14.2.

    

Covenants of the Administrative Agent, the Lender, the Backup Servicer and the
Collateral Custodian.

     111     

Section 14.3.

    

Non-Confidentiality of Tax Treatment and Tax Structure.

     112   

Article XV Miscellaneous

     112     

Section 15.1.

    

Amendments and Waivers.

     112     

Section 15.2.

    

Notices, Etc.

     113     

Section 15.3.

    

No Waiver, Rights and Remedies.

     113     

Section 15.4.

    

Binding Effect.

     113     

Section 15.5.

    

Term of this Agreement.

     113     

Section 15.6.

    

GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO VENUE.

     114     

Section 15.7.

    

WAIVER OF JURY TRIAL.

     114     

Section 15.8.

    

Costs, Expenses and Taxes.

     114     

Section 15.9.

    

Recourse Against Certain Parties.

     115     

Section 15.10.

    

Patriot Act Compliance.

     115     

Section 15.11.

    

Execution in Counterparts; Severability; Integration.

     115     

Section 15.12.

    

Third Party Beneficiary.

     116   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

Schedule A

    

–

    

Eligible Contract Criteria

Schedule B

    

–

    

Schedule of Contracts

Schedule C

    

–

    

Location of Contract Files

Schedule D

    

–

    

Schedule of Documents

Schedule E

    

–

    

Tradenames

EXHIBITS

Exhibit A

    

–

    

Form of Funding Request

Exhibit B

    

–

    

Form of Note

Exhibit C

    

–

    

Form of Assignment and Acceptance

Exhibit D

    

–

    

Credit and Collection Policy

Exhibit E

    

–

    

Form of Hedging Agreement (including Schedule and Confirmation)

Exhibit F

    

–

    

Form of Power of Attorney

Exhibit G

    

–

    

Form of Permitted Take-Out Release

Exhibit H

    

–

    

Form of Solvency Certificate

Exhibit I

    

–

    

Form of Monthly Report

Exhibit J

    

–

    

Form of Monthly Backup Servicer Certificate

Exhibit K

    

–

    

Form of Residual Interest Conveyance Agreement (Approved Form)

Exhibit L

    

–

    

Form of Principal Repayment Notice

Exhibit M

    

–

    

Form of Collateral Custodian Fee Letter

Exhibit N

    

–

    

Master Agency Agreement

Exhibit O

    

–

    

Form of Motor Vehicle Installment Sales Contract

Exhibit P

    

–

    

Copy of Employee Purchase Program Terms and Conditions

 

iv



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

This Loan and Security Agreement, dated as of December 23, 2011 (this
“Agreement”), is among DT WAREHOUSE V, LLC, a Delaware limited liability
company, as borrower (the “Borrower”), DT CREDIT COMPANY, LLC, an Arizona
limited liability company (together with its permitted successors and assigns,
“DTCC”), as servicer (the “Servicer”), Wells Fargo Bank, N.A., as lender (the
“Lender”), Wells Fargo Securities, LLC, a Delaware limited liability company, as
administrative agent for the Lender (the “Administrative Agent”), and Wells
Fargo Bank, N.A., a national banking association, as the collateral custodian
(in such capacity, the “Collateral Custodian”) and as the backup servicer (in
such capacity, the “Backup Servicer”).

W I T N E S S E T H:

WHEREAS, the Borrower was formed for the purpose of taking assignments of and
holding various assets, including motor vehicle finance contracts, amounts
received on or in respect of such motor vehicle finance contracts and proceeds
of the foregoing;

WHEREAS, the Borrower has requested that the Lender make certain loans to the
Borrower from time to time, the proceeds of which will be used to finance the
purchase price of assets as described herein;

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Article I

Definitions; Construction

Section 1.1.     Definitions.

Whenever used herein, unless the context otherwise requires, the following words
and phrases shall have the following meanings:

Accepted Servicing Practices: With respect to any Contract, those servicing
practices (including collection procedures) of prudent subprime auto loan
servicing institutions which service auto loans of the same type as such
Contract in the jurisdiction where such Contract is located, and which are in
accordance with Applicable Law, the provisions of this Agreement and the
practices described in the Credit and Collection Policy.

Account Bank:   Wells Fargo Bank, N.A., or any other bank approved by the
Administrative Agent.

Account Collateral:    With respect to each Account, such Account, together with
all cash, securities, financial assets (as defined in Section 8-102(a)(9) of the
UCC) and investments and other property from time to time deposited or credited
to such Account and all proceeds thereof.

Accounting Period: A calendar month.



--------------------------------------------------------------------------------

Accounts: The Collection Account and the Reserve Account.

Addition Date:  Each date when Subsequent Contracts are added to the Collateral
in connection with a Subsequent Loan.

Additional Amount:  As defined in Section 2.13(a).

Adjusted Borrowing Base:  On any day on or after the occurrence of an
Overcollateralization Increase Event, the percentage equivalent of a fraction
the numerator of which is the Note Balance on such day and the denominator of
which is the Net Principal Balance on such day, in each case, determined after
giving effect to any Subsequent Loan made on such day and the addition of any
Subsequent Contracts made in connection with such Subsequent Loan.

Adjusted Eurodollar Rate:    On any day, an interest rate per annum equal to the
quotient, expressed as a percentage and rounded upwards, if necessary, to the
nearest 1/100 of 1%, obtained by dividing (a) the LIBOR Rate by (b) 100% minus
the Eurodollar Reserve Percentage.

Administrative Agent: As defined in the Preamble.

Administrative Agent’s Account: That account held at the Account Bank (account
number [*]) in the name of the Administrative Agent.

Advance Rate:    On any date (i) other than a day during any
Overcollateralization Increase Period, 57.6% and (ii) on any day during any
Overcollateralization Increase Period, 47.6%.

Advisors:   Accountants, attorneys, consultants, advisors, credit enhancers,
liquidity providers and Persons similar to the foregoing and the respective
directors, officers, employees and managers of each of the foregoing.

Affected Party:    The Lender, the Administrative Agent and their respective
successors and assigns.

Affiliate: With respect to a Person, any other Person controlling, controlled by
or under common control with such Person. For purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” or “controlled” have meanings correlative to the
foregoing.

Aggregate Unpaids:   With respect to any date, an amount equal to the sum of
(i) the Note Balance, (ii) all accrued but unpaid Interest, (iii) all Used Fees
and Unused Fees, (iv) all amounts due and owing or accrued but unpaid as of such
date of determination to the Collateral Custodian and to the Backup Servicer
and, (v) without duplication, all other Obligations owed (whether due

 

 

* Confidential information on this page has been omitted and filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.

2



--------------------------------------------------------------------------------

and payable or accrued as of such date of determination) by the Borrower to the
Secured Parties under this Agreement and the other Transaction Documents.

Agreement: As defined in the Preamble.

Alternative Rate:  With respect to any Loan and an Interest Period, an interest
rate per annum equal to the Adjusted Eurodollar Rate; provided, however, that
the “Alternative Rate” shall be the Base Rate if at the time such rate is
selected the Lender has notified the Administrative Agent that a Eurodollar
Disruption Event has occurred.

Amortization Date:  The earlier to occur of (i) the Commitment Termination Date
and (ii) the Termination Date.

Annual Percentage Rate or APR:   With respect to a Contract, the annual
percentage rate of finance charges stated in such Contract as the “annual
percentage rate” (within the meaning of the Federal Truth-in-Lending Act). If,
after the applicable Funding Date, the rate per annum with respect to a Pledged
Contract as of such Funding Date is reduced as a result of (i) an insolvency
proceeding involving the related Obligor or (ii) pursuant to the Servicemembers
Civil Relief Act, “Annual Percentage Rate” or “APR” shall refer to such reduced
rate.

Applicable Law: For any Person, all existing and future applicable laws, rules,
regulations (including proposed, temporary and final income tax regulations),
statutes, treaties, codes, ordinances, permits, certificates, orders and
licenses of and interpretations by any Governmental Authority (including usury
laws, the Federal Truth-in-Lending Act, Regulation Z and Regulation B of the
Federal Reserve Board, the Securities Act and the Exchange Act), and applicable
judgments, decrees, injunctions, writs, orders or line action of any court,
arbitrator or other administrative, judicial or quasi-judicial tribunal or
agency of competent jurisdiction.

Approved Indebtedness: Any Indebtedness of DTAC and/or DTAG that is subordinated
in right of payment and security (if such Indebtedness is secured) to all senior
secured Indebtedness of each of DTAC and DTAG and such Indebtedness shall have a
scheduled maturity date no earlier than 18 months following the Amortization
Date. To be deemed “Approved Indebtedness”, DTAC and/or DTAG shall either place
a legend indicating such subordination on every note, ledger page or other
document evidencing any part of the Indebtedness or deliver such documents to
the Administrative Agent, on behalf of the Lenders.

Assignment and Acceptance: An assignment and acceptance agreement between the
Lender and an Eligible Assignee, in substantially the form of Exhibit C hereto.

Assumption Date:  The date, if any, when the Backup Servicer becomes Successor
Servicer hereunder.

Authorized Officer: Any officer, including any president, vice president,
assistant vice president, treasurer, assistant treasurer, secretary or assistant
secretary or any other officer performing functions similar to those performed
by such officers.

Available Amount:    With respect to any Loan advanced (A) on any day during any
Overcollateralization Increase Period, the lesser of (i) an amount equal to the
excess of (x) the

 

3



--------------------------------------------------------------------------------

product of the Advance Rate on such date and the Net Principal Balance
(determined solely with respect to the Contracts to be added to the Collateral
on such day) over (y) the amount, if any, necessary to reduce the amount in
clause (x) such that after giving effect to the Loan to be made on such day and
the addition of the Eligible Contracts to the Collateral, none of the
Concentration Limits are exceeded and (ii) the excess, if any, of the Commitment
over the Note Balance on such date, prior to giving effect to the Loan to be
made on such date or (B) on any other day, the positive amount, if any by which
the Borrowing Base exceeds the Note Balance on such day.

Available Cash:  With respect to the DT Entities On A Consolidated Basis, at any
date, the sum of (i) all unrestricted cash and Cash Equivalents and (ii) the
Borrowing Base Surplus, if any, on such date.

Available Funds:   For any Payment Date and the related Collection Period, the
sum of (i) Collections in respect of the Pledged Contracts and Collateral on
deposit in the Collection Account, to the extent received during or in respect
of the related Collection Period, (ii) any Reserve Account Excess Amounts
relating to investment earnings described in Section 2.10(f)(ii) for the related
Collection Period, and (iii) investment earnings on deposit in the Collection
Account.

Available Funds Shortfall:  For any Payment Date, the positive difference, if
any, of (i) the amount necessary to make all distributions required to be made
pursuant to clauses (i) through (vi) of Section 2.7 (and, solely to the extent
that the Note Balance exceeds the Net Principal Balance on such Payment Date,
clause (vii) of Section 2.7) over (ii) the Available Funds for such Payment
Date.

Available Liquidity:  With respect to the DT Entities On A Consolidated Basis at
any date, the aggregate for such date of (i) all Available Cash, (ii) the unused
portion of the amount available to be borrowed as of such date under the
Inventory Facility (such amount being the positive amount, if any, by which, so
long as all the conditions to making a borrowing under the applicable documents
are satisfied on such date, the applicable borrowing base exceeds the
outstanding principal amount of loans thereunder), (iii) the unused portion of
the amount available to be borrowed as of such date (such amount being the
positive amount, if any, by which, so long as all the conditions to making a
borrowing under the applicable documents are satisfied on such date, the
applicable borrowing base exceeds the outstanding principal amount of loans
thereunder) under each Warehouse Facility reviewed and approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed),
(iv) the unused portion of the amount available to be borrowed as of such date
(such amount being the positive amount, if any, by which, so long as all the
conditions to making a borrowing under the applicable documents are satisfied on
such date, the applicable borrowing base exceeds the outstanding principal
amount of loans thereunder) under any other asset-based credit facility
(including, without limitation, a credit facility secured by residual interests
in securitization transactions involving Contracts) reviewed and approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed),
and (v) so long as all the conditions to making a borrowing under the applicable
documents are satisfied on such date, an amount (without duplication) that would
be the unused portion of borrowing availability as of such date under any
committed asset-based credit facility (including, without limitation, a credit
facility

 

4



--------------------------------------------------------------------------------

secured by residual interests in securitization transactions involving
Contracts) reviewed and approved by the Administrative Agent (such approval not
to be unreasonably withheld or delayed) if all unencumbered Contracts or
Contracts which would meet the eligibility criteria under any such facility and
are available to be released and transferred to the applicable borrower as
collateral thereunder (without causing an event of default under any applicable
facility) were released and so transferred. For the avoidance of doubt, all
calculations of amounts available under any of the facilities referred to in
clauses (ii) through (v) above shall be determined without duplication, such
that if any asset is eligible under more than one facility, is shall be deemed
to be available only under one facility.

Backup Servicer: As defined in the Preamble.

Backup Servicer Termination Notice: As defined in Section 8.4.

Backup Servicing Fee:   The fee payable to the Backup Servicer in accordance
with Section 2.11(c).

Backup Servicing Fee Rate: As defined in the Collateral Custodian Fee Letter.

Bankruptcy Code: The United States Bankruptcy Code (Title 11 of the United
States Code).

Base Rate: A rate per annum equal to the greatest of (i) the Prime Rate and
(ii) the Federal Funds Rate plus 0.50% and (iii) the Adjusted Eurodollar Rate.

Benefit Plan: (i) employee benefit plans (as defined in Section 3(3) of ERISA)
that are subject to Title I of ERISA, (ii) plans described in Section 4975(e)(1)
of the Code, including individual retirement accounts or Keogh Plans that are
not exempt under Section 4975(g) of the Code and (iii) any entities whose
underlying assets include plan assets by reason of a plan’s investment in such
entities.

Borrower: As defined in the Preamble.

Borrower’s Account: The bank account of the Borrower, as notified to the
Administrative Agent from time to time in writing by the Borrower, into which
all Principal Amounts shall be deposited, which account, as of the Closing Date,
is in the name of DT Warehouse V, LLC, at the Account Bank.

Borrowing Base:   As of any day, an amount equal to the lesser of (i) the
product of (a) the Advance Rate in effect for such day and (b) the Net Principal
Balance on such day and (ii) the Commitment.

Borrowing Base Deficiency: Shall occur on any day on which (i) if such day
occurs prior to the occurrence of an Overcollateralization Increase Event, the
Note Balance shall exceed sum of (x) the Borrowing Base in effect on such day
and (y) funds on deposit on such day in the Collection Account and (ii) if such
day occurs on or after the occurrence of an Overcollateralization Increase
Event, the Note Balance shall exceed sum of (x) the lesser of (I) the Borrowing
Base (determined in accordance with clause (i) of the definition thereof) and
(II) the Adjusted Borrowing Base on such day and (y) funds on deposit on such
day in the Collection Account.

 

5



--------------------------------------------------------------------------------

Borrowing Base Surplus:  On any date of determination, so long as all the
conditions to making a Loan under this Agreement are satisfied on such date,
(i) the excess, if any, of (A) the Borrowing Base over (B) the Note Balance less
(ii) Aggregate Unpaids due and payable on such date.

Breakage Costs:  Such amount or amounts as shall compensate the Lender for any
loss, cost or expense (but excluding lost profits) incurred by the Lender (as
reasonably determined by the Lender) as a result of any prepayment of a Loan
(and interest thereon).

Business Day:  (i) any day other than a Saturday or a Sunday on which commercial
banking institutions are not required or authorized to be closed in New York,
New York, Minneapolis, Minnesota, Charlotte, North Carolina and Phoenix, Arizona
and (ii) if the term “Business Day” is used in connection with the Adjusted
Eurodollar Rate, such day must also be a LIBOR Business Day.

Cash Equivalents:  On any day (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s, (c) commercial paper maturing no more than 270 days from
the date of creation thereof and, at the time of acquisition, having a rating of
at least A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit,
time deposits, overnight bank deposits or bankers’ acceptances maturing within 1
year from the date of acquisition thereof issued by any bank organized under the
laws of the United States or any state thereof or the District of Columbia or
any United States branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $250,000,000, (e) “deposit
accounts” (as defined in the UCC) maintained with (i) any bank that satisfies
the criteria described in clause (d) above, or (ii) any other bank organized
under the laws of the United States or any state thereof so long as the full
amount maintained with any such other bank is insured by the Federal Deposit
Insurance Corporation, (f) repurchase obligations of any commercial bank
satisfying the requirements of clause (d) of this definition or recognized
securities dealer having combined capital and surplus of not less than
$250,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, and (h) investments in money market
funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (g) above.

Certificate of Title:   With respect to a Financed Vehicle, (i) the original
certificate of title relating thereto, or copies of correspondence to the
applicable Registrar of Titles, and all enclosures thereto, for issuance of the
original certificate of title or (ii) if the applicable Registrar of Titles
issues a letter or other form of evidence of lien in lieu of a certificate of
title (including electronic titling), the original lien entry letter or form or
copies of correspondence to such applicable Registrar of Titles, and all
enclosures thereto, for issuance of the original lien entry letter or form,
which, in either case, shall name the related Obligor as the owner of such

 

6



--------------------------------------------------------------------------------

Financed Vehicle and the Originator, the Borrower or the Administrative Agent,
as secured party.

Change of Control:  The occurrence of any of the following: (a) the acquisition
by any Person, or two or more Persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934) of outstanding shares of voting stock
or membership interests of either DTAC or DTAG at any time, if after giving
effect to such acquisition, Ernest C. Garcia II or an entity or trust affiliated
with such individual, collectively, shall own less than 50% of the voting stock
and membership interest of each of DTAC and DTAG or ceases to have the right to
elect a majority of the board of directors of either DTAC or DTAG; (b) any
transaction or series of transactions whereby any Person or Persons acting in
concert (other than the Lender and/or its Affiliates) acquire the right, by
contract or otherwise, to direct the management and activities of any DT Entity
or its Subsidiaries; or (c) the Originator shall cease to own, directly or
indirectly, 100% of the issued and outstanding membership interests of the
Borrower.

Closing Date:  The date hereof.

Code:  The Internal Revenue Code of 1986.

Collateral:  As defined in Section 3.1(a).

Collateral Custodian: Wells Fargo Bank, N.A., and its permitted successors and
assigns.

Collateral Custodian Fee:  The fees and expenses of the Collateral Custodian as
described in the Collateral Custodian Fee Letter.

Collateral Custodian Fee Letter:   The Collateral Custodian Fee Letter, dated as
of the date hereof, among the Originator, the Administrative Agent and the
Collateral Custodian, a copy of which is attached hereto as Exhibit M.

Collection Account:  A segregated account established by the Servicer with the
Account Bank, for the benefit of the Secured Parties, into which all Collections
are deposited.

Collection Period:   With respect to any Payment Date, the immediately preceding
calendar month, except for the first Payment Date, in which case such term means
the period beginning on the Initial Cut-off Date, to and including December 31,
2011.

Collections:   All cash collections and other cash proceeds of the Pledged
Contracts and Collateral, including all payments of principal, Interest
Collections, investment earnings, Liquidation Proceeds, Insurance Proceeds,
deemed collections, payments made to Borrower under Hedging Agreements, and any
funds received by the Borrower, the Originator, the Backup Servicer or the
Servicer from the Pledged Contracts and Collateral received during any
Collection Period.

Commitment:  $150,000,000, as such amount may be modified in accordance with the
terms hereof.

 

7



--------------------------------------------------------------------------------

Commitment Termination Date:   December 22, 2013 or such later date to which the
Commitment Termination Date may be extended in accordance with Section 2.3.

Concentration Limits:   As of any date of determination for purposes of
determining the Borrowing Base, the following concentration limitations will
apply:

(i)       not more than 7.5% of the Net Principal Balance of the Pledged
Contracts included in the Borrowing Base constitute Contracts the Obligors of
which have Obligor Ratings of D+, D or D-;

(ii)      not more than 15.00% of the Net Principal Balance of the Pledged
Contracts included in the Borrowing Base constitute Contracts the Obligors of
which have Obligor Ratings of C-, D+, D or D-;

(iii)     not more than 15.0% of the Net Principal Balance of the Pledged
Contracts included in the Borrowing Base constitute Contracts that are evidenced
by “electronic chattel paper” as defined in the UCC; and

(iv)     (1) not more than 15.00% of the Net Principal Balance of the Pledged
Contracts included in the Borrowing Base relate to Obligors with addresses in
any single state (other than Florida or Texas), (2) not more than 22.50% of the
Net Principal Balance of the Pledged Contracts included in the Borrowing Base
relate to Obligors with addresses in Florida, and (3) not more than 30.00% of
the Net Principal Balance of the Contracts included in the Borrowing Base relate
to Obligors with addresses in Texas.

Confidential Information: Includes (i) information transmitted in written, oral,
magnetic or any other medium, (ii) all copies and reproductions, in whole or in
part, of such information and (iii) all summaries, analyses, compilations,
studies, notes or other records which contain, reflect or are generated from
such information; provided, that Confidential Information does not include, with
respect to a Person, information that (a) was already known to such Person and
such knowledge was not obtained from any other entity who was known by such
Person to be subject to an obligation of confidentiality or otherwise prohibited
from transmitting such information to such Person, (b) is or has become part of
the public domain through no act or omission of such Person, (c) is or was
lawfully disclosed to such Person without restriction on disclosure by a third
party, (d) is or was developed independently by such Person or (e) is or was
lawfully and independently provided to such Person prior to disclosure
hereunder, from a third party who is not known by such Person to be subject to
an obligation of confidentiality or otherwise prohibited from transmitting such
information.

Continued Errors: As defined in Section 7.10(e).

Contract:  A retail installment or conditional sale contract, with any
modifications made in accordance with the Credit and Collection Policy,
provided, however, that no such modification has reduced the Principal Balance
or reduced the APR of such Contract, originated by any of DTCS or the Originator
at any time pursuant to which an Obligor has (i) purchased a new or used Motor
Vehicle from a DT Entity or, with the consent of the Administrative Agent, a
Dealer, (ii) granted a security interest in the Motor Vehicle to secure the
Obligor’s payment obligations,

 

8



--------------------------------------------------------------------------------

and (iii) agreed to pay the unpaid purchase price and a finance charge in
periodic installments no less frequently than monthly.

Contract File: With respect to each Contract and the related Contract, the
original fully executed Contract, the original Certificate of Title or evidence
that such Certificate of Title has been applied for, and the original
endorsements or assignments showing the chain of ownership of such Contract.

Contract Receipt: The Trust Receipt, as defined in the Custodial Agreement.

Contract Rights Payors:   All Persons, other than Obligors, at any time
obligated under any Contract, whether as co-signer, co-borrower, guarantor or
otherwise.

Contractual Obligation:  With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or is subject.

Credit and Collection Policy:   With respect to the initial Servicer, the credit
and collection policies of the Servicer, attached hereto as Exhibit D as
amended, modified, restated, replaced or otherwise supplemented from time to
time within the applicable limitations of this Agreement or, with respect to any
Successor Servicer, the customary credit and collection policies of such
Successor Servicer in accordance with Section 7.17(d).

Custodial Agreement: The Custodial Agreement, dated as of December 23, 2011,
among the Collateral Custodian, the Borrower, the Originator, the Servicer and
the Administrative Agent.

Cut-off Date:  With respect to Contracts transferred to the Borrower on a
Funding Date, such date as shall be identified as the Cut-off Date in the
related Funding Request.

Dealer: Any Person approved by the Administrative Agent, other than a DT Entity,
that is in the business of selling and financing Motor Vehicles to the public in
the retail market who has entered into a Dealer Agreement with a DT Entity.

Dealer Agreement:  An agreement between a DT Entity and the Originator or, with
the prior consent of the Administrative Agent, a Dealer and a DT Entity,
regarding the terms and conditions of the acquisition by the Originator from
such Dealer of Contracts and the related Contracts, which agreement includes
(i) certain representations, warranties and covenants of such Dealer acceptable
to the Borrower with respect to the Contracts and related Contracts sold by such
Dealer, (ii) the agreement of such Dealer to repurchase the Contract and any
related Contract with respect to which one or more of such representations and
warranties has been breached and (iii) the agreement by such Dealer to
(x) maintain all licenses required by Applicable Law at the time of the sale by
such Dealer of a Contract and (y) have had all licenses required by Applicable
Law at the time of the origination by such Dealer of a Contract.

Defaulted Contract: Any Contract (i) with respect to which, as of the last day
of any calendar month, more than 10%, of any Scheduled Payment is delinquent one
hundred and twenty (120) days or more on the last day of a calendar month,
(ii) with respect to which the related Financed

 

9



--------------------------------------------------------------------------------

Vehicle has been repossessed and the Servicer has either liquidated such
Financed Vehicle or held such Financed Vehicle in its inventory for more than
sixty (60) days, or (iii) which has been or is required to be charged-off or is
deemed uncollectible by the Servicer in accordance with the Credit and
Collection Policy. For purposes of determining the Borrowing Base, the Principal
Balance of a Defaulted Contract will be zero as of the last day of the
Collection Period during which it became a Defaulted Contract.

Delinquency Ratio (Managed Contracts):   As of any Measurement Date, the
percentage equivalent of a fraction, (i) the numerator of which is equal to the
aggregate Principal Balance of all Delinquent Contracts that are Managed
Contracts as of such Measurement Date and (ii) the denominator of which is equal
to the aggregate Principal Balance of all Contracts that are Managed Contracts
as of such Measurement Date.

Delinquency Ratio (Pledged Contracts): As of any Measurement Date, the
percentage equivalent of a fraction, (i) the numerator of which is equal to the
aggregate Principal Balance of all Delinquent Contracts which constitute Pledged
Contracts as of such Measurement Date and (ii) the denominator of which is equal
to the aggregate Principal Balance of all Pledged Contracts as of the end of
such Measurement Date.

Delinquent Contract:  Any Contract other than a Defaulted Contract with respect
to which ten percent (10%) or more of any Scheduled Payment thereon remains
unpaid for more than sixty (60) days from the original due date for such
payment.

Depository Account:  Each depositary account, concentration account or other
similar account into which Collections are collected or deposited.

Derivatives:  Any (i) exchange-traded or over-the-counter forward, future,
option, swap, cap, collar, floor or foreign exchange contract or any combination
of the foregoing, whether for physical delivery or cash settlement, relating to
any interest rate, interest rate index, currency, currency exchange rate,
currency exchange rate index, debt instrument, debt price, debt index,
depository instrument, depository price, depository index, equity instrument,
equity price, equity index, commodity, commodity price or commodity index,
(ii) similar transaction, contract, instrument, undertaking or security or
(iii) transaction, contract, instrument, undertaking or security containing any
of the foregoing.

Determination Date:  With respect to any Payment Date and the related Collection
Period, the last day of the related Collection Period.

Dollars or $:  The lawful currency of the United States.

DTAC:  DT Acceptance Corporation or its successors or assigns.

DTAC Indenture:  That certain Indenture, dated as of June 4, 2010, by and among
DTAC and DTAG, as issuers, the guarantors party thereto, and Wells Fargo Bank,
N.A., as trustee and collateral agent thereunder, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

DTAG:  DriveTime Automotive Group, Inc. or its successors or assigns.

 

10



--------------------------------------------------------------------------------

DTCC:  As defined in the Preamble.

DTCS:  DriveTime Car Sales Company, LLC, its successors or assigns and any
wholly-owned Subsidiary formed for the purpose of obtaining a license in any
Permitted State.

DTSFC:  DriveTime Sales and Finance Company, LLC or its successors or assigns.

DT Entities On A Consolidated Basis:   With respect to any applicable financial
statement or measurement, the treatment of such financial information or
measurement for DTAC and DTAG, together with their consolidated Subsidiaries as
a single unit, after elimination of all intercompany transactions, determined in
accordance with GAAP.

DT Entity:   Any of the Borrower, the Servicer, DTAG, DTAC and each wholly-owned
Subsidiary of any of them, including without limitation, DTCS.

Eligible Assignee:  (i) Wells Fargo Bank, N.A. or any of its Affiliates, or
(ii) a Person either (x) whose short-term rating is at least “A-1” from
Standard & Poor’s and “P-1” from Moody’s, or whose obligations under this
Agreement are guaranteed by a Person whose short-term rating is at least “A-1”
from Standard & Poor’s and “P-1” from Moody’s or (y) who is satisfactory to the
Administrative Agent, subject, in the case of any Person chosen pursuant to
clause (ii), to the prior written consent of the Borrower (which consent shall
not be unreasonably withheld or delayed).

Eligible Contract:  On any date of determination, any Contract which satisfies
each of the eligibility requirements set forth on Schedule A hereto.

ERISA:   The Employee Retirement Income Security Act of 1974, as amended, and
the regulations promulgated thereunder.

ERISA Affiliate:   Any (i) corporation that is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as the
Borrower, (ii) trade or business (whether or not incorporated) that is under
common control (within the meaning of Section 414(c) of the Code) with the
Borrower or (iii) member of the same affiliated service group (within the
meaning of Section 414(m) of the Code) as the Borrower, any corporation
described in clause (i) above or any trade or business described in clause
(ii) above.

Errors: As defined in Section 7.10(e).

Eurodollar Disruption Event:  With respect to any Loan as to which Interest
accrues or is to accrue at a rate based upon the Adjusted Eurodollar Rate, any
of the following: (i) a determination by the Lender that it would be contrary to
law or to the directive of any central bank or other governmental authority
(whether or not having the force of law) to obtain United States Dollars in the
London interbank market to make, fund or maintain such Loan; (ii) the inability
of the Lender to obtain timely information for purposes of determining the
Adjusted Eurodollar Rate; (iii) a determination by the Lender that the rate at
which deposits of Dollars are being offered to the Lender in the London
interbank market does not accurately reflect the cost to such Lender of making,
funding or maintaining any Loan; or (iv) the inability of the Lender to

 

11



--------------------------------------------------------------------------------

obtain United States Dollars in the London interbank market to make, fund or
maintain any Loan.

Eurodollar Reserve Percentage:  On any day, the applicable reserve percentage
(expressed as a decimal) prescribed by the Federal Reserve Board for determining
reserve requirements for “Eurocurrency Liabilities” pursuant to Regulation D or
any other applicable regulation of the Federal Reserve Board that prescribes
reserve requirements applicable to “Eurocurrency Liabilities” as presently
defined in Regulation D.

Eurodollars:  Deposits in Dollars held in financial institutions outside of the
United States.

Event of Bankruptcy:  With respect to a specified Person, (i) such Person shall
fail generally to pay its debts as they come due, or shall make a general
assignment for the benefit of creditors; or any case or other proceeding shall
be instituted by such Person seeking to adjudicate it as bankrupt or insolvent,
or seeking liquidation, reorganization, debt arrangement, dissolution, winding
up, or composition or readjustment of debts of it or its debts under the
Bankruptcy Code or any other law relating to bankruptcy, insolvency,
reorganization, winding up or composition or adjustment of debts, or seeking the
entry of an order for relief or the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets; or such Person shall take any corporate or
limited liability company action to authorize any of such actions; or (ii) a
case or other proceeding shall be commenced, without the application or consent
of such Person in any court seeking the liquidation, reorganization, debt
arrangement, dissolution, winding up, or composition or readjustment of debts of
such Person, the appointment of a trustee, receiver, custodian, liquidator,
assignee, sequestrator or the like for such Person or all or substantially all
of its assets, or any similar action with respect to such Person under any
Insolvency Law, and (A) such case or proceeding shall continue undismissed, or
unstayed and in effect, for a period of sixty (60) consecutive days or (B) an
order for relief in respect of such Person shall be entered in such case or
proceeding or a decree or order granting such other requested relief shall be
entered.

Exception: Any exception to a Contract File.

Excess Concentration Amount:   With respect to all Pledged Contracts on any date
of determination, the aggregate of the amounts by which the Principal Balance of
such Contracts on such date exceeds any applicable Concentration Limits, to be
calculated without duplication, on such date.

Excess Spread:  As of any Determination Date, the annualized percentage
equivalent of (a) the weighted average APR of the Pledged Contracts as of such
Determination Date, minus (b) the sum of (1) the Hedge Rate for such Collection
Period, plus (2) the greater of (x) the Servicing Fee Rate for such Collection
Period and (y) the servicing fee rate payable to any successor servicer, plus
(3) the Used Fee Rate for such Collection Period, plus (4) the Backup Servicing
Fee Rate for such Collection Period.

Exchange Act:  The Securities Exchange Act of 1934.

Excluded Taxes:  (a) taxes imposed on or measured by net income (however
denominated), franchise or gross revenue taxes imposed in lieu of net income
taxes or branch profits taxes

 

12



--------------------------------------------------------------------------------

imposed, by the United States (or any political subdivision thereof), or any
other jurisdiction (or any political subdivision thereof), as a result of the
recipient being organized in, doing business in (other than any business arising
from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan, or sold or assigned an interest in any Loan or Transaction Document), or
having its principal office or applicable lending office located in such
jurisdiction or in which the recipient is paying such taxes as of the date such
recipient becomes a party to the Agreement; (b) any United States withholding
tax imposed by reason of an Lender or its assignee’s failure to provide to the
Borrower the documents set forth in Section 2.13(e) or to maintain or update
such documents; (c) any United States federal withholding taxes that would be
imposed on amounts payable to a recipient that is not a United States person
within the meaning of Code Section 7701(a)(30) based upon the applicable
withholding rate in effect at the time such recipient becomes a party to the
Agreement (or designates a new lending office); and (d) any taxes imposed
pursuant to or as a result of FATCA.

Extension Rate (Managed Contracts):  As of the Measurement Date, the percentage
of Managed Contracts for which an extension has been granted by the Servicer in
accordance with the Credit and Collection Policy as of such Measurement Date
(computed as the number of whole months extended or fractions thereof and based
on the number of Contracts for which such extensions were granted during such
Accounting Period and the number of Managed Contracts at the beginning of such
Accounting Period).

Extension Rate (Pledged Contracts):  As of the Measurement Date, the percentage
of Pledged Contracts for which an extension of time to make any Scheduled
Payment thereunder has been granted by the Servicer in accordance with the
Credit and Collection Policy as of such Measurement Date (computed as the number
of whole months extended or fractions thereof and based on the number of
Contracts for which such extensions were granted during such Accounting Period
and the number of Managed Contracts at the beginning of such Accounting Period).

Facility Termination Date:  The date following the Termination Date on which the
Aggregate Unpaids have been indefeasibly paid in full.

FATCA:  Sections 1471 through 1474 of the Code as in effect on the date hereof
and any applicable Treasury regulation promulgated thereunder or published
administrative guidance implementing such Sections whether in existence on the
date hereof or promulgated or published hereafter.

Federal Funds Rate:  For any period, a fluctuating interest rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) equal for each day
during such period to the weighted average of the federal funds rates as quoted
by Wells Fargo and confirmed in Federal Reserve Board Statistical Release
H.15(519) or any successor or substitute publication selected by Wells Fargo
(or, if such day is not a Business Day, for the preceding Business Day), or, if
for any reason such rate is not available on any day, the rate determined, in
the sole opinion of the Lender, to be the rate at which federal funds are being
offered for sale in the national federal funds market at 9:00 a.m. (Charlotte,
North Carolina time) on such day.

 

13



--------------------------------------------------------------------------------

Federal Reserve Board:  The Board of Governors of the Federal Reserve System.

Fee Letter:  That letter, dated as of the Closing Date, among the Borrower, the
Servicer and the Administrative Agent, setting forth, among other things, the
Unused Fee, the Used Fee and the Structuring Fee.

Financed Vehicle:  With respect to a Contract, any new or used automobile,
light-duty truck, minivan or sport utility vehicle, together with all accessions
thereto, securing the related Obligor’s Indebtedness thereunder.

Foreclosure Event:  As defined in Section 10.2(a).

Formation Documents:  The certificate of formation of the Borrower filed in
Delaware, dated as of November 23, 2011 and the limited liability company
agreement of the Borrower, dated as of December 19, 2011, made by the Originator
as member and by the Independent Directors party thereto.

Funding Date:  Each Business Day on which a Loan is made.

Funding Request:  A written notice from the Borrower requesting a Loan and
including the items required by Section 2.1(a)(i), substantially in the form of
Exhibit A hereto.

GAAP:  Generally accepted accounting principles as in effect from time to time
in the United States.

Governmental Authority:  With respect to any Person, any nation or government,
any State or other political subdivision thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person.

Hedge Breakage Costs:   With respect to any Hedge Transaction and the related
Hedging Agreement, any amount payable by the Borrower to the related Hedge
Counterparty for the early termination of such Hedge Transaction or any portion
thereof.

Hedge Collateral:  All of the rights of the Borrower, whether now existing or
hereafter acquired, in and to all Hedging Agreements, Hedge Transactions and all
present and future amounts payable by all Hedge Counterparties to the Borrower
under or in connection with such Hedging Agreements and Hedge Transactions with
such Hedge Counterparties.

Hedge Counterparty:  Any entity which (i) on the date of entering into any Hedge
Transaction is (a) either the Lender or an Affiliate of the Lender, or (b) an
entity (x) that has been approved in writing by the Administrative Agent (which
approval shall not be unreasonably withheld), and (y) whose debt ratings meet
each of the Long-Term Rating Requirement and the Short-Term Rating Requirement,
and (ii) in a Hedging Agreement consents to the collateral assignment of the
Borrower’s rights under the Hedging Agreement to the Administrative Agent
pursuant to Section 6.3(b).

Hedge Rate:  The “strike rate,” “fixed rate” or “cap rate” under the Hedging
Agreement.

 

14



--------------------------------------------------------------------------------

Hedge Transaction:  Each interest rate hedging transaction between the Borrower
and a Hedge Counterparty entered into pursuant to Section 6.3(a) that is
governed by a Hedging Agreement.

Hedging Agreement:  Each agreement between the Borrower and a Hedge Counterparty
which governs one or more Hedge Transactions entered into pursuant to
Section 6.3(a), which agreement shall consist of a “Master Agreement” in a form
published by the International Swaps and Derivatives Association, Inc., together
with a “Schedule” thereto in form and substance satisfactory to the
Administrative Agent, and each “Confirmation” thereunder confirming the specific
terms of each such Hedge Transaction and, if applicable, a “Credit Support
Annex” thereto with a Hedge Counterparty specified as pledgor and Borrower
specified as secured party.

Indebtedness:  With respect to any Person and any day, without duplication,
(i) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services (other than current liabilities incurred
in the ordinary course of business and payable in accordance with customary
trade practices) or which is evidenced by a note, bond, debenture or similar
instrument, (ii) all obligations of such Person under capital leases, (iii) all
obligations of such Person in respect of acceptances issued or created for the
account of such Person, (iv) all liabilities secured by any Lien on any property
owned by such Person even though such Person has not assumed or otherwise become
liable for the payment thereof and (v) all indebtedness, obligations or
liabilities of that Person in respect of Derivatives.

Indemnified Amounts:  As defined in Section 11.1.

Indemnified Party:  As defined in Section 11.1.

Independent Director:  As defined in Section 6.2(n)(xxvii).

Indirect Contract:   Any Contract that has been originated by a Dealer and
acquired by the Originator or another DT Entity pursuant to a Dealer Agreement.

Indirect Contract Approval Date:   The date, following a request by the Borrower
to the Administrative Agent and receipt by the Administrative Agent of any
information requested by the Administrative Agent in respect thereof, on which
the Administrative Agent, on behalf of the Lender, provides its written consent
to the inclusion of Indirect Contracts in the Collateral.

Ineligible Contract:  A Contract that was originally identified as an Eligible
Contract at the time of its transfer to the Borrower but which was not an
Eligible Contract at such time.

Initial Cut-off Date:  December 20, 2011.

Initial Loan:  The first Loan made on or after the Closing Date.

Initial Contract:  Each Contract that becomes part of the Collateral on the
initial Funding Date in connection with the Initial Loan.

Insolvency Laws:  The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, arrangement, rearrangement,
receivership, insolvency, reorganization,

 

15



--------------------------------------------------------------------------------

suspension of payments, marshaling of assets and liabilities or similar debtor
relief laws from time to time in effect affecting the rights of creditors
generally.

Insolvency Proceeding:  With respect to any Person, any bankruptcy, insolvency,
arrangement, rearrangement, conservatorship, moratorium, suspension of payments,
readjustment of debt, reorganization, receivership, liquidation, marshaling of
assets and liabilities or similar proceeding of or relating to such Person under
any Insolvency Laws.

Instrument:  Any “instrument” (as defined in Article 9 of the UCC), other than
an instrument that constitutes part of chattel paper.

Insurance Policy:   With respect to any Contract, (i) an insurance policy
covering physical damage to or loss of the related Financed Vehicle or (ii) any
lender’s single interest, credit life, disability, hospitalization and similar
insurance policies with respect to the related Obligor.

Insurance Proceeds:  any amounts payable or any payments made under any
Insurance Policy.

Intangible Assets:    On any date of determination, the amount (to the extent
reflected in determining consolidated equity) of (i) all investments in
Subsidiaries of DTAC and DTAG other than their consolidated Subsidiaries and
(ii) all goodwill, patents, trademarks, service marks, trade names, copyrights,
organization or developmental expenses and other intangible items.

Interest:  For any Interest Period and each Loan outstanding during such
Interest Period, interest on the outstanding Principal Amount of such Loan
computed pursuant to Section 2.6; provided, however, that (i) no provision of
this Agreement shall require or permit the collection of Interest in excess of
the Maximum Lawful Rate and (ii) no portion of any payment of Interest shall be
considered to have been paid by any distribution if at any time such portion of
such distribution is rescinded or must otherwise be returned for any reason.

Interest Collections:  Any and all amounts received in respect of any interest,
or other similar charges on a Pledged Contract (including late fees, extension
fees, pre-payment fees and other administrative fees and expenses), from or on
behalf of Obligors that are deposited into the Collection Account in the form of
cash, checks, wire transfers, electronic transfers or any other form of cash
payment and all payments to the Borrower from any Hedging Agreement.

Interest Period:   A Collection Period; provided, however, that any Interest
Period that commences before the Facility Termination Date that would otherwise
end after the Facility Termination Date shall end on the Facility Termination
Date.

Inventory Facility:  The Fourth Amended and Restated Loan and Security
Agreement, dated as of October 28, 2011, by and among DTAG, DTSFC, DTCS, Wells
Fargo Bank, N.A., Santander Consumer USA, Inc. and Manheim Automotive Financial
Services, Inc, as amended, restated, supplemented or otherwise modified from
time to time.

Investment:  With respect to any Person, any direct or indirect loan, advance or
investment by such Person in any other Person, whether by means of share
purchase, capital contribution, loan

 

16



--------------------------------------------------------------------------------

or otherwise, and excluding commission, travel and similar advances to officers,
employees and directors made in the ordinary course of business.

Investment Company Act:  The Investment Company Act of 1940.

Lender:  As defined in the Preamble.

Lender Register:  As defined in Section 13.1(d).

Leverage Ratio:  On the last day of each of each March, June, September and
December, the ratio computed by dividing (a) the total assets of the DT Entities
On A Consolidated Basis as of such date, determined in accordance with GAAP by
(b) Net Worth on such date.

Liability:  Any duty, responsibility, obligation or liability.

LIBOR Business Day:  Any day of the year other than a Saturday, Sunday or any
day on which banking institutions in London, England generally are required or
authorized to be closed.

LIBOR Rate:  For any day or Interest Period, an interest rate per annum equal
to:

    (i)       the posted rate for thirty (30)-day deposits in Dollars appearing
on Reuters Screen LIBOR01 as of 11:00 a.m. (London, England time) on the second
LIBOR Business Day prior to such Interest Period; or

    (ii)      if no such rate appears on Reuters Screen LIBOR01 at such time and
day, then the LIBOR Rate shall be determined by the Lender at its principal
office in Charlotte, North Carolina as its rate (each such determination, absent
manifest error, to be conclusive and binding on all parties hereto) at which
thirty (30)-day deposits in Dollars are being, have been or would be offered or
quoted by the Lender to major banks in the applicable interbank market for
Eurodollar deposits at or about 11:00 a.m. (Charlotte, North Carolina time) on
such day.

Lien:  Any mortgage, lien, pledge, charge, claim, security interest or
encumbrance of any kind.

Liquidation Proceeds:  For any Collection Period and any Defaulted Contract, the
amount (which shall not be less than zero) received by the Servicer and
deposited into the Collection Account after a Pledged Contract becomes a
Defaulted Contract, in connection with the attempted realization of the full
amounts due or to become due under such Contract, whether from the sale or other
disposition of the related Financed Vehicle, the proceeds of repossession or any
collection effort, the proceeds of recourse or similar payments payable under
the related Pledged Contract, receipt of Insurance Proceeds or otherwise, net of
any reasonable out-of-pocket expenses (exclusive of overhead) incurred by the
Servicer with respect to the collection and enforcement of such Contract, to the
extent not previously reimbursed to the Servicer.

Loan:  As defined in Section 2.1(a).

Lockbox:  A post office box described in a Lockbox Agreement, to which the
Obligors with respect to one or more Pledged Contracts send payment thereon, to
be processed by the Lockbox

 

17



--------------------------------------------------------------------------------

Processor and deposited into the Collection Account within two (2) Business Days
of receipt in the Lockbox.

Lockbox Agreement:  Any remittance processing services agreement to be
established on or prior to the Closing Date among the Servicer and the Lockbox
Processor.

Lockbox Processor:  The remittance processing agent which provides a Lockbox
pursuant to a Lockbox Agreement.

Long-Term Rating Requirement:  A long-term unsecured debt rating of not less
than A by Standard & Poor’s and not less than A2 by Moody’s.

Managed Contracts:  All Contracts serviced by Servicer, which Contracts were
originated or purchased by any of the DT Entities, including without limitation
the Contracts that are Collateral hereunder, and those Contracts which have been
subsequently sold to a third party, with the servicing retained by Servicer and
with a residual interest in such Contracts held by any of the DT Entities.

Master Agency Agreement:  That certain Amended and Restated Master Depository
Accounts and Post Office Boxes and Agency Agreement, dated as of December 16,
2005 among DTCC, DTCS, The Royal Bank of Scotland (successor-in-interest to
Greenwich Capital Financial Products, Inc.), Wells Fargo Bank, N.A. and
Wilmington Trust Company, in its capacity as owner trustee of certain “Current
Trusts” identified therein, as amended, modified or supplemented from time to
time with the prior written consent of the Administrative Agent, together with
any acknowledgement and agreement.

Material Adverse Effect:  With respect to any Person and to any event or
circumstance, a material adverse effect on (a) the property, business,
operations, financial condition or prospects of such Person and their
Affiliates, taken as a whole, (b) the ability of such Person to perform in all
material respects its obligations under any of the Transaction Documents to
which it is a party, (c) the legality, validity or enforceability in any
material respect of any of the Transaction Documents, (d) the rights and
remedies of the Lender under any of the Transaction Documents, (e) the timely
payment of the principal of or interest on the loans or other amounts payable in
connection therewith, (f) any Secured Party’s interest in the Collateral
(including, without limitation, the priority of such interest) or (g) the
collectability of the Pledged Contracts generally or of any material portion of
the Pledged Contracts.

Maximum Lawful Rate:  The highest rate of interest permissible under Applicable
Law.

Maximum Utilization Percentage:   On any day, the percentage equivalent of a
fraction the numerator of which is equal to aggregate outstanding principal
amount under all Warehouse Facilities on such date of determination and the
denominator of which is equal to the aggregate of the facility limits under all
Warehouse Facilities on such date of determination.

Measurement Date:  With respect to any Accounting Period, the nearest Sunday to
the last day of such Accounting Period.

 

18



--------------------------------------------------------------------------------

Monthly Backup Servicer Certificate:  A monthly report of the Backup Servicer,
in substantially the form of Exhibit J.

Monthly Report:  A monthly statement of the Servicer with respect to the
immediately preceding Collection Period, in substantially the form of Exhibit I.

Moody’s:  Moody’s Investors Service, Inc.

Motor Vehicle:  A passenger motor vehicle, van, or light duty truck which is not
manufactured for a particular commercial purpose and which can be registered for
use on public highways, and is not a vehicle that is titled outside the United
States or has been previously titled outside the United States.

Multiemployer Plan:  A “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA which is or was at any time during the current year or the immediately
preceding five years contributed to by the Borrower or any ERISA Affiliate on
behalf of its employees.

Net Equity:  On any day, the positive excess, if any, of (i) the book value of
the assets of the DT Entities On A Consolidated Basis over (ii) the book value
of the liabilities of the DT Entities On A Consolidated Basis, in each case
determined in accordance with GAAP.

Net Income:  For any period for the DT Entities On A Consolidated Basis, the net
income (or loss) of the DT Entities On A Consolidated Basis for such period
taken as a single accounting period determined in conformity with GAAP; provided
that there shall be excluded (a) the income (or loss) of any Person (other than
the DT Entities On A Consolidated Basis) in which any other Person (other than
the DT Entities On A Consolidated Basis) has a joint interest, except to the
extent of the amount of dividends or other distributions actually paid to the DT
Entities On A Consolidated Basis by such Person during such period, (b) the
income (or loss) of any Person accrued prior to the date it becomes a
consolidated Subsidiary or is merged into or consolidated with any DT Entity or
that Person’s assets are acquired by any DT Entity or a consolidated Subsidiary,
(c) the income of any Subsidiary to the extent that the declaration or payment
of dividends or similar distributions by that Subsidiary of that income is not
at the time permitted by operation of the terms of their charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary, (d) any after-tax gains or losses
attributable to asset sales or returned surplus assets of any pension plan, and
(e) (to the extent not included in clauses (a) through (d) above) any net
extraordinary gains or net non-cash extraordinary losses.

Net Losses Ratio (Managed Contracts):  With respect to any Accounting Period,
the percentage equivalent of a fraction, the numerator of which is the aggregate
Principal Balance of the Managed Contracts which became Defaulted Contracts
during such Accounting Period, minus the aggregate amount received by the
Servicer during such Accounting Period in respect of any such Managed Contract
which is a Defaulted Contract as of the end of such Accounting Period, and the
denominator of which is the aggregate Principal Balance of all Managed Contracts
as of the end of such Accounting Period.

Net Losses Ratio (Pledged Contracts):  With respect to any Accounting Period,
the percentage equivalent of a fraction, the numerator of which is the aggregate
Principal Balance of such

 

19



--------------------------------------------------------------------------------

Pledged Contracts which became Defaulted Contracts during such Accounting
Period, minus the aggregate Liquidation Proceeds received by the Servicer during
such Accounting Period, and the denominator of which is the aggregate Principal
Balance of all Pledged Contracts as of the end of such Accounting Period.

Net Principal Balance:   On any day with respect to the Pledged Contracts that
are Eligible Contracts on such day, (i) the aggregate Principal Balance of such
Contracts, minus (ii) the Excess Concentration Amount as of such day.

Net Worth:  On any day with respect to the DT Entities On A Consolidated Basis,
(i) Net Equity at such time, plus (ii) the lesser of (x) the aggregate amount of
Approved Indebtedness at such time and (y) $100,000,000, plus (iii) without
duplication, the preference value of preferred shares of the DT Entities On A
Consolidated Basis minus (iv) the sum of (x) the aggregate value of all
Intangible Assets of the DT Entities On A Consolidated Basis at such time
determined in accordance with GAAP and (y) the aggregate amount of all advances
to employees of the DT Entities at such time.

Note:  As defined in Section 2.4(a).

Note Balance:  On any day, the aggregate Principal Amount of Loans made on or
prior to such day in respect of the Pledged Contracts that are, on such day,
Eligible Contracts, reduced from time to time by payments and distributions in
respect of principal with respect to such Loans in accordance with the terms
hereof; provided that such aggregate Principal Amount shall be restored and
reinstated in the amount of any such payment or distribution in respect of
principal that is rescinded or otherwise returned for any reason.

Obligations:  All loans, advances, debts, liabilities and obligations for
monetary amounts owing by the Borrower to the Secured Parties, the
Administrative Agent, the Agents or any of their respective assigns, as the case
may be, whether due or to become due, matured or unmatured, liquidated or
unliquidated, contingent or non-contingent and all covenants and duties
regarding such amounts, of any kind or nature, present or future, arising under
or in respect of any of the Loans or any Hedging Agreement, whether or not
evidenced by any separate note, agreement or other instrument, including all
principal, interest (including interest that accrues after the commencement
against the Borrower of any action under the Bankruptcy Code), Breakage Costs,
Hedge Breakage Costs, fees, including any and all arrangement fees, loan fees,
Used Fees and Unused Fees, and any and all other fees, expenses, costs or other
sums (including attorney fees and disbursements) chargeable to the Borrower
under the Transaction Documents.

Obligor:  Each Person obligated to make payments on or pursuant to a Contract,
including any guarantor thereof.

Obligor Rating:    For any Obligor, the rating assigned at the time the related
Contract is originated to such Obligor in conformity with the Credit and
Collection Policy, by the Originator, which ratings may be A, B], C+, C, C-, D+,
D or D-.

OFAC:  The U.S. Department of the Treasury’s Office of Foreign Assets Control.

 

20



--------------------------------------------------------------------------------

Officer’s Certificate:  With respect to any Person, a certificate signed by any
officer of such Person, and delivered to the Administrative Agent.

Opinion of Counsel:  With respect to any Person, a written opinion of counsel,
who is reasonably acceptable to the Administrative Agent.

Origination Agreement:    That certain Origination Agreement, dated as of
March 19, 2003, between DTCS and DTAC, as amended, restated, supplemented or
otherwise modified.

Originator:  DT Acceptance Corporation.

Overcollateralization Increase Event:  The occurrence, as of any time specified
below, of any of the following events:

(i)       the average of the Delinquency Ratio (Managed Contracts) for any
Measurement Date and the two immediately preceding Measurement Dates exceeds
11.00%;

(ii)      the average of the Delinquency Ratio (Pledged Contracts) for any
Measurement Date and the two immediately preceding Measurement Dates exceeds
11.00%;

(iii)     the average of the Net Losses Ratios (Managed Contracts) as of the
last day of any Accounting Period and the last day of each of the two
immediately preceding Accounting Periods exceeds 3.15%;

(iv)     the average of the Net Losses Ratios (Pledged Contracts) as of the last
day of any Accounting Period the last day of each of the two immediately
preceding Accounting Periods exceeds 3.15%;

(v)      the Extension Rate (Managed Contracts) for any Measurement Date and the
two immediately preceding Measurement Dates exceeds 5.0%;

(vi)     the Extension Rate (Pledged Contracts) for any Measurement Date and the
two immediately preceding Measurement Dates exceeds 5.0%; or

(vii)    the Excess Spread for any Determination Date is less than 7.0%.

Overcollateralization Increase Period:    Any period commencing on the day on
which an Overcollateralization Increase Event occurs and continuing for two
(2) consecutive months after the Overcollateralization Increase Event has been
cured, provided that no other Overcollateralization Increase Event shall have
occurred during such period.

Patriot Act:  The USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

Payment Date:  The 15th day of each calendar month or, if any such day is not a
Business Day, the next succeeding Business Day.

 

21



--------------------------------------------------------------------------------

Pension Plans:    “Employee pension benefit plans”, as such term is defined in
Section 3 of ERISA, maintained by the Borrower, or in which employees of the
Borrower are entitled to participate, as from time to time in effect.

Performance Guaranty:    That certain performance guaranty by DTAC and DTAG of
certain guaranteed obligations described therein and made in favor of the
Administrative Agent, as such guarantee may be amended, restated, supplemented
or otherwise modified from time to time with the prior written consent of the
Administrative Agent.

Permitted Investments:  Negotiable instruments or securities or other
investments that (x) as of any date of determination, mature by their terms on
or prior to the Business Day preceding the Commitment Termination Date, and
(y) evidence:

(i)       marketable obligations of the United States, the full and timely
payment of which are backed by the full faith and credit of the United States
and which have a maturity of not more than 270 days from the date of
acquisition;

(ii)      bankers’ acceptances and certificates of deposit and other
interest-bearing obligations (in each case having a maturity of not more than
270 days from the date of acquisition) denominated in Dollars and issued by any
bank with capital, surplus and undivided profits aggregating at least
$100,000,000, the short-term obligations of which meet or exceed the Short Term
Rating Requirement;

(iii)     repurchase obligations with a term of not more than ten days for
underlying securities of the types described in clauses (i) and (ii) above
entered into with any bank of the type described in clause (ii) above;

(iv)     commercial paper rated at least A-1 by Standard & Poor’s and Prime-1 by
Moody’s;

(v)      money market funds registered under the Investment Company Act having a
rating, at the time of such investment, of not less than Aaa by Moody’s and AAA
by Standard & Poor’s;

(vi)     demand deposits, time deposits or certificates of deposit (having
original maturities of no more than 365 days) of depository institutions or
trust companies incorporated under the laws of the United States or any State
(or domestic branches of any foreign bank) and subject to supervision and
examination by federal or State banking or depository institution authorities;
provided, however, that at the time such investment, or the commitment to make
such investment, is entered into, the short-term debt rating of such depository
institution or trust company shall meet or exceed the Short Term Rating
Requirement; and

(vii)    any other investments approved in writing by the Administrative Agent,
provided, that so long as Wells Fargo is Collateral Custodian hereunder, each of
the Permitted Investments may be purchased by the Collateral Custodian or
through an Affiliate of the Collateral Custodian.

 

22



--------------------------------------------------------------------------------

Permitted Liens:  Liens in favor of the Administrative Agent, as agent for the
Secured Parties, created pursuant to this Agreement or any other Transaction
Document.

Permitted State:  Each of Arizona, Nevada, California, New Mexico, Texas,
Florida, Georgia, Virginia, North Carolina, Colorado, Oklahoma, South Carolina,
Tennessee, Alabama, Mississippi, Ohio, Kentucky, Arkansas, Missouri and Indiana
and such other states as may be approved by the Administrative Agent in writing
from time to time (such approval not to be unreasonably withheld).

Permitted Take-Out:    Any transaction undertaken by the Borrower in accordance
with Section 2.15 with any other Person that provides for, directly or
indirectly, the sale, assignment or other transfer by the Borrower of a portion
of the Collateral to any other Person, including, without limitation, a
distribution in respect of the membership interests of the Borrower of Pledged
Contracts pursuant to the procedures required by its certificate of formation
and limited liability company agreement provided that the (i) the aggregate
principal balances of all Pledged Contracts to be distributed shall not exceed
the Borrowing Base Surplus, (ii) such distribution shall be made in furtherance
of the Borrower’s purpose as a limited liability company, and (iii) Borrower
shall not have conducted another such Permitted Take-Out during the same
calendar month.

Permitted Take-Out Date:    With respect to any Permitted Take-Out, the date
upon which Collateral is released from the Lien created under this Agreement in
connection therewith.

Permitted Take-Out Date Certificate:    A Certificate delivered by an Authorized
Officer of the Servicer on the Permitted Take-Out Date (x) indicating that the
requirements set forth in Section 2.15 of this Agreement for a Permitted
Take-Out have been satisfied and (y) illustrating that, after giving effect to
the proposed Permitted Take-Out, the Note Balance will not exceed the Borrowing
Base.

Permitted Take-Out Release:    A release executed pursuant to Section 2.15,
substantially in the form of Exhibit G hereto.

Person:  An individual, partnership, corporation (including a business or
statutory trust), limited liability company, joint stock company, trust,
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

Pledged Contract:  At any date, each Contract in which the Borrower at any time
and from time to time has an interest, whether or not such Contract is an
Eligible Contract, excluding any Contract released from the Lien of this
Agreement pursuant hereto and any Terminated Contract.

Prime Rate:  For any date of determination, the rate most recently announced by
Wells Fargo at its branch in San Francisco, California, from time to time as its
prime commercial rate for United States dollar-denominated loans made in the
United States. The Prime Rate is not intended to be the lowest rate of interest
charged by Wells Fargo or any other specified financial institution in
connection with extensions of credit to debtors.

Principal Amount:  With respect to any Loan, the aggregate amount advanced by
the Lender on the Funding Date in respect of such Loan.

 

23



--------------------------------------------------------------------------------

Principal Balance:  For any Contract as of any day, the outstanding principal
balance of such Contract as of such day.

Purchase Agreement: The Purchase Agreement, dated as of the Closing Date,
between DTAC and the Borrower, as such agreement may be amended from time to
time pursuant to the terms thereof, and each Transfer Agreement.

Qualified Institution:  Wells Fargo or any depository institution or trust
company organized under the laws of the United States or any State (or any
domestic branch of a foreign bank), (i) acceptable to the Administrative Agent
and (ii) whose deposits are insured by the Federal Deposit Insurance
Corporation.

Rating Agency:  Each of Standard & Poor’s and Moody’s or their respective
successors.

Records:  With respect to any Contract, all documents, books, records and other
information (including computer programs, tapes, disks, punch cards, data
processing software and related property and rights) maintained with respect to
any related item of Collateral and the related Obligor.

Registrar of Titles:  With respect to any State, the governmental agency or body
responsible for the registration of, and the issuance of certificates of title
relating to, motor vehicles and liens thereon.

Release Price:  An amount equal to the Principal Balance of each Contract
retransferred pursuant to Section 5.5, plus accrued and unpaid interest on such
Contract (at the related APR), all Breakage Costs and all Hedge Breakage Costs
due to the relevant Hedge Counterparties for any termination in whole or in part
of one or more Hedge Transactions, as required by the terms of any Hedging
Agreement as a result of such retransfer.

Re-Liening Expenses: Any costs associated with the revision of the Certificates
of Title pursuant to Section 2.14.

Re-Liening Trigger Event:  The occurrence of (i) an Insolvency Event with
respect to the Originator or the Borrower, (ii) the issuance by any court of
competent jurisdiction of any order to the effect that the Administrative Agent
is not the secured party with respect to Financed Vehicles financed under any of
the Pledged Contracts with an initial Principal Balance (as of the date upon
which such Contracts were acquired by the Originator), equal to five percent
(5.0%) or more of the Net Principal Balance of the Contracts as of the prior
Determination Date or in the case of the first Collection Period, the Closing
Date, (iii) the occurrence and continuance of a Termination Event, (iv) the
occurrence and continuance of a Servicer Termination Event or (v) a Foreclosure
Event.

Reporting Date:  The date which is four (4) Business Days prior to any Payment
Date.

Required Net Worth:  On any day (i) from the Closing Date to and including
December 31, 2011, $325 million and (ii) during any calendar year occurring
after December 31, 2011, the sum of (A) $325 million and (B) an amount equal to
50% of the Net Income each calendar year beginning after December 31, 2009.

 

24



--------------------------------------------------------------------------------

Requirements of Law:  For any Person the certificate of incorporation or
articles of association and by-laws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation, or order or
determination of an arbitrator or Governmental Authority, in each case
applicable to or binding upon such Person or to which such Person is subject,
whether federal, State or local (including usury laws, the Federal
Truth-in-Lending Act, and Regulations B, U, T, X and Z of the Federal Reserve
Board).

Reserve Account:    A segregated account established by the Servicer with the
Collateral Custodian, for the benefit of the Lender.

Reserve Account Amount: On any day, the amount on deposit in the Reserve
Account.

Reserve Account Excess Amounts: As of any day, amounts released from the Reserve
Account pursuant to Section 2.10(f)(ii).

Reserve Account Required Amount:    On any date of determination, the lesser of
(i) the Note Balance as of such date and (ii) the greater of (x) $500,000 and
(y) the product of (1) 2.0%, and (2) an amount equal to the aggregate Principal
Balance of all Pledged Contracts on such date of determination.

Reserve Account Withdrawal Amount: For any Payment Date on which an Available
Funds Shortfall exists, an amount equal to the lesser of (i) the Reserve Account
Amount and (ii) the Available Funds Shortfall.

Residual Interest Conveyance Agreement: Any residual interest conveyance
agreement by and among the Borrower, DTAC and DT Warehouse II, LLC, accepted by
Santander Consumer USA Inc., as residual interest lender and consented to by the
Administrative Agent, as may be amended, restated, supplemented or otherwise
modified from time to time with the prior written consent of the Administrative
Agent.

Residual Interest Conveyance Agreement (Approved Form):    That certain residual
interest conveyance agreement by and among the Borrower, DTAC and DT Warehouse
II, LLC, accepted by Santander Consumer USA Inc., as residual interest lender
and consented to by the Administrative Agent, in the form attached hereto as
Exhibit K.

Responsible Officer:    When used with respect to any Person, any officer of the
such Person, including any president, vice president, assistant vice president,
secretary, assistant secretary or any other officer thereof customarily
performing functions similar to those performed by the individuals who at the
time shall be such officers, respectively, or to whom any matter is referred
because of such officer’s knowledge of or familiarity with the particular
subject and having direct responsibility for the administration of this
Agreement.

Revolving Period:    The period commencing on the Closing Date and ending on the
day immediately preceding the Amortization Date.

Sanctioned Country:  A country subject to a sanctions program identified on the
list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time.

 

25



--------------------------------------------------------------------------------

Sanctioned Person:  (i) a Person named on the list of “Specially Designated
Nationals” or “Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn, or as otherwise published
from time to time, or (ii) (a) an agency of the government of a Sanctioned
Country, (b) an organization controlled by a Sanctioned Country or (c) a Person
resident in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC.

Schedule of Documents:  The schedule of documents attached hereto as Schedule D.

Schedule of Contracts:  The schedule of Pledged Contracts attached hereto as
Schedule B, as updated from time to time in connection with each Loan.

Scheduled Payments:  Regularly scheduled payments to be made by an Obligor
pursuant to the terms of the related Contract.

Secured Party: (i) the Lender and (ii) each Hedge Counterparty.

Securities Account Control Agreement: The Securities Account Control Agreement,
dated as of December 23, 2011, by and among the Borrower, as debtor, the
Administrative Agent, as secured party, and Wells Fargo Bank, N.A., as the
account bank and securities intermediary.

Securities Act: The Securities Act of 1933.

Servicer: As defined in the Preamble.

Servicer File: With respect to any Contract, each of the following documents:

  (i)       application of the Obligor for credit;

  (ii)      all original instruments modifying the terms and conditions of the
Contract or the related Contract;

  (iii)     a copy (but not the original) of the retail installment contract and
security agreement and any amendments thereto; provided, however, that the
Servicer shall deliver any original amendments to the retail installment
contract and security agreement to the Collateral Custodian immediately
following execution thereof;

  (iv)     a copy of the Certificate of Title with a lien notation or an
application therefor (to the extent applicable State law permits or requires the
Servicer to hold the Certificate of Title);

  (v)      a certificate of insurance or application therefor with respect to
the Financed Vehicle securing such Contract;

  (vi)     the invoice (or evidence of book value for used Financed Vehicles)
for each Financed Vehicle related thereto;

 

26



--------------------------------------------------------------------------------

(vii)     the Obligor’s order for each Financed Vehicle related thereto and an
indication of down payment, if applicable;

(viii)    a copy of the service contract, if any, on each Financed Vehicle
related thereto;

(ix)      a copy of the credit life insurance policy, if any, and the credit
disability insurance policy, if any, on the Obligor relating to each Financed
Vehicle related thereto; and

(x)       such other documents as the Servicer may reasonably determine in order
to accomplish its duties under this Agreement.

Servicer Termination Event: On any day (i) prior to the Assumption Date, as
defined in Section 7.14 and (ii) on and after the Assumption Date, as defined in
Section 7.17(h).

Servicer Termination Notice: As defined in Section 7.14.

Servicing Fee: The fee payable to the Servicer in accordance with
Section 2.11(b).

Servicing Fee Rate: 4.0% per annum.

Short-Term Rating Requirement: A short-term unsecured debt rating of not less
than “A-1” by Standard & Poor’s and not less than “P-1” by Moody’s.

Simple Interest Contract:    Any Contract under which the portion of a payment
allocable to interest and the portion allocable to principal are determined in
accordance with the Simple Interest Method.

Simple Interest Method:    The method of allocating a fixed level payment to
principal and interest, pursuant to which the portion of such payment that is
allocated to interest is equal to the product of the fixed rate of interest
multiplied by the unpaid principal balance multiplied by the period of time
(expressed as a fraction of a year, based on the actual number of days in the
calendar month and the actual number of days in the calendar year) elapsed since
the date through which interest was last paid and the remainder of such payment
is allocable to principal.

Solvency Certificate:    The certificate delivered by the Borrower substantially
in the form attached hereto as Exhibit H.

Solvent: As to any Person at any time, having a state of affairs such that
(i) the fair value of the property owned by such Person is greater than the
amount of such Person’s liabilities (including disputed, contingent and
unliquidated liabilities) as such value is established and liabilities evaluated
for purposes of Section 101(32) of the Bankruptcy Code; (ii) the present fair
salable value of the property owned by such Person in an orderly liquidation of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (iii) such Person is able to realize upon its property and pay its
debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business; (iv) such Person
does not intend to, and does not

 

27



--------------------------------------------------------------------------------

believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (v) such Person is not engaged in
business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.

Standard & Poor’s: Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business.

State: Any state of the United States or the District of Columbia.

Structuring Fee: As defined in the Fee Letter.

Subsequent Loan: Each Loan made following the Initial Loan.

Subsequent Contract: Each Contract that becomes a part of the Collateral
hereunder, other than an Initial Contract.

Subservicer:    A subservicer appointed by the Servicer and acceptable to the
Administrative Agent and the Lender for the servicing and administration of the
Pledged Contracts.

Subsidiary: With respect to a Person, any entity with respect to which at least
a majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership or
other entity (irrespective of whether or not at the time securities or other
ownership interests of any other class or classes of such corporation,
partnership or other entity shall have or might have voting power by reason of
the happening of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person.

Substitute Contract: An Eligible Contract not previously a part of the
Collateral substituted for an Ineligible Contract pursuant to Section 5.5 with a
Principal Balance and APR at least equal to that of the Ineligible Contract
being so substituted.

Successor Servicer: As defined in Section 7.15(b).

Tangible Net Worth:    With respect to any Person, the net worth of such Person
calculated in accordance with GAAP after subtracting therefrom the aggregate
amount of such Person’s deferred tax assets and intangible assets, including
goodwill, franchises, licenses, patents, trademarks, tradenames, copyrights and
service marks.

Target Amount: As defined in Section 6.2(e).

Tax or Taxes: Any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties and additions
thereto) that are imposed by any Government Authority.

Terminated Contract:    Each Contract owned by the Borrower on such date that
has been terminated in accordance with the terms thereof.

 

28



--------------------------------------------------------------------------------

Termination Date:    The earliest to occur of (i) the date that is one (1) year
following the Amortization Date, (ii) the Business Day designated by the
Borrower to the Lender and the Administrative Agent as the “Termination Date”
which date shall be at least five (5) Business Days following the receipt of
such written notice by the Lender and the Administrative Agent, provided,
however, that on such date the Borrower pays in full all Aggregate Unpaids in
immediately available funds, (iii) the occurrence of a Termination Event and
(iv) the occurrence of a Foreclosure Event.

Termination Event: As defined in Section 10.1(a).

Test Data File: A test data file, which shall include the loan master file, the
transaction history file and all other files necessary to carry out the
servicing obligations hereunder.

Transaction Documents:    This Agreement, the Note, the Purchase Agreement, any
Transfer Agreement, the Fee Letter, the Collateral Custodian Fee Letter, all
Hedging Agreements, the Performance Guaranty, the Master Agency Agreement, the
Custodial Agreement, the Residual Interest Conveyance Agreement, the Securities
Account Control Agreement and any other document, certificate, opinion,
agreement or writing the execution of which is necessary or incidental to
carrying out the transactions contemplated by this Agreement or any of the other
foregoing documents.

Transfer Agreement:  A Transfer Agreement in substantially the form attached to
the Purchase Agreement as Exhibit A, executed by the Borrower and the Originator
in connection with a transfer of Contracts and the related Collateral on any
Funding Date.

Transition Expenses: As defined in Section 7.15(e).

UCC:    The Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

United States: The United States of America.

Unmatured Termination Event: Any event that, with the giving of notice or the
lapse of time, or both, would become a Termination Event.

Unused Fee: As defined in the Fee Letter.

Unused Fee Rate: As defined in the Fee Letter

Used Fee: As defined in the Fee Letter.

Used Fee Rate: As defined in the Fee Letter.

WFS: Wells Fargo Securities, LLC, and its successors and assigns.

Warehouse Facility:    On any day, any revolving lending facility to which any
DT Entity is a borrower which finances motor vehicle loans originated by any DT
Entity, including any repurchase facility.

 

29



--------------------------------------------------------------------------------

Wells Fargo:  Wells Fargo Bank, N.A., and its successors and assigns.

Section 1.2.    Accounting Terms and Determinations.

Unless otherwise defined or specified herein, all accounting terms shall be
construed herein, all accounting determinations hereunder shall be made, all
financial statements required to be delivered hereunder shall be prepared and
all financial records shall be maintained in accordance with GAAP.

Section 1.3.    Computation of Time Periods.

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”.

Section 1.4.    Interpretation.

When used in this Agreement, unless a contrary intention appears: (i) a term has
the meaning assigned to it; (ii) an accounting term not otherwise defined has
the meaning assigned to it in accordance with GAAP; (iii) “or” is not exclusive;
(iv) “including” means including without limitation; (v) words in the singular
include the plural and words in the plural include the singular; (vi) any
agreement, instrument or statute defined or referred to herein or in any
instrument or certificate delivered in connection herewith means such agreement,
instrument or statute as from time to time amended, modified or supplemented and
includes (in the case of agreements or instruments) references to all
attachments thereto and instruments incorporated therein; (vii) references to a
Person are also to its successors and permitted assigns; (viii) the words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision hereof; (ix) references contained herein to Section, Schedule and
Exhibit, as applicable, are references to Sections, Schedules and Exhibits in
this Agreement unless otherwise specified; (x) references to “writing” include
printing, typing, lithography and other means of reproducing words in a visible
form; and (xi) the term “proceeds” has the meaning set forth in the applicable
UCC.

Article II

Loans

Section 2.1.    Loans.

(a)      On the terms and conditions set forth herein, including this Section
and Article Four, the Borrower may from time to time on any Business Day during
the Revolving Period, request that an advance under this Agreement (each, a
“Loan”) be made to it on a Funding Date. No later than 12:00 noon (Charlotte,
North Carolina time) on the proposed Funding Date, if the amount of the Loan is
less than or equal to $10,000,000, or, for all other Loans, on the Business Day
prior to the date of the proposed Loan, the Borrower shall notify the
Administrative Agent of such proposed Funding Date and Loan by delivering to the
Administrative Agent:

 

30



--------------------------------------------------------------------------------

(i)       a Funding Request, which will include, among other things, the
proposed Funding Date, calculations of the Borrowing Base (calculated as of the
Determination Date occurring in the calendar month immediately preceding the
calendar month during which such Funding Request is submitted, or with respect
to Contracts added to the Collateral following such Determination Date, but
prior to or on such date of determination, the related Cut-off Date) and the
Principal Amount of the Loan requested, which shall be in an amount at least
equal to $1,000,000 (except the Initial Loan, which shall be in a minimum amount
of $5,000,000) or integral multiples of $10,000 in excess thereof; and

(ii)      an updated Schedule of Contracts that includes each Contract that is
the subject of the proposed Loan and such other information as the
Administrative Agent may reasonably request with respect to the related Loan;

If any such Funding Request is delivered to the Administrative Agent after 12:00
noon (Charlotte, North Carolina time) on the proposed Funding Date, if the
amount of the Loan is less than or equal to $10,000,000, or, for all other
Loans, on the Business Day prior to the date of the proposed Loan, such Funding
Request shall be deemed to be received prior to 12:00 noon (Charlotte, North
Carolina time) on the next succeeding Business Day and the proposed Funding Date
of such proposed Loan shall be deemed to be the Business Day following such
deemed receipt. Each Funding Request shall include a representation by the
Borrower that the requested Loan will not, on the Funding Date, exceed the
Available Amount and a representation that all conditions precedent to the
making of such Loan have been satisfied. Any Funding Request shall be
irrevocable and the Borrower may not request that more than one Loan be funded
on any Business Day.

(b)      Following receipt by the Administrative Agent of a Funding Request the
Lender agrees that it shall advance any Loan requested by the Borrower, subject
to the conditions contained herein, in an aggregate amount equal to the Loan so
requested.

(c)      The Lender’s advance of a Loan shall be made available to the
Administrative Agent, subject to the fulfillment of the applicable conditions
set forth in Article Four, at or prior to 1:00 p.m. (Charlotte, North Carolina
time) on the applicable Funding Date, by deposit of immediately available funds
to an account of the Administrative Agent. The Administrative Agent shall
promptly notify the Borrower in the event that the Lender either fails to make
such funds available to the Administrative Agent before such time or notifies
the Administrative Agent that it will not make such funds available to the
Administrative Agent before such time.

Subject to (i) the Administrative Agent’s receipt of such funds and (ii) the
fulfillment of the applicable conditions set forth in Article Four, as certified
by Borrower to the Administrative Agent in the applicable Funding Request, the
Administrative Agent will not later than 3:00 p.m. (Charlotte, North Carolina
time) on such Funding Date make such funds available, in the same type of funds
received, by wire transfer thereof to the Borrower’s Account.

If the Lender makes available to the Administrative Agent funds for any Loan as
provided in the foregoing provisions of this Article, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Loan set forth in

 

31



--------------------------------------------------------------------------------

Article Four are not satisfied or waived in accordance with the terms hereof,
the Administrative Agent shall return such funds (in like funds as received from
the Lender) to the Lender, without interest.

(d)      In no event shall:

(i)       the Lender be obligated to fund any Loan if either (A) the Principal
Amount of such Loan would cause the Note Balance, determined after giving effect
to such funding, to exceed the Commitment or (B) the Principal Amount of such
Loan would exceed the Available Amount on such day;

(ii)      the Lender be obligated to fund any Loan unless each of the conditions
set forth in Section 4.2 have been satisfied with respect to such Loan and, if
such Loan is the Initial Loan, the conditions set forth in Section 4.1 have been
satisfied; or

(iii)     more than one Loan be funded on any Business Day.

Section 2.2.  Reductions of the Commitment.

(a)      At any time the Borrower may, upon at least ten (10) Business Days’
prior written notice to the Administrative Agent and each Hedge Counterparty,
reduce the Commitment. Each partial reduction shall be in a minimum aggregate
amount of $5,000,000 or integral multiples of $1,000,000 in excess thereof.
Reductions of the Commitment pursuant to this Section 2.2(a) shall reduce the
Commitment of the Lender. The Administrative Agent shall promptly deliver a copy
of any such notice to the Lender. Any request for a reduction in the Commitment
shall be irrevocable.

(b)      In connection with any reduction of the Commitment, the Borrower shall
remit to the Administrative Agent (i) instructions regarding such reduction
(with a copy to the Collateral Custodian) and (ii) for payment to the Lender,
cash in an amount sufficient to pay all Aggregate Unpaids with respect to such
reduction (determined based on the ratio of the reduction of the Commitment
being effected to the amount of the Commitment prior to such reduction or, if
the Administrative Agent reasonably determines that any portion of the Aggregate
Unpaids are allocable solely to that portion of the Commitment that is being
reduced or have arisen solely as a result of such reduction, all of such
portion) including, without duplication, any associated Breakage Costs and Hedge
Breakage Costs; provided, however, that no such reduction shall be given effect
unless the Borrower has complied with the terms of any Hedging Agreement
requiring that any Hedge Transaction related thereto be terminated in whole or
in part as a result of any such reduction in the Note Balance and Borrower has
paid all Hedge Breakage Costs due to the relevant Hedge Counterparty for any
such termination. Upon receipt of any such amounts, the Administrative Agent
shall apply such amounts first to the reduction of the Note Balance, second to
the payment of the remaining Aggregate Unpaids with respect thereto, including
any Breakage Costs, by paying such amounts to the Lender, and third to pay any
Hedge Breakage Costs related to such reduction of the Note Balance due to the
relevant Hedge Counterparty.

(c)      The Commitment shall be reduced to zero, without action by the
Administrative Agent or the Lender and without notice to the Borrower,
immediately upon the earliest to occur of (i) the Commitment Termination Date,
(ii) a Termination Event and (iii) a Foreclosure Event.

 

32



--------------------------------------------------------------------------------

Section 2.3.    Extensions of Commitments.

So long as no Termination Event or Foreclosure Event has occurred, the Borrower
may request in writing, no more than ninety (90) days nor fewer than sixty
(60) days prior to the applicable Commitment Termination Date, through the
Administrative Agent, that the Lender extend the Commitment Termination Date for
an additional period to a date specified in such request, which request will be
granted or denied by the Lender in its sole discretion. Upon receipt of any such
request, the Administrative Agent shall promptly notify the Lender. Not later
than 60 days following receipt by the Administrative Agent of any such request,
the Lender shall notify the Administrative Agent of its willingness or refusal
to so extend the Commitment Termination Date, and the Administrative Agent shall
notify the Borrower of such willingness or refusal by the Lender. If the Lender
shall have agreed to extend the Commitment Termination Date and no Termination
Event or Foreclosure Event shall have occurred and be continuing prior to the
then applicable Commitment Termination Date, the Commitment Termination Date
then in effect shall be extended to the date agreed to by the Lender.

Section 2.4.    The Note.

(a)      The Loans made by the Lender hereunder shall be evidenced by a duly
executed promissory note payable to the order of the Persons specified by the
Lender, in a principal amount equal to the Commitment, in substantially the form
of Exhibit B hereto (the “Note”). The Note shall be dated the Closing Date and
shall otherwise be duly completed. The maturity date of the Note shall be the
Termination Date or such other date as to which the Administrative Agent, with
the consent of the Lender, shall notify the Borrower in writing.

(b)      The Administrative Agent is hereby authorized to enter notations (which
may be computer generated) on a schedule attached to the Note with respect to
each Loan made by the Lender hereunder, regarding (i) the date and principal
amount thereof and (ii) each payment and repayment of principal thereof and any
such recordation shall constitute prima facie evidence of the accuracy of the
information so recorded. The failure of the Administrative Agent to make any
such notation on the schedule attached to the Note shall not limit or otherwise
affect the obligation of the Borrower to repay the Loans in accordance with
their respective terms as set forth herein.

(c)      Promptly following the Facility Termination Date, the Administrative
Agent shall mark the Note “Paid” and return it to the Borrower.

Section 2.5.    Optional Principal Repayment; Right of First Refusal.

(a)      Optional Principal Repayment prior to the occurrence of a Termination
Event or a Foreclosure Event. The Borrower may, prior to the occurrence of a
Foreclosure Event, and upon the delivery of a Principal Repayment Notice
substantially in the form attached hereto as Exhibit L, prepay all or any
portion of the Note Balance on any Business Day, on one (1) Business Day’s prior
notice to the Administrative Agent, the Lender, the Collateral Custodian and
each Hedge Counterparty; provided, that (i) the Borrower pays to the
Administrative Agent, for the account of the Secured Parties, on the date of any
such prepayment, (a) all accrued and unpaid Interest and (b) all other Aggregate
Unpaids (including all Breakage Costs, all Hedge

 

33



--------------------------------------------------------------------------------

Breakage Costs and any other amounts payable by the Borrower under or with
respect to any Hedging Agreement) payable to any Indemnified Party under this
Agreement through the date of such prepayment, including any fees or other
amounts payable pursuant to Section 11.1; and (ii) no such prepayment shall be
permitted unless the Borrower has complied with the terms of any Hedging
Agreement requiring one or more Hedge Transactions be terminated in whole or in
part as a result of any such prepayment of the Note Balance and Borrower has
paid all Hedge Breakage Costs due to the relevant Hedge Counterparty for any
such termination. Any notice of a prepayment shall be irrevocable. The
Administrative Agent shall provide prompt notice to the Lender following receipt
of any notice of intent to prepay. Except as otherwise permitted herein, in
connection with any such prepayment, no portion of the Pledged Contracts shall
be released from the security interest granted by the Borrower therein in favor
of the Administrative Agent.

(b)      Right of First Refusal. Upon the delivery by the Borrower of notice to
the Administrative Agent of the occurrence of a Foreclosure Event (or, if
earlier, the date such notice should have been delivered in accordance with the
provisions of Section 6.1(i)), the Borrower shall have an option for a period of
forty five (45) days thereafter to elect to pay the Aggregate Unpaids, by wire
transfer in immediately available funds during which 45-day period the Lender
shall not sell the Pledged Contracts or the related Collateral. The Borrower may
exercise such purchase option and pay the Aggregate Unpaids by wire transfer in
immediately available funds by notifying the Administrative Agent, the Lender,
the Collateral Custodian and each Hedge Counterparty in writing before
expiration of the such forty five (45) day period as to its intent to prepay all
of the Note Balance; provided, that (i) the Borrower pays to the Administrative
Agent, for the account of the Secured Parties, on a day prior to expiration of
such 45-day period, (a) all accrued and unpaid Interest and (b) all other
Aggregate Unpaids (including all Breakage Costs, all Hedge Breakage Costs and
any other amounts payable by the Borrower under or with respect to any Hedging
Agreement) payable to any Indemnified Party under this Agreement through the
date of such prepayment, including any fees or other amounts payable pursuant to
Section 11.1 by wire transfer in immediately available funds; and (ii) no such
prepayment shall be permitted unless the Borrower has complied with the terms of
any Hedging Agreement requiring one or more Hedge Transactions be terminated in
whole as a result of any such prepayment of the Note Balance and Borrower has
paid all Hedge Breakage Costs due to the relevant Hedge Counterparty for any
such termination. Any notice of a prepayment shall be irrevocable. Time is of
the essence in connection with the exercise of this right and this right shall,
without notice or other action by any party expire at 5:00 p.m. (New York City
time) on the 45th day following the occurrence of such Termination Event or
Foreclosure Event, as applicable. The Administrative Agent shall provide prompt
notice to the Lender following receipt of any notice of intent to prepay.

Section 2.6.    Payments.

(a)      The Borrower shall pay Interest on the unpaid Principal Amount of each
Loan for the period from the related Funding Date until the date that such Loan
shall be paid in full. Interest shall accrue during each Interest Period and be
payable on the Note Balance on each Payment Date in accordance with Section 2.7,
unless earlier paid pursuant to Section 2.5.

(b)      Prior to the declaration of the occurrence of the Termination Date, the
Note Balance shall bear interest at a rate per annum equal to the Alternative
Rate. Upon the

 

34



--------------------------------------------------------------------------------

occurrence of a Termination Event or a Foreclosure Event, the Note Balance shall
bear interest at a rate per annum equal to the Base Rate.

(c)      Interest calculated by reference to the LIBOR Rate shall be calculated
on the basis of a 360-day year for the actual days elapsed. Interest calculated
by reference to the Prime Rate and the Federal Funds Rate shall be calculated on
the basis of a 365- or 366-day year, as applicable, for the actual days elapsed.
Periodic fees or other periodic amounts payable hereunder shall be calculated on
the basis of a 360-day year and for the actual days elapsed.

(d)      The principal of and Interest on the Note shall be paid as provided
herein and in the Note. The Administrative Agent shall allocate to the Lender
each payment in respect of the Note received by the Administrative Agent as
provided herein.

(e)      At or before 4:00 p.m. (Charlotte, North Carolina time) on the day that
is one (1) Business Day prior to each Reporting Date, the Administrative Agent
shall notify the Borrower and the Servicer of (i) the Alternative Rate for the
related Interest Period, and (ii) if applicable, the Base Rate for the related
Interest Period. Each determination of the Alternative Rate and the Base Rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower in the absence of manifest error.

(f)      Notwithstanding any other provision of this Agreement or the other
Transaction Documents, if at any time the rate of interest payable by any Person
under the Transaction Documents exceeds the Maximum Lawful Rate, then, so long
as the Maximum Lawful Rate would be exceeded, such rate of interest shall be
equal to the Maximum Lawful Rate. If at any time thereafter the rate of interest
so payable is less than the Maximum Lawful Rate, such Person shall continue to
pay Interest at the Maximum Lawful Rate until such time as the total interest
received from such Person is equal to the total Interest that would have been
received had applicable law not limited the interest rate so payable. In no
event shall the total Interest received by the Lender under this Agreement and
the other Transaction Documents exceed the amount which the Lender could
lawfully have received, had the Interest due been calculated from the Closing
Date at the Maximum Lawful Rate.

Section 2.7.    Settlement Procedures.

Pursuant to each Monthly Report, the Servicer shall instruct the Collateral
Custodian or such other Eligible Institution then holding the Collection Account
to pay to the following Persons, on the related Payment Date, from (i) the
Collection Account, to the extent of Available Funds and (ii) the Reserve
Account to the extent there is an Available Funds Shortfall, with respect to
amounts payable under clauses (i) through (vi) and, solely to the extent that
the Note Balance exceeds the Net Principal Balance on such Payment Date, clause
(vii), the following amounts in the following order of priority:

(i)        First, pro rata, to each Hedge Counterparty, any amounts owed to such
Hedge Counterparty (excluding Hedge Breakage Costs) pursuant to the terms of the
related Hedging Agreement;

(ii)       Second, to the Collateral Custodian, in an amount equal to any
accrued and unpaid Collateral Custodian Fees and out-of-pocket expenses owed to
the Collateral

 

35



--------------------------------------------------------------------------------

Custodian (such expenses not to exceed $50,000 per annum prior to a Termination
Event or a Foreclosure Event);

(iii)     Third, pro rata, (1) to the Servicer, in an amount equal to the sum of
(1) accrued and unpaid Servicing Fee and (2) to the Successor Servicer or Backup
Servicer, as applicable, any unpaid Transition Expenses;

(iv)     Fourth, to the Backup Servicer, in an amount equal to (1) any accrued
and unpaid Backup Servicing Fee and (2) any amounts payable pursuant to
Section 7.10(b), to the extent such amounts have not been paid by the Servicer;

(v)     Fifth, to the Administrative Agent for payment to the Lender in an
amount equal to any accrued and unpaid (1) Interest (plus Used Fee and the
Unused Fee) with respect to the Note Balance, (2) Breakage Costs allocable to
Loans and (3) all other Aggregate Unpaids (other than the Note Balance) then due
under this Agreement to the Administrative Agent, the Lender, the Affected
Parties or the Indemnified Parties, for the payment thereof;

(vi)     Sixth, to the Administrative Agent for payment to the Lender all
accrued and unpaid fees;

(vii)    Seventh, pro rata, (i) to the Administrative Agent for payment to the
Lender, in an amount equal to the excess (if any) of the Note Balance as of the
related Determination Date over the Borrowing Base as of such Determination Date
and (ii) to each Hedge Counterparty, in an amount equal to any Hedge Breakage
Costs owed to such Hedge Counterparty pursuant to the terms of the related
Hedging Agreement;

(viii)   Eighth, pro rata, to the Administrative Agent and to the Lender, all
other amounts owed to the Administrative Agent, the Lender and the other
Indemnified Parties;

(ix)     Ninth, if (1) the Termination Date has occurred, the remaining funds to
reduce the Note Balance to zero or (2) prior to the occurrence of the
Termination Date, to the Reserve Account, the amount necessary to cause the
amount on deposit therein to equal the Reserve Account Required Amount;

(x)      Tenth, pro rata, (1) to the extent not paid pursuant to clause
(ii) above (whether as a result of the limitations on amounts set forth therein
or otherwise) to the Collateral Custodian any fees, expenses or indemnities owed
to the Collateral Custodian and (2) to the extent not paid pursuant to clause
(iv) above (whether as a result of the limitations on amounts set forth therein
or otherwise) to the Backup Servicer any fees, expenses or indemnities owed to
the Backup Servicer; and

(xi)     Eleventh, so long as no Termination Event or Foreclosure Event shall
have occurred and be continuing, any remaining amount shall be distributed to
the Borrower.

 

36



--------------------------------------------------------------------------------

Section 2.8.    Repayment Obligation.

The Borrower promises to pay to the Administrative Agent for the account of the
Lender, (i) upon the written request of the Administrative Agent, all Breakage
Costs, the amount of which shall determined by the Lender, set forth in a
written notice to the Borrower and shall be conclusive absent manifest error and
(ii) all other amounts required to be paid by the Borrower in accordance
herewith in accordance with the terms of this Agreement.

Section 2.9.    Payments, Computations, Etc.

(a)      Unless otherwise expressly provided herein, all amounts to be paid or
deposited by the Borrower or the Servicer hereunder shall be paid or deposited
in accordance with the terms hereof no later than 12:00 noon (Charlotte, North
Carolina time) on the day when due in Dollars in immediately available funds to
the Administrative Agent’s Account. Except as otherwise provided in Section 2.6,
the Borrower shall, to the extent permitted by law, pay to the Lender interest
on all amounts not paid or deposited when due hereunder at a rate per annum
equal to the sum of (1) the Base Rate and (2) 4.50%, payable on demand;
provided, however, that such interest rate shall not at any time exceed the
Maximum Lawful Rate.

(b)      Whenever any payment hereunder (i) shall be stated to be due on a day
other than a Business Day, such payment shall be made, without penalty, on the
next succeeding Business Day, except in the case where the next succeeding
Business Day would occur in the succeeding calendar month, in which case such
payment shall be due on the preceding Business Day or (ii) is received after
12:00 noon (Charlotte, North Carolina time) such payment shall be deemed to have
been received on the next succeeding Business Day, and any such extension of
time shall in such case be included in the computation of payment of Interest,
other interest or any fee payable hereunder, as the case may be.

(c)      If any Loan requested by the Borrower and approved by the Lender and
the Administrative Agent pursuant to Section 2.1 is not made or effectuated, as
the case may be, due to the Borrower’s failure to satisfy, or continue to
satisfy, the conditions to fund such Loan on the date, the Borrower shall
indemnify such Lender against any reasonable loss, cost or expense incurred by
such Lender, including any loss (including loss of anticipated profits, net of
anticipated profits in the reemployment of such funds in the manner determined
by such Lender), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain such Loan.

(d)      All payments hereunder shall be made without set-off or counterclaim
and in such amounts as may be necessary in order that all such payments shall
not be less than the amounts otherwise specified to be paid under this
Agreement.

(e)      To the extent that (i) any Person makes a payment to the Borrower, the
Servicer, the Backup Servicer, the Collateral Custodian or the Lender or the
Administrative Agent or (ii) the Borrower, the Servicer, the Backup Servicer,
the Collateral Custodian or the Lender or the Administrative Agent receives or
is deemed to have received any payment or proceeds for application to an
obligation, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a

 

37



--------------------------------------------------------------------------------

trustee, receiver or any other party under any Insolvency Law, State or United
States federal law, common law or for equitable cause, then, to the extent such
payment or proceeds are set aside, the obligation or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received or deemed received by the Borrower,
the Servicer, the Backup Servicer, the Collateral Custodian or the Lender or the
Administrative Agent, as the case may be.

Section 2.10.  Collections and Allocations; Investment of Funds.

(a)      On or prior to the Closing Date or the applicable Funding Date (with
respect to any Subsequent Contracts), the Borrower or the Servicer shall have
instructed all Obligors to make all payments in respect of the related Contracts
to the Lockbox or Depository Account.

(b)      Each of the Servicer and the Borrower shall promptly (but in no event
later than two (2) Business Days after the receipt thereof) deposit all
Collections received by it in the Collection Account. The Servicer shall make
such deposits or payments by electronic funds transfer, in immediately available
funds.

(c)      On the Closing Date and on each Funding Date thereafter, the Servicer
will deposit (in immediately available funds) into the Collection Account all
Collections received after the applicable Cut-off Date and through and including
the Closing Date or Funding Date, as the case may be, in respect of Contracts
pledged on such date.

(d)      On each Payment Date during the Revolving Period, the Servicer shall
direct the Collateral Custodian pursuant to the Monthly Report to withdraw from
the Reserve Account the Reserve Account Withdrawal Amount, if any, to be applied
in accordance with Section 2.7. On and after the Termination Date, all amounts
on deposit in the Reserve Account shall be applied by the Collateral Custodian
as directed in writing by the Lender.

(e)      To the extent there are uninvested amounts on deposit in the Collection
Account and/or the Reserve Account, such amounts shall be invested in Permitted
Investments that mature no later than the Business Day before the next Payment
Date, which Permitted Investments shall be selected (i) prior to the occurrence
of any Termination Event, Servicer Termination Event or Foreclosure Event, by
the Borrower or (ii) from and after the occurrence of any Termination Event,
Servicer Termination Event or Foreclosure Event, by the Administrative Agent.
Any earnings (and losses) on the foregoing investments shall be for the account
of the Borrower.

(f)      All earnings on amounts in the Reserve Account shall (i) to the extent
necessary, remain on deposit in the Reserve Account until the amount on deposit
therein is equal to or greater than the Reserve Account Required Amount and
(ii) be deposited into the Collection Account if the amount on deposit in the
Reserve Account is greater than the Reserve Account Required Amount after giving
effect to all withdrawals and deposits to the Reserve Account on any Payment
Date.

 

38



--------------------------------------------------------------------------------

Section 2.11.  Fees.

(a)      The Administrative Agent shall be entitled to receive, for the account
of the Lender, monthly in arrears, the Used Fees and the Unused Fee from the
Collection Account in accordance with Section 2.7.

(b)      The Servicer shall be entitled to receive the Servicing Fee, monthly in
arrears in accordance with Section 2.7, which fee shall be equal to (i) prior to
the Termination Date, the product of (x) the Servicing Fee Rate, (y) the Net
Principal Balance as of the first Business Day of the preceding Collection
Period, and (z) a fraction the numerator of which is 30 and the denominator of
which is 360, and (ii) on and after the Termination Date, the greater of (A) the
product of (x) the Servicing Fee Rate, (y) the Net Principal Balance as of the
first Business Day of the preceding Collection Period, and (z) a fraction the
numerator of which is 30 and the denominator of which is 360, and (B) $35.00 per
Pledged Contract that is not a Defaulted Contract.

(c)      The Backup Servicer shall be entitled to receive the Backup Servicing
Fee and its out-of-pocket expenses owed to it, monthly in arrears in accordance
with Section 2.7, which fee shall be equal to the product of (i) the Backup
Servicing Fee Rate, (ii) the Net Principal Balance as of the first Business Day
of the preceding Collection Period, and (iii) a fraction the numerator of which
is 30 and the denominator of which is 360.

(d)      The Collateral Custodian shall be entitled to receive the Collateral
Custodian Fee and its out-of-pocket expenses owed to it in accordance with
Section 2.7.

(e)      The Borrower shall pay to the Administrative Agent, on the Closing
Date, the Structuring Fee and other amounts due and payable on the Closing Date
pursuant to the Fee Letter in immediately available funds.

Section 2.12.  Increased Costs; Capital Adequacy; Illegality.

(a)      If either (i) the introduction of or any change (including any change
by way of imposition or increase of reserve requirements) in or in the
interpretation of any Applicable Law or (ii) the compliance by an Affected Party
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), shall (a) subject an
Affected Party to any Tax (except for Excluded Taxes and any Taxes as to which
an Additional Amount is payable pursuant to Section 2.13) with respect to a Loan
hereunder, or any right or obligation to make Loans hereunder, or on any payment
made hereunder, (b) impose, modify or deem applicable any reserve requirement
(including any reserve requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding any reserve requirement, if any, included
in the determination of Interest), special deposit or similar requirement
against assets of, deposits with or for the amount of, or credit extended by,
any Affected Party or (c) impose any other condition affecting a Loan or any
Affected Party’s rights hereunder or under any other Transaction Document, the
result of which is to increase the cost to any Affected Party or to reduce the
amount of any sum received or Pledged Contract by an Affected Party under this
Agreement, under any other Transaction Document, then on the Payment Date in the
calendar month following the calendar month during which such Affected Party
demands payment (which

 

39



--------------------------------------------------------------------------------

demand shall be accompanied by a statement setting forth the basis for such
demand and a reasonably estimated calculation of such demand), the Borrower
shall pay directly to such Affected Party such additional amount or amounts as
will compensate such Affected Party for such additional or increased cost
incurred or such reduction suffered.

(b)      If either (i) the introduction of or any change in or in the
interpretation of any law, guideline, rule, regulation, directive or request or
(ii) compliance by any Affected Party with any law, guideline, rule, regulation,
directive or request from any central bank or other governmental authority or
agency (whether or not having the force of law), including compliance by an
Affected Party with any request or directive regarding capital adequacy, but, in
each case, excluding Taxes, has or would have the effect of reducing the rate of
return on the capital of any Affected Party as a consequence of its obligations
hereunder or arising in connection herewith to a level below that which any such
Affected Party could have achieved but for such introduction, change or
compliance (taking into consideration the policies of such Affected Party with
respect to capital adequacy) by an amount deemed by such Affected Party to be
material, then from time to time, on the Payment Date in the calendar month
following the calendar month during which such Affected Party demands payment
(which demand shall be accompanied by a statement setting forth the basis for
such demand and a reasonably estimated calculation of such demand), the Borrower
shall pay directly to such Affected Party such additional amount or amounts as
will compensate such Affected Party for such reduction. For the avoidance of
doubt, if the issuance of any amendment or supplement to Interpretation No. 46
or to Statement of Financial Accounting Standards No. 140 by the Financial
Accounting Standards Board or any other change in accounting standards or the
issuance of any other pronouncement, release or interpretation, causes or
requires the consolidation of all or a portion of the assets and liabilities of
the Originator or the Borrower with the assets and liabilities of the
Administrative Agent or the Lender or shall otherwise impose any loss, cost,
expense, reduction of return on capital or other loss, such event shall
constitute a circumstance on which such Affected Party may base a claim for
reimbursement under this Section 2.12.

(c)      In determining any amount provided for in this Section, the Affected
Party may use any reasonable averaging and attribution methods. Any Affected
Party making a claim under this Section shall submit to the Borrower a
certificate describing such additional or increased cost or reduction in
reasonable detail, which certificate shall be conclusive absent manifest error.

(d)      If the Lender shall notify the Administrative Agent that a Eurodollar
Disruption Event as described in clause (i) of the definition of “Eurodollar
Disruption Event” has occurred, the Administrative Agent shall in turn so notify
the Borrower, whereupon all Loans in respect of which Interest accrues at a rate
based upon the LIBOR Rate shall immediately be converted into Loans in respect
of which Interest accrues at the Base Rate.

Section 2.13.  Taxes.

(a)      All payments made by the Borrower in respect of any Loan and all other
payments made by the Borrower or the Servicer under this Agreement will be made
free and clear of and without deduction or withholding for or on account of any
Taxes, unless such withholding or deduction is required by law. In such event,
the Borrower shall pay to the

 

40



--------------------------------------------------------------------------------

appropriate taxing authority any such Taxes required to be deducted or withheld
and if such Taxes are not Excluded Taxes the amount payable to the Lender or the
Administrative Agent (as the case may be) will be increased (such increase, the
“Additional Amount”) such that every net payment made under this Agreement after
deduction or withholding for or on account of any Taxes other than Excluded
Taxes (including any Taxes on such increase) is not less than the amount that
would have been paid had no such deduction or withholding been deducted or
withheld. If the Lender or the Administrative Agent pays any Taxes other than
Excluded Taxes in respect of which the Borrower is obligated to pay Additional
Amounts under this Section, on the Payment Date in the calendar month following
the calendar month during which the Lender or Administrative Agent demands
payment, the Borrower shall reimburse the Lender or Administrative Agent in
full.

(b)      The Borrower will indemnify the Lender and the Administrative Agent for
the full amount of Taxes (other than Excluded Taxes) in respect of which the
Borrower is required to pay Additional Amounts (including any Taxes imposed by
any jurisdiction on such Additional Amounts) paid by the Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto;
provided, however, that the Lender or Administrative Agent making a demand for
indemnity payment hereunder shall provide the Borrower with a certificate from
the relevant taxing authority or from a Responsible Officer of the Lender or the
Administrative Agent stating or otherwise evidencing that the Lender or the
Administrative Agent has made payment of such Indemnified Taxes and will provide
a copy of or extract from documentation, if available, furnished by such taxing
authority evidencing assertion or payment of such Indemnified Taxes. This
indemnification shall be made on the Payment Date in the calendar month
following the calendar month during which the Lender or Administrative Agent (as
the case may be) makes written demand therefor.

(c)      Within thirty (30) days after the date of any payment by the Borrower
of any Taxes pursuant to this Section, the Borrower will furnish to the
Administrative Agent, at its address set forth under its name on the signature
pages hereof, appropriate evidence of payment thereof.

(d)      Within thirty (30) days of the written request of the Borrower
therefor, the Administrative Agent and the Lender, as appropriate, shall execute
and deliver to the Borrower such certificates, forms or other documents which
can be furnished consistent with the facts and which are reasonably necessary to
assist the Borrower in applying for refunds of Taxes remitted hereunder;
provided, however, that (i) the Administrative Agent and the Lender shall not be
required to deliver such certificates, forms or other documents if in their
respective sole discretion it is determined that the deliverance of such
certificate, form or other document would have a material adverse affect on the
Administrative Agent or the Lender and (ii) the Borrower shall reimburse the
Administrative Agent or the Lender for any reasonable expenses incurred in the
delivery of such certificate, form or other document.

(e)      (i) Any Lender or assignee that is entitled to an exemption from or
reduction of Taxes with respect to payments made under any Transaction Document
shall deliver to the Borrower, the Administrative Agent and the Collateral
Custodian, at the time or times reasonably requested by the Borrower, the
Administrative Agent or the Collateral Custodian, such properly completed and
executed documentation reasonably requested by the Borrower, the

 

41



--------------------------------------------------------------------------------

Administrative Agent or the Collateral Custodian as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender or assignee, if reasonably requested by the Borrower, the
Administrative Agent or the Collateral Custodian, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower, the Administrative Agent or the Collateral Custodian as will enable
the Borrower, the Administrative Agent or the Collateral Custodian to determine
whether or not such Lender or assignee is subject to backup withholding or
information reporting requirements.

(ii) Without limiting the generality of the foregoing:

(A) any Lender or assignee that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower on or before the
date on which it becomes a party to this Agreement (and from time to time
thereafter when required by law or upon the reasonable request of the Borrower
or the Administrative Agent) two (2) properly completed and duly signed original
copies of Internal Revenue Service Form W-9 (or any successor form) certifying
that such Lender is exempt from U.S. federal backup withholding;

(B) any Lender or assignee that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall, to the extent it is legally entitled to
do so, deliver to the Borrower on or before the date on which it becomes a party
to this Agreement (and from time to time thereafter when required by law or upon
the reasonable request of the Borrower or the Administrative Agent) whichever of
the following is applicable:

(I)      two (2) duly completed copies of Internal Revenue Service Form W-8BEN
(or any successor form) claiming eligibility for benefits of an income tax
treaty to which the United States of America is a party,

(II) two (2) duly completed copies of Internal Revenue Service Form W-8ECI (or
any successor forms),

(III) in the case of a Lender or assignee claiming the benefits of the exemption
for “portfolio interest” under Section 881(c) of the Code, (x) a statement
certifying that such Lender or assignee is not (1) a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (2) a “10 percent shareholder” within the meaning of Section 881(c)(3)(B)
of the Internal Revenue Code, or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Internal Revenue Code, and that no
payments in connection with the Transaction Documents are effectively connected
with such Lender or assignee’s conduct of a U.S. trade or business (a “U.S. Tax
Compliance Certificate”) and (y) two (2) duly completed copies of Internal
Revenue Service Form W-8BEN (or any successor forms), or

 

42



--------------------------------------------------------------------------------

(IV) to the extent a Lender or assignee is not the beneficial owner, two
(2) duly completed copies of Internal Revenue Service Form W-8IMY (or any
successor forms) of the Lender or assignee, accompanied by an Internal Revenue
Service Form W-8ECI, Form W-8BEN claiming benefits under a treaty, Form W-8BEN
and U.S. Tax Compliance Certificate, Form W-9 (or other successor forms) or any
other required information from each beneficial owner, as applicable.

Notwithstanding any other provisions of this clause (e), a Lender or assignee
shall not be required to deliver any form that such Lender or assignee is not
legally eligible to deliver.

(f)      if a payment made to a Lender or assignee under any Transaction
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender or assignee were to fail to comply with the applicable reporting
requirements of FATCA, such Lender or assignee shall deliver to the Borrower and
the Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law and such additional document
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine whether such Lender or assignee has
complied with such Lender or assignee’s obligations under FATCA or the amount to
deduct and withhold from such payment.

Section 2.14.  Re-Liening Trigger Event.

Upon the occurrence of a Re-Liening Trigger Event, the Servicer, the Originator,
the Borrower and the Collateral Custodian shall, at the request of the
Administrative Agent, take all steps necessary to cause the Certificate of Title
or other evidence of ownership of the related Financed Vehicle to be revised to
name the Administrative Agent on behalf of the Secured Parties as lienholder;
any Re-Liening Expenses shall be paid by the Servicer, and to the extent such
costs are not paid by the Servicer, such unpaid costs shall be recovered as
described in Section 2.7.

In no event shall the Collateral Custodian be required to expend funds in
connection with this Section that will not otherwise be reimbursed to it. The
Servicer irrevocably appoints the Administrative Agent as its attorney-in-fact,
such appointment being coupled with an interest, to take any and all steps
required to be performed by it pursuant to this Section including execution of
Certificates of Title or any other documents in the name and stead of the
Servicer. If at any time a Person other than DTCC becomes the Servicer, DTCC
shall execute a power of attorney with respect to such Successor Servicer
promptly after its appointment as such, naming such Successor Servicer as its
attorney-in-fact for the purposes described in this Section.

Section 2.15.  Permitted Take-Outs.

(a)      On any Business Day, the Borrower shall have the right to prepay a
portion of the Note Balance and require the Administrative Agent to release its
security interest and Lien on the related Collateral in connection with a
Permitted Take-Out, subject to the satisfaction of the following terms and
conditions:

 

43



--------------------------------------------------------------------------------

(i)       the Borrower shall have given the Administrative Agent and each Hedge
Counterparty at least five (5) Business Days’ prior written notice of its intent
to effect a Permitted Take-Out;

(ii)      each Permitted Take-Out shall reduce the Note Balance by a minimum
aggregate amount of five million dollars ($5,000,000) or integral multiples of
one million dollars ($1,000,000) in excess thereof;

(iii)      on or before the date of a release of Collateral pursuant to this
Section 2.15 in connection with a Permitted Take-Out, unless a Permitted
Take-Out is to be effected on a Payment Date (in which case the relevant
calculations with respect to such Permitted Take-Out shall be reflected on the
applicable Monthly Report), the Servicer shall deliver to the Administrative
Agent (with a copy to each Hedge Counterparty) a Permitted Take-Out Date
Certificate, together with evidence to the reasonable satisfaction of the
Administrative Agent that the Borrower shall have sufficient funds on the
related Permitted Take-Out Date (after giving effect to such Permitted Take-Out)
to make the required prepayment on the Note Balance and the other Aggregate
Unpaids with respect to the release of the related Collateral in accordance with
this Agreement, which funds may come from capital contributions from DTAC or the
proceeds of the sale of the Collateral in connection with such Permitted
Take-Out (which sale price must be negotiated in an arm’s-length manner and
which sale terms do not require the Borrower to make any representations,
warranties or covenants or to provide any indemnification for the benefit of any
other party);

(iv)     on the date of a release of Collateral pursuant to this Section 2.15 in
connection with a Permitted Take-Out, the following shall be true and correct
and the Borrower shall be deemed to have certified that after giving effect to
the release to the Borrower of the related Collateral on the related Permitted
Take-Out Date, (A) the representations and warranties contained in Sections 5.1
and 5.2 are true and correct on such date, except to the extent relating to an
earlier date, (B) no Termination Event, Unmatured Termination Event, Servicer
Termination Event, Overcollateralization Increase Event or Foreclosure Event has
occurred, (C) no selection procedures were utilized by the Borrower in
connection with the Permitted Take-Out that could be reasonably expected to be
materially adverse to the interests of the Secured Parties and (D) after giving
effect to such Permitted Take-Out, the Note Balance does not exceed the
Borrowing Base;

(v)      on the related Permitted Take-Out Date, the Administrative Agent, on
behalf of the Lender, shall have received, in immediately available funds, an
amount equal to the sum of (A) the portion of the Note Balance to be prepaid,
(B) all accrued and unpaid Interest attributable to that portion of the Note
Balance to be prepaid on such day in connection with the Permitted Take-Out,
(C) an aggregate amount equal to the sum of all other amounts then due and owing
to the Administrative Agent or the Lender, as applicable, under this Agreement
and the other Transaction Documents, to the extent accrued to such date and to
accrue thereafter (including any Breakage Costs), to the extent reasonably
determined by the Administrative Agent or the Lender, as applicable, to be
attributable to that portion of the Note Balance to be paid to such Secured
Party in

 

44



--------------------------------------------------------------------------------

connection with the Permitted Take-Out and (D) all other Aggregate Unpaids then
due and owing to the extent reasonably determined by any Secured Party to be
attributable to that portion of the Note Balance to be paid to such Secured
Party in connection with the Permitted Take-Out and such amount shall be paid in
accordance with the provisions of Section 2.7;

(vi)     on the related Permitted Take-Out Date each Hedge Counterparty shall
have received all Hedge Breakage Costs attributable to that portion of the Note
Balance to be prepaid in connection with the Permitted Take-Out pursuant to this
Section 2.15;

(vii)    on or prior to each Permitted Take-Out Date, the Borrower shall have
delivered to the Administrative Agent, the Collateral Custodian and each Lender
(x) a list specifying all Contracts under which the Pledged Contracts to be
released pursuant to such Permitted Take-Out arose and (y) an updated Schedule
of Contracts giving effect to such Permitted Take-Out that shall be confirmed in
writing by the Collateral Custodian (which confirmation may take the form of an
email to the Administrative Agent and the Lenders stating that the updated
Schedule of Contracts delivered by the Borrower comports with the records
maintained by the Collateral Custodian); and

(viii)   no Termination Event, Unmatured Termination Event, Servicer Termination
Event or Foreclosure Event shall occur as a result of such Permitted Take-Out.

(b)      The Borrower hereby agrees to pay the reasonable out-of-pocket legal
fees and expenses of the Administrative Agent, the Collateral Custodian, the
Backup Servicer and each Secured Party in connection with any Permitted Take-Out
(including expenses incurred in connection with the release of the Lien of the
Administrative Agent, the Lender, the Collateral Custodian and any other party
having such an interest in the Pledged Contracts in connection with such
Permitted Take-Out).

(c)      In connection with any Permitted Take-Out, on the related Permitted
Take-Out Date, subject to satisfaction of the conditions referred to in
Section 2.15(a), the Administrative Agent shall, at the expense of the Borrower
(i) execute and deliver such instruments of release with respect to the portion
of the Pledged Contracts (and the other related Collateral) to be released to
the Borrower, including a Permitted Take-Out Release, in favor of the Borrower
as the Borrower may reasonably request and (ii) deliver (or cause to be
delivered) any portion of the Pledged Contracts (and the other related
Collateral) to be released to the Borrower in its possession or the possession
of the Collateral Custodian to the Borrower.

Article III

Security

Section 3.1.    Collateral and Backup Collateral.

(a)      The parties hereto intend that this Agreement constitute a security
agreement and the transactions effected hereby constitute secured loans by the
Lender to the Borrower under Applicable Law. As collateral security for the
prompt, complete and indefeasible payment and

 

45



--------------------------------------------------------------------------------

performance in full when due, whether by lapse of time, acceleration or
otherwise, of the Obligations, the Borrower hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, a lien on and security interest
in all of the Borrower’s right, title and interest in, to and under the
following, whether now existing or owned or hereafter arising or acquired by the
Borrower (collectively, the “Collateral”):

(i)       all Contracts in which the Borrower has any interest and any accounts
or obligations evidenced thereby, any guarantee thereof, all Collections and all
monies due (including any payments made under any guarantee or similar credit
enhancement with respect to any such Contracts) or to become due or received by
any Person in payment of any of the foregoing on or after the related Cut-off
Date;

(ii)      the Financed Vehicles (including Financed Vehicles that have been
repossessed) or in any document or writing evidencing any security interest in
any Financed Vehicle and each security interest in each Financed Vehicle
securing each such Contract, including all proceeds from any sale or other
disposition of such Financed Vehicles;

(iii)     the Purchase Agreement (including each Transfer Agreement) and
remedies thereunder and the assignment to the Administrative Agent of all UCC
financing statements filed by the Borrower against the Originator under or in
connection with the Purchase Agreement;

(iv)     the Account Collateral;

(v)      reserved;

(vi)     all Hedge Collateral;

(vii)    the Contract Files, Servicer Files and the Schedule of Contracts,
whether now existing or hereafter acquired, and all right, title and interest of
the Borrower in and to the documents, agreements and instruments included in the
Contract Files and Servicer Files, including rights of recourse of the Borrower
against the Originator and/or any Dealer;

(viii)   all Records, documents and writings evidencing or related to the
Pledged Contracts;

(ix)     all rights to payment under all Insurance Policies with respect to a
Financed Vehicle, including any monies collected from whatever source in
connection with any default of an Obligor with respect to a Financed Vehicle and
any proceeds from claims or refunds of premiums on any Insurance Policy, whether
now existing or hereafter acquired, and all proceeds thereof;

(x)      all guaranties, indemnities, warranties, insurance (and proceeds and
premium refunds thereof) and other agreements or arrangements of whatever
character from time to time supporting or securing payment of the Pledged
Contracts, whether pursuant to the related Contracts or otherwise;

 

46



--------------------------------------------------------------------------------

(xi)     all rights to payment under all service contracts and other contracts
and agreements associated with the Pledged Contracts and all of the Borrower’s
interest in all recourse rights against the related Dealer with respect to the
applicable Pledged Contracts (excluding any rights in any dealer reserve under
the related Dealer Agreement);

(xii)    [reserved];

(xiii)   the Performance Guaranty;

(xiv)   all security interests, Liens, guaranties and other encumbrances in
favor of or assigned or transferred to the Borrower in respect of or in
connection with the Pledged Contracts and Financed Vehicles;

(xv)    all Liquidation Proceeds;

(xvi)   reserved;

(xvii)  any payments from a bank account of, and any electronic funds transfers
from, any Obligor or Contract Rights Payor (subject to the terms and conditions
of the Master Agency Agreement);

(xviii)  any deposit accounts, monies, deposits, funds, accounts and instruments
relating to the foregoing; and

(xix)   all income, products, accessions and proceeds of the foregoing.

Notwithstanding the foregoing, once the Administrative Agent has released its
security interest in a Pledged Contract in accordance with the terms of this
Agreement, such Contract, the related Finance Vehicle and all other items of
Collateral arising from such Contract shall no longer be a part of the
Collateral hereunder; provided, that no Pledged Contract shall be released
without the consent of the Administrative Agent.

(b)      The grant under this Section does not constitute and is not intended to
result in a creation or an assumption by the Administrative Agent or any of the
Secured Parties of any obligation of the Borrower or any other Person in
connection with any or all of the Collateral or under any agreement or
instrument relating thereto. Anything herein to the contrary notwithstanding,
(i) the Borrower shall remain liable under the Pledged Contracts to the extent
set forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (ii) the exercise by the
Administrative Agent of any of its rights in the Collateral shall not release
the Borrower from any of its duties or obligations under the Collateral and
(iii) none of the Administrative Agent or any Secured Party shall have any
obligations or liability under the Collateral by reason of this Agreement, nor
shall the Administrative Agent or any Secured Party be obligated to perform any
of the obligations or duties of the Borrower thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.

 

47



--------------------------------------------------------------------------------

(c)      Notwithstanding the foregoing grant of security interest, no account,
instrument, chattel paper or other obligation or property of any kind due from,
owned by or belonging to a Sanctioned Person shall be Collateral.

Section 3.2.    Release of Collateral; No Legal Title.

(a)      At the same time as any (i) Pledged Contract expires by its terms and
all amounts in respect thereof have been paid by the related Obligor and
deposited in the Collection Account or (ii) has been prepaid in full and all
amounts in respect thereof have been paid by the related Obligor and deposited
in the Collection Account, the Administrative Agent will, to the extent
requested by the Servicer, release its interest in such Pledged Contract and the
related Collateral. In connection with any sale of a related Financed Vehicle on
or after the occurrence of an event described in clauses (i) or (ii) above,
after the deposit by the Servicer of the proceeds of such sale into the
Collection Account, the Administrative Agent will at the sole expense of the
Servicer, execute and deliver to the Servicer any assignments, bills of sale,
termination statements, payoff letters and any other releases and instruments as
the Servicer may reasonably request or that Servicer shall deem necessary in
order to effect the release and transfer of such Financed Vehicle; provided,
that the Administrative Agent will make no representation or warranty, express
or implied, with respect to any such Financed Vehicle in connection with such
sale or transfer and assignment. Nothing in this Section shall diminish the
Servicer’s obligations pursuant to Sections 7.3(c) or 7.3(d) with respect to the
proceeds of any such sale.

(b)      In connection with (a) any repurchase of Pledged Contracts by
Originator from the Borrower pursuant to the Purchase Agreement or (b) any
transfer of Pledged Contracts pursuant to Section 2.15 and promptly upon the
Facility Termination Date and upon payment in full of the related Aggregate
Unpaids, the Administrative Agent, at the Borrower’s expense shall execute,
deliver, file and record any partial or full releases or partial or full
assignments of financing statements and other documents and instruments as may
be reasonably requested by the Borrower to evidence the release by the
Administrative Agent of its security interest in the applicable Pledged
Contracts and related Collateral.

(c)      The Administrative Agent will not, except as may result from the
exercise of its remedies hereunder, have legal title to any part of the
Collateral on the Facility Termination Date and will have no further interest in
or rights with respect to the Collateral.

Section 3.3.    Protection of Security Interest; Administrative Agent, as
Attorney-in-Fact.

(a)      The Borrower agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may reasonably be necessary, or that the Administrative Agent may
deem necessary, to perfect, protect or more fully evidence the security interest
granted to the Administrative Agent in the Pledged Contracts and the other
Collateral, or to enable the Administrative Agent or the Secured Parties to
exercise and enforce their rights and remedies hereunder and thereunder.

(b)      If the Borrower fails to perform any of its obligations under this
Section 3.3 after five (5) Business Days’ notice from the Administrative Agent
or any Secured Party, the

 

48



--------------------------------------------------------------------------------

Administrative Agent or any Secured Party may (but shall not be required to)
perform, or cause performance of, such obligation; and the Administrative
Agent’s or such Secured Party’s reasonable costs and expenses incurred in
connection therewith shall be payable by the Borrower as provided in Article
Eleven. The Borrower irrevocably authorizes the Administrative Agent and
appoints the Administrative Agent, as its attorney-in-fact to act on behalf of
the Borrower, (i) to execute on behalf of the Borrower as debtor and to file
financing statements necessary or desirable in the Administrative Agent’s sole
discretion to perfect and to maintain the perfection and priority of the
interest of the Secured Parties in the Pledged Contracts and the other
Collateral and (ii) to file a carbon, photographic or other reproduction of this
Agreement or any financing statement with respect to the Pledged Contracts and
the other Collateral, as a financing statement in such offices as the
Administrative Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the interests of the
Secured Parties in the Pledged Contracts and the other Collateral. This
appointment is coupled with an interest and is irrevocable.

Section 3.4.    Collateral Assignment of the Purchase Agreement.

The Borrower hereby represents, warrants and confirms to the Administrative
Agent that the Borrower has collaterally assigned to the Administrative Agent,
for the ratable benefit of the Secured Parties hereunder, all of the Borrower’s
right and title to and interest in the Purchase Agreement (including each
Transfer Agreement). The Borrower confirms that the Administrative Agent shall
have the sole right to enforce the Borrower’s rights and remedies under the
Purchase Agreement or any Transfer Agreement for the benefit of the Secured
Parties, but without any obligation on the part of the Administrative Agent, the
Secured Parties or any of their respective Affiliates, to perform any of the
obligations of the Borrower under the Purchase Agreement or any Transfer
Agreement. The Borrower further confirms and agrees that such collateral
assignment to the Administrative Agent shall terminate upon the Facility
Termination Date; provided, however, that the rights of the Administrative Agent
and the Secured Parties pursuant to such collateral assignment with respect to
rights and remedies in connection with any indemnities and any breach of any
representation, warranty or covenants made by the Originator pursuant to the
Purchase Agreement, which rights and remedies survive the termination of the
Purchase Agreement shall be continuing and shall survive any termination of such
collateral assignment.

Article IV

Conditions of Closing and Loans

Section 4.1.    Conditions to Closing.

The Closing Date shall not occur, nor shall the Lender, the Administrative
Agent, the Backup Servicer or the Collateral Custodian be obligated to take,
fulfill or perform any other action hereunder, until, all of the following
conditions have been satisfied, in the sole discretion of the Administrative
Agent:

(a)      Each Transaction Document shall have been duly executed by, and
delivered to, the parties hereto and thereto and the Administrative Agent shall
have received such other

 

49



--------------------------------------------------------------------------------

documents, instruments, agreements and Opinions of Counsel as the Administrative
Agent shall request in connection with the transactions contemplated by this
Agreement, including all those specified in the Schedule of Documents, each in
form and substance satisfactory to the Administrative Agent.

(b)      The Administrative Agent shall have received (i) satisfactory evidence,
which may be in the form of an Opinion of Counsel or Officer’s Certificate, that
the Borrower, the Servicer, the Originator, the Backup Servicer, DTAG and the
Collateral Custodian have obtained all required consents and approvals of all
Persons, including all requisite Governmental Authorities, to the execution,
delivery and performance of this Agreement and the other Transaction Documents
to which each is a party and the consummation of the transactions contemplated
hereby or thereby or (ii) an Officer’s Certificate from each of the Borrower,
the Servicer, the Originator, the Backup Servicer, DTAG and the Collateral
Custodian in form and substance satisfactory to the Administrative Agent
affirming that no such consents or approvals are required; it being understood
that the acceptance of such evidence or Officer’s Certificate shall in no way
limit the recourse of the Administrative Agent or any Secured Party against the
Originator or the Borrower for a breach of the Borrower’s representation or
warranty that all such consents and approvals have, in fact, been obtained.

(c)      The Borrower, the Servicer, DTAG and DTAC shall each be in compliance
in all material respects with all Applicable Laws and shall have delivered an
Officer’s Certificate to the Administrative Agent as to such compliance and
other closing matters.

(d)      The Borrower shall have paid all fees required to be paid by it on the
Closing Date, including all fees required hereunder and under the Fee Letter.

(e)      No Termination Event, Foreclosure Event or Unmatured Termination Event
shall have occurred.

(f)      No Servicer Termination Event or any event that, with the giving of
notice or the lapse of time, or both, would become a Servicer Termination Event
shall have occurred.

(g)      [reserved]

(h)      The Administrative Agent, on behalf of the Lender, shall have received
the original executed copy of the Performance Guaranty.

(i)      The Administrative Agent, on behalf of the Lender, shall have received
copies of the Master Agency Agreement and the DTAC Indenture, together with all
amendments, modifications, waivers, supplements, restatements and replacements
thereto, together with a certificate of a responsible officer of DTAC as to the
completeness of each such document.

Section 4.2.    Conditions Precedent to All Loans.

Each request for a Loan by the Borrower to the Lender shall be subject to the
conditions set forth in Section 4.1 and the further conditions precedent that:

 

50



--------------------------------------------------------------------------------

(a)      With respect to any Loan (including the Initial Loan), the Servicer
shall have delivered to the Administrative Agent, on or prior to the date of
such Loan in form and substance satisfactory to the Administrative Agent, (i) a
Funding Request and (ii) in the case of Contracts being added to the Collateral,
a Transfer Agreement (Exhibit A to the Purchase Agreement including the Schedule
of Contracts attached thereto) dated not later than one (1) Business Day prior
to the date of such Loan and containing such additional information as may be
reasonably requested by the Administrative Agent.

(b)      On the date of such Loan, the following shall be true and correct and
the Borrower shall be deemed to have certified that, after giving effect to the
proposed Loan and pledge of Contracts:

(i)       the representations and warranties contained in Sections 5.1 and 5.2
are true and correct in all material respects (provided that the materiality
threshold in this clause shall not be applicable to any representation or
warranty referred to herein which is itself subject to a materiality
qualification) on and as of such day as though made on and as of such day and
shall be deemed to have been made on such day (except to the extent any such
representation and warranty expressly refers to an earlier date);

(ii)      no event has occurred and is continuing, or would result from such
transaction that constitutes (x) a Termination Event, Foreclosure Event or
Unmatured Termination Event or (y) a Servicer Termination Event or any event
that with the giving of notice of the lapse of time, or both, would constitute a
Servicer Termination Event;

(iii)     on and as of such day, after giving effect to such Loan, the Principal
Amount of such Loan and the aggregate Principal Amount of all Loans does not
exceed the Available Amount;

(iv)     on and as of each such day, the Borrower and the Servicer each has
performed all of the agreements contained in this Agreement and the other
Transaction Documents to be performed by it at or prior to such day in all
material respects (provided that the materiality threshold in this clause shall
not be applicable to any representation or warranty referred to herein which is
itself subject to a materiality qualification); and

(v)      no law or regulation shall prohibit, and no order, judgment or decree
of any federal, State or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of such Loan by the Lender
in accordance with the provisions hereof.

(c)      No procedures reasonably believed by the Borrower to be materially
adverse to the interests of the Lenders were utilized by the Borrower in
identifying and/or selecting Contracts to be acquired from the Originator
pursuant to the related Transfer Agreement.

(d)      The Borrower has deposited into the Reserve Account an amount equal to
the excess of (i) the Reserve Account Required Amount over (ii) the Reserve
Account Amount, in each case calculated after giving effect to the conveyance of
Contracts relating to such requested Loan.

 

51



--------------------------------------------------------------------------------

(e)      The Administrative Agent shall have received evidence satisfactory to
it that the Contracts to be added to the Collateral in connection with such
requested Loan are free and clear of any Lien, and that DTAC has taken such
actions, as are necessary and appropriate, to release the Lien created in
connection with the DTAC Indenture.

(f)      On the date of such transaction, the Administrative Agent shall have
received such other approvals, Opinions of Counsel, information or documents as
the Administrative Agent may reasonably require.

(g)      The Hedging Agreement shall be in effect and the requirements of
Section 6.3 shall be satisfied.

(h)      The Borrower shall have delivered each related Contract File to the
Collateral Custodian and the Administrative Agent shall have received the
related executed Contract Receipt.

(i)      With respect to any Pledged Contracts relating to Obligors with
addresses in any one State that account for 10% or more of Net Principal Balance
of Pledged Contracts that are Eligible Contracts as of such Funding Date, the
Servicer, if requested by the Administrative Agent, shall have delivered either
(I) an Opinion of Counsel that is satisfactory in form and substance to the
Administrative Agent to the effect that the Collateral Custodian, on behalf of
the Secured Parties, has a perfected security interest in the related Financed
Vehicles or (II) a copy of an opinion of counsel delivered in connection with
any securitization of retail auto installment sales contracts by a DT Entity,
which opinion concludes, subject to reasonable assumptions and qualifications,
that the trustee in such securitization has a perfected security interest in the
auto loan contracts of borrowers under such auto loan contracts which borrowers
have addresses in such State, which opinion is dated no more than one year prior
to such Funding Date.

(j)      The evidence and confirmations required pursuant to Section 6.6 for
each prior Collection Period shall have been provided to the Administrative
Agent and to the Lender.

Article V

Representations and Warranties

Section 5.1.    Representations and Warranties of the Borrower.

The Borrower represents and warrants as follows:

(a)      Organization and Good Standing. The Borrower has been duly organized,
and is validly existing as a limited liability company, in good standing under
the laws of the State of Delaware, with all requisite power and authority to own
or lease its properties and conduct its business as such business is presently
conducted, and the Borrower had at all relevant times, and now has all necessary
power, authority and legal right to acquire, own, sell and pledge the Contracts
and other Collateral.

 

52



--------------------------------------------------------------------------------

(b)      Due Qualification.    The Borrower is duly qualified to do business and
is in good standing as a Delaware limited liability company, and, has obtained
all necessary licenses and approvals in all jurisdictions in which the ownership
or lease of property or the conduct of its business requires such
qualifications, licenses or approvals (including, as applicable, the
origination, purchase, sale, pledge and servicing of the Pledged Contracts)
except where the failure to qualify could not reasonably be expected to result
in a Material Adverse Effect.

(c)      Power and Authority; Due Authorization.    The Borrower (i) has all
necessary power, authority and legal right to (A) execute and deliver this
Agreement and the other Transaction Documents to which it is a party, (B) carry
out the terms of the Transaction Documents to which it is a party and (C) grant
the security interest in the Collateral on the terms and conditions herein
provided and (ii) has duly authorized by all necessary limited liability company
action the execution, delivery and performance of this Agreement and the other
Transaction Documents to which it is a party and the grant of the security
interest in the Collateral on the terms and conditions herein and therein
provided.

(d)      No Violation.    The consummation of the transactions contemplated by
this Agreement and the other Transaction Documents to which it is a party and
the fulfillment of the terms hereof and thereof will not (i) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under, the Borrower’s
Formation Documents or any Contractual Obligation of the Borrower, (ii) result
in the creation or imposition of any Lien upon any of the Borrower’s properties
pursuant to the terms of any such Contractual Obligation, other than this
Agreement or (iii) violate any Applicable Law the violation of which could
result in a Material Adverse Effect.

(e)      No Proceedings.    There is no litigation, proceeding or investigation
pending or, to the knowledge of the Borrower, threatened against the Borrower,
before any Governmental Authority (i) asserting the invalidity of this Agreement
or any other Transaction Document to which the Borrower is a party, (ii) seeking
to prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which the Borrower is a party or
(iii) seeking any determination or ruling the violation of which could
reasonably be expected to have a Material Adverse Effect.

(f)      All Consents Required.    All approvals, authorizations, consents,
orders, licenses or other actions of any Person or of any Governmental Authority
required for the due execution, delivery and performance by the Borrower of this
Agreement and any other Transaction Document to which the Borrower is a party
have been obtained.

(g)      Bulk Sales.    The execution, delivery and performance of this
Agreement do not require compliance with any “bulk sales” act or similar law by
the Borrower.

(h)      Solvency.    The transactions under this Agreement and any other
Transaction Document to which the Borrower is a party do not and will not render
the Borrower not Solvent.

(i)      Selection Procedures.    No procedures that could be reasonably
expected to be materially adverse to the interests of the Lender were utilized
by the Borrower or the Originator in identifying and/or selecting Contracts for
acquisition by the Borrower from the Originator. In

 

53



--------------------------------------------------------------------------------

addition, each Pledged Contract shall have been underwritten in accordance with
and satisfy the standards of the Credit and Collection Policy.

(j)       Taxes.    The Borrower has filed, caused to be filed, or received an
extension of time for filing that has not yet expired of all tax returns that
are required to be filed by it. The Borrower has paid or made adequate
provisions for the payment of all Taxes and all assessments made against it or
any of its property (other than any amount of Tax the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in accordance with GAAP have been provided on the
books of the Borrower), and no tax lien has been filed and, to the Borrower’s
knowledge, no claim is being asserted, with respect to any such Tax, fee or
other charge.

(k)      Exchange Act Compliance; Regulations T, U and X.    None of the
transactions contemplated herein (including the use of the proceeds from the
Loans and the pledge of the Collateral) will violate or result in a violation of
Section 7 of the Exchange Act, or any regulations issued pursuant thereto,
including Regulations T, U and X of the Federal Reserve Board, 12 C.F.R.,
Chapter II. The Borrower does not own or intend to carry or purchase, and no
proceeds from the pledge of the Collateral will be used to carry or purchase,
any “Margin Stock” within the meaning of Regulation U or to extend “Purchase
Credit” within the meaning of Regulation U.

(l)       Quality of Title.    Each Pledged Contract shall, at all times, be
owned by the Borrower free and clear of any Lien (other than Permitted Liens),
and upon the Initial Loan and each Subsequent Loan, the Administrative Agent, as
agent for the Secured Parties, shall acquire a valid and perfected first
priority security interest in each Pledged Contract and the related Collateral
then existing or thereafter arising, free and clear of any Lien, other than
Permitted Liens. No effective financing statement or other instrument similar in
effect covering any portion of the Collateral shall at any time be on file in
any recording office except such as may be filed in favor of (i) the Borrower in
accordance with the Purchase Agreement or (ii) the Administrative Agent in
accordance with this Agreement.

(m)     Security Interest.    The Borrower has granted a security interest (as
defined in the UCC) to the Administrative Agent, for the benefit of the Secured
Parties, in the Collateral, which is enforceable in accordance with applicable
law upon execution and delivery of this Agreement. Upon the filing of UCC-1
financing statements naming the Administrative Agent, as secured party and the
Borrower as debtor, or upon the Collateral Custodian obtaining control, in the
case of that portion of the Collateral which constitutes chattel paper, the
Administrative Agent, for the benefit of the Secured Parties, shall have a first
priority perfected security interest in the Collateral. All filings (including
such UCC filings) as are necessary in any jurisdiction to perfect the security
interest of the Administrative Agent, for the benefit of the Secured Parties, in
the Collateral have been (or prior to the applicable Loan will be) made.

(n)      Reports Accurate.    All Monthly Reports (if prepared by the Borrower,
or to the extent that information contained therein is supplied by the Borrower,
such portion supplied by the Borrower), information, exhibits, financial
statements, documents, books, records or reports (including the data file
indicating characteristics of the initial Pledged Contracts immediately prior to
the Closing Date) furnished or to be furnished by the Borrower to the
Administrative

 

54



--------------------------------------------------------------------------------

Agent, the Collateral Custodian, the Backup Servicer or any Secured Party under
this Agreement are true, complete and correct in all material respects as of the
date specified therein or the date so furnished (as applicable).

(o)      Location of Offices.  The principal place of business and chief
executive office of the Borrower and the office where the Borrower keeps all the
Records are located at the address of the Borrower referred to in Section 15.2
(or at such other locations as to which the notice and other requirements
specified in Section 6.2(f) shall have been satisfied).

(p)      Lockbox; Collection Account; Master Agency Agreement.    The Lockbox
and the Collection Account or any interest therein has not been pledged or
assigned to any party other than as provided herein. Exhibit N hereto is a full,
complete and correct copy of the Master Agency Agreement and such agreement has
not been modified and is in full force and effect. There are no agreements or
understandings relating to the Master Agency Agreement that are not fully and
accurately described in Exhibit N. No DT Entity has granted any Person, other
than Wells Fargo Bank, N.A. under the Master Agency Agreement, “control” (within
the meaning of Section 9-102 of any applicable enactment of the UCC) of any
Depository Account or the right to take control of any Depository Account at a
future time or upon the occurrence of a future event.

(q)      Tradenames and Place of Business.    Except as described in Schedule E,
the Borrower has no trade names, fictitious names, assumed names or “doing
business as” names or other names under which it has done or is doing business.

(r)      Purchase Agreement.  The Purchase Agreement is the only agreement
pursuant to which the Borrower acquires any interest in any Contracts.

(s)      Value Given.    The Borrower has given reasonably equivalent value to
the Originator in consideration for the transfer by the Originator to the
Borrower of the Contracts and the related Collateral transferred to the Borrower
under the Purchase Agreement, no such transfer has been made for or on account
of an antecedent debt owed by the Originator to the Borrower and no such
transfer is or may be voidable or subject to avoidance under any Insolvency Law.

(t)      Accounting.  The Borrower accounts for the transfers to it from the
Originator of Contracts and related Collateral under the Purchase Agreement as
sales of such Contracts and related Collateral in its books, records and
financial statements, in each case consistent with GAAP and with the
requirements set forth herein, other than for federal tax and consolidated
accounting purposes.

(u)      Special Purpose Entity.  The Borrower is in compliance with
Section 6.2(n).

(v)      Investment Company Act.  The Borrower is not an “investment company”
registered or required to be registered under the Investment Company Act.

(w)     Reserved.

 

55



--------------------------------------------------------------------------------

(x)      Accuracy of Representations and Warranties.  Each representation or
warranty by the Borrower contained herein, in any other Transaction Document or
in any certificate or other document furnished by the Borrower pursuant hereto
or thereto or in connection herewith or therewith is true and correct in all
material respects.

(y)      OFAC.  None of the Borrower nor any DT Entity (i) is a Sanctioned
Person, (ii) has more than 15% of its assets in Sanctioned Countries or
(iii) derives more than 15% of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Countries. The proceeds of
any Loan will not be used and have not been used to fund any operations in,
finance any investments or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Country.

Section 5.2.    Representations and Warranties of the Borrower relating to this
Agreement and the Pledged Contracts.

The Borrower hereby represents and warrants, as of the Closing Date and as of
each Addition Date:

(a)      Binding Obligation.   This Agreement and each other Transaction
Document to which the Borrower is a party each constitute a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its respective terms, except as such enforceability may be
limited by Insolvency Laws and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity)

(b)      Security Interest.  This Agreement constitutes a grant of a security
interest by the Borrower to the Administrative Agent for the benefit of the
Secured Parties in all Collateral which upon the filing of financing statements
in the applicable jurisdictions and, in the case of Subsequent Contracts in
connection with the applicable Subsequent Loan, shall be a first priority
perfected security interest in all Collateral.

(c)      Eligibility of Contracts.

(i)       As of the Closing Date, (A) Schedule B and the information contained
in the Funding Request delivered pursuant to Section 2.1 is an accurate and
complete listing in all material respects of the Contracts constituting a
portion of the Collateral as of the date of the Initial Loan and the information
contained therein with respect to the identity of such Contracts and the amounts
owing thereunder is true and correct in all material respects as of the related
Cut-off Date, (B) each such Contract is an Eligible Contract, (C) each such
Contract and the related Financed Vehicle is free and clear of any Lien of any
Person (other than Permitted Liens) and in compliance with all Applicable Laws
and (D) with respect to each such Contract, all consents, licenses, approvals or
authorizations of or registrations or declarations with any Governmental
Authority required to be obtained, effected or given by the Borrower in
connection with the origination, purchase and pledge of such Contract and the
related Collateral to the Administrative Agent have been duly obtained, effected
or given and are in full force and effect.

(ii)      On each Addition Date, the Borrower shall be deemed to represent and
warrant that (A) Schedule B and the information contained in the Funding Request

 

56



--------------------------------------------------------------------------------

delivered pursuant to Section 2.1 is an accurate and complete listing in all
material respects of the Contracts (including the Subsequent Contracts being
transferred on such Addition Date) constituting a portion of the Collateral as
of the date of the Subsequent Loan and the information contained therein with
respect to the identity of such Contracts and the amounts owing thereunder is
true and correct in all material respects as of the related Cut-off Date,
(B) each such Subsequent Contract referenced on the related Funding Request
delivered pursuant to Section 2.1 is an Eligible Contract, (C) each such
Subsequent Contract and the related Financed Vehicle is free and clear of any
Lien of any Person (other than Permitted Liens) and in compliance with all
Applicable Laws, (D) with respect to each such Contract, all consents, licenses,
approvals, authorizations, registrations or declarations with any Governmental
Authority required to be obtained, effected or given by the Borrower in
connection with the origination, purchase and pledge of such Contract and the
related Collateral have been duly obtained, effected or given and are in full
force and effect and (E) the representations and warranties set forth in
Section 5.2 are true and correct with respect to each Contract pledged on such
day as if made on such day.

Section 5.3.    Representations and Warranties of the Initial Servicer.

The initial Servicer represents and warrants as follows:

(a)      Organization and Good Standing.  The Servicer has been duly organized
and is validly existing as a limited liability company in good standing under
the laws of the State of Arizona, with all requisite corporate power and
authority to own or lease its properties and to conduct its business as such
business is presently conducted and to enter into and perform its obligations
pursuant to this Agreement.

(b)      Due Qualification.  The Servicer is duly qualified to do business as a
limited liability company, is in good standing as a limited liability company,
and has obtained all necessary licenses and approvals in all jurisdictions in
which the ownership or lease of its property and or the conduct of its business,
including the origination and servicing of the Pledged Contracts, requires such
qualification, licenses or approvals except where the failure so to qualify
could not reasonably be expected to result in a Material Adverse Effect.

(c)      Power and Authority; Due Authorization.   The Servicer (i) has all
necessary limited liability company power, authority and legal right to
(A) execute and deliver this Agreement and the other Transaction Documents to
which it is a party and (B) carry out the terms of the Transaction Documents to
which it is a party and (ii) has duly authorized by all necessary limited
liability company action the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party.

(d)      Binding Obligation.   This Agreement and each other Transaction
Document to which the Servicer is a party constitutes a legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its respective terms.

(e)      No Violation.   The consummation of the transactions contemplated by
this Agreement and the other Transaction Documents to which it is a party and
the fulfillment of the

 

57



--------------------------------------------------------------------------------

terms hereof and thereof will not (i) conflict with, result in any breach of any
of the terms and provisions of, or constitute (with or without notice or lapse
of time or both) a default under, the Servicer’s articles of organization,
operating agreement or any Contractual Obligation of the Servicer, (ii) result
in the creation or imposition of any Lien upon any of the Servicer’s properties
pursuant to the terms of any such articles of organization, operating agreement
or Contractual Obligation, other than this Agreement, or (iii) violate any
Applicable Law the violation of which could result in a Material Adverse Effect.

(f)       No Proceedings.  There is no litigation, proceeding or investigation
pending or, to the knowledge of the Servicer, threatened against the Servicer,
before any Governmental Authority (i) asserting the invalidity of this Agreement
or any other Transaction Document to which the Servicer is a party, (ii) seeking
to prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which the Servicer is a party,
(iii) challenging the enforceability of a material portion of the Pledged
Contracts or (iv) seeking any determination or ruling that could reasonably be
expected to have Material Adverse Effect.

(g)      All Consents Required.  All approvals, authorizations, consents, orders
or other actions of any Person or of any Governmental Authority (if any)
required for the due execution, delivery and performance by the Servicer of this
Agreement and any other Transaction Document to which the Servicer is a party
have been obtained.

(h)      Reports Accurate.     All Monthly Reports, information, exhibits,
financial statements, documents, books, records or reports furnished or to be
furnished by the Servicer to the Administrative Agent, the Collateral Custodian,
the Backup Servicer or any Secured Party in connection with this Agreement are
accurate, true and correct as of the date specified therein or the date so
furnished (as applicable).

(i)       Servicer’s Performance.  The Servicer has the knowledge, the
experience and the systems, financial and operational capacity available to
timely perform each of its obligations hereunder.

(j)       Compliance with Credit and Collection Policy.  The Servicer has, with
respect to the Contracts, complied in all material respects with the Credit and
Collection Policy.

(k)      Lockbox; Collection Account.  The Servicer has neither pledged nor
assigned, nor entered into a control agreement with respect to, the Lockbox or
the Collection Account or amounts on deposit therein with or to any Person
except the Administrative Agent and/or the Secured Parties.

Section 5.4.    Representations and Warranties of the Backup Servicer.

The Backup Servicer represents and warrants as follows:

(a)      Organization and Good Standing.  The Backup Servicer has been duly
organized, and is validly existing as a national banking association and in good
standing under the laws of the United States, with all requisite power and
authority to own or lease its properties and to

 

58



--------------------------------------------------------------------------------

conduct its business as such business is presently conducted and to enter into
and perform its obligations pursuant to this Agreement.

(b)      Power and Authority; Due Authorization.    The Backup Servicer (i) has
all necessary power, authority and legal right to (A) execute and deliver this
Agreement and (B) carry out the terms of this Agreement and (ii) has duly
authorized by all necessary action on its part the execution, delivery and
performance of this Agreement.

(c)      Binding Obligation.    This Agreement constitutes a legal, valid and
binding obligation of the Backup Servicer enforceable against the Backup
Servicer in accordance with its terms.

(d)      No Violation.    The consummation of the transactions contemplated by
this Agreement and the fulfillment of the terms hereof will not (i) conflict
with, result in any breach of any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under, the Backup
Servicer’s organizational documents or any Contractual Obligation of the Backup
Servicer, (ii) result in the creation or imposition of any Lien upon any of the
Backup Servicer’s properties pursuant to the terms of any such organizational
documents or Contractual Obligation, other than this Agreement, or (iii) violate
any Applicable Law.

(e)      No Proceedings.  There is no litigation, proceeding or investigation
pending or, to the knowledge of the Backup Servicer, threatened against the
Backup Servicer, before any Governmental Authority (i) asserting the invalidity
of this Agreement, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement, (iii) challenging the
enforceability of any portion of the Pledged Contracts or (iv) seeking any
determination or ruling that could reasonably be expected to have a Material
Adverse Effect.

(f)       All Consents Required.  All approvals, authorizations, consents,
orders or other actions of any Person or of any Governmental Authority (if any)
required for the due execution, delivery and performance by the Backup Servicer
of this Agreement have been obtained.

Section 5.5.    Breach of Representations and Warranties; Retransfer of an
Ineligible Contract.

If it is discovered that a Contract was an Ineligible Contract on the date such
Contract was pledged by the Borrower to the Administrative Agent for the benefit
of the Secured Parties hereunder, no later than the earlier of (i) knowledge by
the Borrower of such Contract having been an Ineligible Contract and
(ii) receipt by the Borrower from the Administrative Agent or Servicer of
written notice thereof, the Borrower shall either (A) accept the release of each
such Ineligible Contract, and the Administrative Agent shall be deemed, upon
receipt of the Release Price, to convey to the Borrower, without recourse,
representation or warranty, all of its right, title and interest in such
Ineligible Contract or (B) subject to confirmation of such Substitute Contract
being an Eligible Contract, substitute for such Ineligible Contract a Substitute
Contract. In any of the foregoing instances, the Borrower shall accept the
release of each such Ineligible Contract from the Administrative Agent, and the
Net Principal Balance shall be reduced by the Principal Balance (as of the end
of the most recent Collection Period) of each such Ineligible Contract and, if
applicable, increased by the Principal Balance of each such Substitute Contract.

 

59



--------------------------------------------------------------------------------

On and after the date of release, the Ineligible Contract so released shall not
be included in the Collateral and the Substitute Contract shall be included in
the Collateral. In consideration of a release not involving any substitution,
the Borrower shall, on the date of release of such Ineligible Contract, make a
deposit of the Release Price to the Collection Account in immediately available
funds. Upon each release to the Borrower of such Ineligible Contract, the
Administrative Agent shall automatically and without further action be deemed to
transfer, assign and set-over to the Borrower, without recourse, representation
or warranty, all the right, title and interest of the Administrative Agent in,
to and under such Ineligible Contract and all future monies due or to become due
with respect thereto, all proceeds of such Ineligible Contract and Liquidation
Proceeds and Insurance Proceeds relating thereto, all rights to security for any
such Ineligible Contract, and all proceeds and products of the foregoing. The
Administrative Agent shall, at the sole expense of the Servicer, execute such
documents and instruments of release as may be prepared by the Servicer on
behalf of the Borrower and take other such actions as shall reasonably be
requested by the Borrower to effect the release of such Ineligible Contract
pursuant to this Section 5.5.

Article VI

Covenants

Section 6.1.    Affirmative Covenants of the Borrower.

From the date hereof until the Facility Termination Date unless the
Administrative Agent shall otherwise consent in writing:

(a)      Compliance with Laws.  The Borrower will comply in all material
respects with all Applicable Laws, including those with respect to the Pledged
Contracts and related Financed Vehicles.

(b)      Preservation of Existence.  The Borrower will preserve and maintain its
existence, rights, franchises and privileges in the State of Delaware, and
qualify and remain qualified in good standing in each jurisdiction where the
failure to preserve and maintain such existence, rights, franchises, privileges
and qualification has had, or could reasonably be expected to have, a Material
Adverse Effect.

(c)      Performance and Compliance with Pledged Contracts.  The Borrower will,
at its expense, timely and fully perform and comply with all provisions,
covenants and other promises required to be observed by it under the Pledged
Contracts and in and all other agreements related to such Contracts.

(d)      Keeping of Records and Books of Account.   The Borrower will maintain
and implement administrative and operating procedures (including an ability to
recreate records evidencing Pledged Contracts in the event of the destruction of
the originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Pledged Contracts.

(e)      Originator Assets.  With respect to each Contract acquired by the
Borrower, the Borrower will: (i) acquire such Contract pursuant to and in
accordance with the terms of the

 

60



--------------------------------------------------------------------------------

Purchase Agreement, (ii) take all action necessary to perfect, protect and more
fully evidence the Borrower’s ownership of such Contract, including (A) filing
and maintaining, effective financing statements (Form UCC-1) listing the
Originator as debtor in all necessary or appropriate filing offices, and filing
continuation statements, amendments or assignments with respect thereto in such
filing offices and (B) executing or causing to be executed such other
instruments or notices as may be necessary or appropriate and (iii) taking all
additional action that the Administrative Agent may reasonably request,
including the filing of financing statements listing the Administrative Agent as
secured party to perfect, protect and more fully evidence the respective
interests of the parties to this Agreement in the Collateral.

(f)       [Reserved].

(g)      Separate Corporate Existence.   The Borrower shall be in compliance
with the special purpose entity requirements set forth in Section 6.2(n).

(h)      Credit and Collection Policy.  The Borrower will comply and cause the
Servicer to comply, with the Credit and Collection Policy with respect to each
Pledged Contract.

(i)       Termination Events.  The Borrower will provide the Administrative
Agent, the Backup Servicer, the Collateral Custodian and each Hedge Counterparty
with written notice promptly and in any event within three (3) Business Days
after any Responsible Officer of the Borrower obtains knowledge (or should have
obtained knowledge) of the occurrence of any Termination Event, Unmatured
Termination Event, Servicer Termination Event or Foreclosure Event setting forth
the details of such event and the action that the Borrower proposes to take with
respect thereto.

(j)       Taxes.   The Borrower will file and pay any and all Taxes, including
those required to meet the obligations of the Transaction Documents.

(k)      Use of Proceeds.  The Borrower will use the Principal Amounts only to
acquire Contracts and to fund deposits to the Reserve Account.

(l)       Liens.  The Borrower will not create, or participate in the creation
of, or permit to exist, any Liens with respect to the Lockbox or the Collection
Account except as set forth herein.

(m)     Reporting.    The Borrower will maintain for itself a system of
accounting established and administered in accordance with GAAP and furnish to
the Administrative Agent and each Hedge Counterparty:

(i)       Monthly Reports.   Not later than the Reporting Date preceding each
Payment Date, a Monthly Report.

(ii)      Income Tax Liability.   Within ten Business Days after the receipt of
revenue agent reports or other written proposals, determinations or assessments
of the Internal Revenue Service or any other taxing authority which propose,
determine or otherwise set forth positive adjustments to the Tax liability of
any “affiliated group” (within the meaning of Section 1504(a)(l) of the Code)
which equal or exceed $1,000,000 in the aggregate, telephonic, telex or
telecopied notice (confirmed in

 

61



--------------------------------------------------------------------------------

writing within five Business Days) specifying the nature of the items giving
rise to such adjustments and the amounts thereof.

(iii)     Tax Returns.   Upon demand by the Administrative Agent, copies of all
federal, State and local Tax returns and reports filed by the Borrower, or in
which the Borrower was included on a consolidated or combined basis (excluding
sales, use and like taxes) for Tax years the statute of limitations with respect
to which has not yet expired as of the time of the demand therefor.

(iv)     Auditors’ Management Letters.  Promptly after any auditors’ management
letters are received by the Borrower or by its accountants, which refer in whole
or in part to any inadequacy, defect, problem, qualification or other lack of
fully satisfactory accounting controls utilized by the Borrower.

(v)      Representations.    Promptly upon receiving knowledge of same, the
Borrower shall notify the Administrative Agent if any representation or warranty
set forth in Section 5.1 or 5.2 was incorrect at the time it was given or deemed
to have been given and at the same time deliver to the Administrative Agent a
written notice setting forth in reasonable detail the nature of such facts and
circumstances. In particular, but without limiting the foregoing, the Borrower
shall notify the Administrative Agent in the manner set forth in the preceding
sentence before any Funding Date of any facts or circumstances within the
knowledge of the Borrower which would render any of the said representations and
warranties untrue at the date when such representations and warranties were made
or deemed to have been made.

(vi)     ERISA.  Promptly, and in any event within thirty (30) days, after
receiving notice of any “Reportable Event” (as defined in Title IV of ERISA)
with respect to the Borrower, a copy of such notice.

(vii)    Proceedings.   As soon as possible and in any event within three
(3) Business Days after a Responsible Officer of the Borrower receives notice or
obtains knowledge thereof, any settlement of, judgment (including a judgment
with respect to the liability phase of a bifurcated trial) in or commencement of
any labor controversy, litigation, action, suit or proceeding before any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting the Borrower or any DT Entity
where it is reasonably expected that such action or proceeding will result in a
judgment of $1 million or more.

(viii)   Notice of Material Events.  Promptly upon becoming aware thereof,
notice of any other event or circumstance that, in the reasonable judgment of
the Borrower, is likely to have a Material Adverse Effect.

(n)      Accounting Policy.  The Borrower will promptly notify the
Administrative Agent of any change in the Borrower’s accounting policies.

(o)      Depository Account; Lockbox.  On and after the date hereof, the
Borrower will cause each Depository Account and Lockbox to be subject at all
times to the Master Agency Agreement.

 

62



--------------------------------------------------------------------------------

(p)      Other.  The Borrower will furnish to the Administrative Agent promptly,
from time to time, such other information, documents, records or reports
respecting the Collateral or the condition or operations, financial or
otherwise, of the Borrower or the Originator as the Administrative Agent may
from time to time reasonably request in order to protect the interests of the
Administrative Agent or the Secured Parties under or as contemplated by this
Agreement.

Section 6.2.    Negative Covenants of the Borrower.

From the date hereof until the Facility Termination Date without the written
consent of the Administrative Agent:

(a)      Other Business.   Borrower will not (i) engage in any business other
than the transactions contemplated by the Transaction Documents, (ii) incur any
Indebtedness, obligation, liability or contingent obligation of any kind other
than pursuant to or as contemplated by this Agreement, any Hedging Agreement
required by Section 6.3 of the Purchase Agreement or any other Transaction
Document (excluding any incidental expenses incurred by the Borrower in
connection with the performance of its obligations under the foregoing
documents) or (iii) form any Subsidiary or make any Investments in any other
Person.

(b)      Pledged Contracts Not to be Evidenced by Instruments.  The Borrower
will take no action to cause any Pledged Contract that is not, as of the Closing
Date or the related Addition Date, as the case may be, evidenced by an
Instrument, to be so evidenced except in connection with the enforcement or
collection of such Contract.

(c)      Security Interests.  The Borrower will not sell, pledge, assign or
transfer to any other Person, or grant, create, incur, assume or suffer to exist
any Lien on any portion of the Collateral, whether now existing or hereafter
transferred hereunder, or any interest therein, and the Borrower will not sell,
pledge, assign or suffer to exist any Lien on its interest, if any, hereunder.
The Borrower will promptly notify the Administrative Agent of the existence of
any Lien on any portion of the Collateral and the Borrower shall defend the
right, title and interest of the Administrative Agent in, to and under such
Collateral, against all claims of third parties; provided, however, that nothing
in this subsection shall prevent or be deemed to prohibit the Borrower from
suffering to exist Permitted Liens upon any portion of the Collateral.

(d)      Mergers, Acquisitions, Sales, Etc.   The Borrower will not be a party
to any merger or consolidation, or purchase or otherwise acquire all or
substantially all of the assets or any stock of any class of, or any partnership
or joint venture interest in, any other Person, or, sell, transfer, convey or
lease all or any substantial part of its assets, or sell or assign with or
without recourse any portion of the Collateral or any interest therein (other
than pursuant hereto).

(e)      Distributions.  The Borrower shall not declare or pay, directly or
indirectly, any dividend or make any other distribution (whether in cash or
other property) with respect to the profits, assets or capital of the Borrower
or any Person’s interest therein, or purchase, redeem or otherwise acquire for
value any of its capital stock now or hereafter outstanding (each a “Restricted
Payment”), provided that prior to the Termination Date, the Borrower may make
Restricted Payments out of amounts released to the Borrower pursuant to
Section 2.07(l), the proceeds of the Loans, and Pledged Contracts released
pursuant to Section 2.15, in each case, so

 

63



--------------------------------------------------------------------------------

long as (i) no Termination Event, Foreclosure Event or Unmatured Termination
Event shall then exist or would result therefrom and (ii) such Restricted
Payments have been approved by all necessary action on the part of the Borrower
and in compliance with Applicable Law.

(f)       Change of Name or Location of Contract Files.  The Borrower shall not
(i) change its name or jurisdiction of formation, move the location of its
principal place of business and chief executive office, or the offices where it
keeps the Records from the location referred to in Section 15.2, or (ii) move,
or consent to the Collateral Custodian or Servicer moving, the Contract Files
from the location thereof on the Closing Date, unless the Borrower has given at
least thirty (30) days’ written notice to the Administrative Agent and the
Borrower has taken all actions required under the UCC of each relevant
jurisdiction in order to continue the first priority perfected security interest
of the Administrative Agent in the Collateral.

(g)      True Sale.  The Borrower will not account for or treat (whether in the
Borrower’s financial statements or otherwise) the transactions contemplated by
the Purchase Agreement in any manner other than as the sale, or absolute
assignment, of the Contracts and related assets by the Originator to the
Borrower, other than for federal tax and consolidated accounting purposes.

(h)      ERISA Matters.  The Borrower will not (i) engage or permit any ERISA
Affiliate to engage in any prohibited transaction for which an exemption is not
available or has not previously been obtained from the United States Department
of Labor, (ii) permit to exist any accumulated funding deficiency, as defined in
Section 302(a) of ERISA and Section 412(a) of the Code, or funding deficiency
with respect to any Benefit Plan other than a Multiemployer Plan, (iii) fail to
make any payments to a Multiemployer Plan that the Borrower or any ERISA
Affiliate may be required to make under the agreement relating to such
Multiemployer Plan or any law pertaining thereto, (iv) terminate any Benefit
Plan so as to result in any liability or (v) permit to exist any occurrence of
any reportable event described in Title IV of ERISA.

(i)       Formation Documents; Etc..   Without the prior consent of the
Administrative Agent, the Borrower will not amend, modify, waive, restate,
replace, supplement or terminate or consent, agree to or acquiesce in any
amendment, modification, waiver, restatement, replacement, supplementation or
termination of, any provision of its Formation Documents or any other
Transaction Document.

(j)       Changes in Payment Instructions to Obligors.  The Borrower will not
add or make any change, or permit the Servicer to make any change, in its
instructions to Obligors regarding payments to be made to the Borrower or the
Servicer or payments to be made to the Lockbox, unless the Administrative Agent
shall have consented to such change and has received duly executed copies of all
documentation related thereto, which documentation shall be satisfactory in form
and substance to the Administrative Agent.

(k)      Extension or Amendment of Pledged Contracts.  The Borrower will not,
except as otherwise permitted in Section 7.3(c)(i), extend, amend or otherwise
modify, or permit the Servicer to extend, amend or otherwise modify, the terms
of any Pledged Contract.

(l)       Credit and Collection Policy.  The Borrower will not amend, modify,
restate or replace, in whole or in part, the Credit and Collection Policy, if
such amendment, modification,

 

64



--------------------------------------------------------------------------------

restatement or replacement would impair the collectability of any Pledged
Contract or otherwise be reasonably expected to materially and adversely affect
the interests or the remedies of the Administrative Agent or the Secured Parties
under this Agreement or any other Transaction Document, without the prior
written consent of the Administrative Agent.

(m)     No Assignments.  The Borrower will not assign or delegate, grant any
interest in or permit any Lien (other Permitted Liens) to exist upon any of its
rights, obligations or duties under this Agreement without the prior written
consent of the Administrative Agent.

(n)      Special Purpose Entity.  The Borrower shall not (nor has it taken any
such action in the past):

(i)       engage in any business or activity other than the purchase and receipt
of Contracts and related assets from the Originator under the Purchase
Agreement, the pledge of Contracts and related assets under the Transaction
Documents and such other activities as are incidental thereto;

(ii)      acquire or own any material assets other than (A) the Contracts and
related assets acquired from the Originator under the Purchase Agreement and
(B) incidental property as may be necessary for the operation of the Borrower;

(iii)     merge into or consolidate with any Person or dissolve, terminate or
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure, without in each
case first obtaining the Administrative Agent’s consent;

(iv)     fail to preserve its existence as an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, or without the prior written consent of the
Administrative Agent, amend, modify, terminate, fail to comply with the
provisions of its Formation Documents or fail to observe Delaware limited
liability company formalities that would have a Material Adverse Effect;

(v)      own any subsidiary or make any Investment in any Person without the
consent of the Administrative Agent;

(vi)     commingle its assets with the assets of any of its Affiliates, or of
any other Person;

(vii)    incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than Indebtedness to the Secured Parties
hereunder or under any other Transaction Document or in conjunction with a
repayment of Aggregate Unpaids or any Hedging Agreement except for trade
payables in the ordinary course of its business, provided that such trade
payables are not evidenced by a note and are paid when due;

(viii)   become insolvent or fail to pay its debts and liabilities from its
assets as the same shall become due;

 

65



--------------------------------------------------------------------------------

(ix)      fail to maintain its records, books of account and bank accounts
separate and apart from those of any other Person;

(x)       enter into any contract or agreement with any of its principals or
Affiliates or any other Person, except upon terms and conditions that are
commercially reasonable and intrinsically fair and substantially similar to
those that would be available on an arm’s-length basis with third parties other
than its Affiliates;

(xi)      seek its dissolution or winding up in whole or in part;

(xii)     fail to correct any known misunderstandings regarding the separate
identity of Borrower from any principal or Affiliate thereof or from any other
Person;

(xiii)    guarantee, become obligated for, or hold itself out to be responsible
for the debt of another Person;

(xiv)    make any loan or advances to any third party, including any principal
or Affiliate, or hold evidence of Indebtedness issued by any other Person (other
than Permitted Investments (to the extent permitted hereunder) and Contracts);

(xv)     fail either to hold itself out to the public as a legal entity separate
and distinct from any other Person or to conduct its business solely in its own
name in order not (A) to mislead others as to the identity with which such other
party is transacting business, or (B) to suggest that it is responsible for the
debts of any third party (including any of its principals or Affiliates);

(xvi)    fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

(xvii)   file or consent to the filing of any petition, either voluntary or
involuntary, to take advantage of any applicable Insolvency Laws, or make an
assignment for the benefit of creditors;

(xviii)  share any common logo with or hold itself out as or be considered as a
department or division of (A) any of its principals or Affiliates, (B) any
Affiliate of a principal or (C) any other Person;

(xix)    permit any transfer (whether in any one or more transactions) of any
direct or indirect ownership interest in the Borrower, unless the Borrower
delivers to the Administrative Agent an acceptable non-consolidation opinion;

(xx)     fail to maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person, or have its
assets listed on the financial statement of any other Person;

(xxi)    fail to pay its own liabilities and expenses only out of its own funds;

 

66



--------------------------------------------------------------------------------

(xxii)   fail to pay the salaries of its own employees in light of its
contemplated business operations;

(xxiii)  acquire the obligations or securities of its Affiliates or
stockholders;

(xxiv)  fail to allocate fairly and reasonably any overhead expenses that are
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate;

(xxv)   fail to use separate invoices and checks bearing its own name;

(xxvi)  pledge its assets for the benefit of any other Person, other than with
respect to payment of the Indebtedness to the Lender hereunder;

(xxvii) fail at any time to have at least two (2) independent directors (each,
an “Independent Director”) on its board of directors (A) neither of which is, or
has been, for at least five (5) years a director, officer, employee, trade
creditor or shareholder (or spouse, parent, sibling or child of the foregoing)
of (x) the Servicer, (y) the Borrower, or (z) any Affiliate of the Servicer or
Borrower and (B) each of which is acceptable to the Administrative Agent;
provided, however, such Independent Director may be an independent director or
manager of another special purpose entity affiliated with the Servicer;

(xxviii)  fail to provide that the unanimous consent of all directors (including
the consent of the Independent Directors) is required for the Borrower to
(A) dissolve or liquidate, in whole or part, or institute proceedings to be
adjudicated bankrupt or insolvent, (B) institute or consent to the institution
of bankruptcy or Insolvency Proceedings against it, (C) file a petition seeking
or consent to reorganization or relief under any Insolvency Law, (D) seek or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official for the Borrower, (E) make any
assignment for the benefit of the Borrower’s creditors, (F) admit in writing its
inability to pay its debts generally as they become due or (G) take any action
in furtherance of any of the foregoing; and

(xxix)  take or refrain from taking, as applicable, each of the activities
specified in the non-consolidation opinion of Snell & Wilmer L.L.P., delivered
on the Closing Date, upon which the conclusions expressed therein are based.

(o)      Compliance with Requirements under DTAC Indenture. (i) The Borrower
will at all times cause DTAC to maintain the minimum “Collateral Coverage Ratio”
to satisfy the requirement set forth in the definition of “Permitted Warehouse
Transfer” (each, as defined in the DTAC Indenture) and (ii) the Borrower shall
satisfy all requirements of a “Restricted Subsidiary,” a “Receivables Financing
Entity” and a “Special Purpose Subsidiary” under the DTAC Indenture.

(p)      Minimum Usage Requirement.  The Borrower shall not permit the Note
Balance, for any period longer than ten (10) consecutive Business Days, to be
less than an amount equal to the lesser of (i) the product (such product on any
day being the “Target Amount”), on any such

 

67



--------------------------------------------------------------------------------

date of determination, of (A) 90.0%, (B) the Maximum Utilization Percentage on
such date of determination and (C) the Commitment and (ii) the excess of (A) the
Target Amount over (B) $5,000,000; provided, however, that the provisions of
this Section 6.2(p) shall not apply if, by the close of business on the fifth
(5th) Business Day following the date that the Administrative Agent receives
from the Borrower the Residual Interest Conveyance Agreement (Approved Form),
which agreement has been executed and delivered by the Borrower and the residual
interest lender identified in the Residual Interest Conveyance Agreement
(Approved Form), the Administrative Agent has not executed and delivered such
Residual Interest Conveyance Agreement (Approved Form).

(q)      Residual Interest Conveyance Agreement.  The Borrower will not enter
into any Residual Interest Conveyance Agreement, other than the Residual
Interest Conveyance Agreement (Approved Form) or otherwise transfer any interest
or residual interest herein without the prior written consent of the
Administrative Agent.

Section 6.3.    Covenant of the Borrower Relating to the Hedging Agreement.

(a)      The Borrower shall enter into one or more Hedge Transactions in form
and substance satisfactory (including the notional amount, term and amortization
rate (if any) of such Hedge Transaction) to the Administrative Agent and each
such Hedge Transaction shall be entered into with a Hedge Counterparty and
governed by a Hedging Agreement; provided that, as of any date of determination,
(i) the aggregate notional amount relating to such Hedge Transactions shall not
be less than the Note Balance on such date and (ii) the Hedge Rate of each Hedge
Transaction shall not exceed 5.0%.

(b)      As additional security hereunder, the Borrower has collaterally
assigned to the Administrative Agent for the benefit of the Secured Parties all
right, title and interest of Borrower in the Hedge Collateral. The Borrower
acknowledges that, as a result of that collateral assignment, the Borrower may
not, without the prior written consent of the Administrative Agent, exercise any
rights under any Hedging Agreement or Hedge Transaction, except for the
Borrower’s right under any Hedging Agreement to enter into Hedge Transactions in
order to meet the Borrower’s obligations hereunder. Nothing herein shall have
the effect of releasing the Borrower from any of its obligations under any
Hedging Agreement or any Hedge Transaction, nor be construed as requiring the
consent of the Administrative Agent or any Secured Party for the performance by
the Borrower of any such obligations.

Section 6.4.    Affirmative Covenants of the Servicer.

From the date hereof until the Facility Termination Date unless the
Administrative Agent shall otherwise consent in writing:

(a)      Compliance with Applicable Laws.    The Servicer will comply in all
material respects with all Applicable Laws, including those with respect to the
Pledged Contracts, the related Financed Vehicles and the related Contract Files
or any part thereof.

(b)      Preservation of Corporate Existence.  The Servicer will preserve and
maintain its limited liability company existence, rights, franchises and
privileges in the jurisdiction of its formation, and qualify and remain
qualified in good standing as a foreign limited liability

 

68



--------------------------------------------------------------------------------

company in each jurisdiction where the failure to preserve and maintain such
existence, rights, franchises, privileges and qualification has had, or could
reasonably be expected to have, a Material Adverse Effect.

(c)      Obligations and Compliance with Pledged Contracts.  The Servicer will
fulfill and comply with all obligations on the part of the Borrower to be
fulfilled or complied with under or in connection with each Pledged Contract and
will do nothing to impair the rights of the Administrative Agent in, to and
under the Collateral.

(d)      Keeping of Records and Books of Account.    The Servicer will maintain
and implement administrative and operating procedures (including an ability to
recreate records evidencing Pledged Contracts, including the related Servicer
Files, in the event of the destruction of the originals thereof), and keep and
maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Pledged Contracts, including
the related Servicer Files.

(e)      Preservation of Security Interest.     The Servicer will execute and
file such financing and continuation statements and any other documents that may
be required by any Applicable Law to preserve and protect fully the security
interest of the Administrative Agent in, to and under the Collateral.

(f)       Credit and Collection Policy.  The Servicer will (i) comply in all
material respects with the Credit and Collection Policy in regard to each
Pledged Contract and (ii) furnish to the Administrative Agent, prior to its
effective date, prompt notice of any change in the Credit and Collection Policy.
The Servicer will not agree to or otherwise permit to occur any change in the
Credit and Collection Policy, which change would impair the collectability of
any Pledged Contract or otherwise adversely affect the interests or remedies of
the Administrative Agent or the Secured Parties under this Agreement or any
other Transaction Document, without the prior written consent of the
Administrative Agent.

(g)      Foreclosure Events and Termination Events.    The Servicer will furnish
to the Administrative Agent and each Hedge Counterparty, as soon as possible and
in any event within three (3) Business Days after the occurrence of each
Foreclosure Event, Termination Event, Servicer Termination Event and Unmatured
Termination Event, a written statement of its chief financial officer or chief
accounting officer setting forth the details of such event and the action that
the Servicer purposes to take with respect thereto.

(h)      Other.   The Servicer will furnish to the Administrative Agent,
promptly, from time to time, such other information, documents, records or
reports respecting the Collateral or the condition or operations, financial or
otherwise, of Borrower or the Servicer as the Administrative Agent may from time
to time reasonably request in order to protect the interests of the
Administrative Agent or the Lender under or as contemplated by this Agreement.

(i)       Losses, Etc.    In any suit, proceeding or action brought by the
Collateral Custodian, the Backup Servicer or any Secured Party for any sum owing
thereto, the Servicer shall save, indemnify and keep the Collateral Custodian,
the Backup Servicer and the Secured Parties harmless from and against all
expense, loss or damage suffered by reason of any defense,

 

69



--------------------------------------------------------------------------------

setoff, counterclaim, recoupment or reduction of liability whatsoever of the
Obligor under such Pledged Contract, arising out of a breach by the Servicer of
any obligation under the related Contract or arising out of any other agreement,
Indebtedness or liability at any time owing to or in favor of such Obligor or
its successor from the Servicer, and all such obligations of the Servicer shall
be and remain enforceable against and only against the Servicer and shall not be
enforceable against the Collateral Custodian, the Backup Servicer or any Secured
Party.

(j)       Notice to Collateral Custodian.     The Servicer shall advise the
Collateral Custodian, the Hedge Counterparty and the Administrative Agent in
writing promptly, in reasonable detail of (i) any Lien asserted or claim made
against any portion of the Collateral, (ii) the occurrence of any breach by the
Servicer of any of its representations, warranties and covenants contained
herein and (iii) the occurrence of any other event which would have a Material
Adverse Effect.

(k)      Realization on Pledged Contracts.  In the event that the Servicer
realizes upon any Pledged Contract, the methods utilized by the Servicer to
realize upon such Contract or otherwise enforce any provisions of such Contract
will not subject the Servicer, the Borrower, any Secured Party, the
Administrative Agent or the Collateral Custodian to liability under any federal,
State or local law, and any such realization or enforcement by the Servicer will
be conducted in accordance with the provisions of this Agreement, the Credit and
Collection Policy and Applicable Law.

(l)       Certificate of Title.   Within fifteen (15) days following the end of
each calendar quarter, the Servicer shall deliver to the Collateral Custodian
and the Administrative Agent a list of all Pledged Contracts for which it has
not received the Certificate of Title relating to such Contract.

(m)     Accounting Policy.  The Servicer will promptly notify the Administrative
Agent of any change in the Servicer’s accounting policies.

(n)      Additional Covenants.  The Servicer will (i) immediately notify the
Borrower, the Backup Servicer, the Administrative Agent, each Hedge Counterparty
and the Collateral Custodian of the existence of any Lien on any portion of the
Collateral (other than the Lien of the Administrative Agent and Permitted Liens)
if the Servicer has actual knowledge thereof, (ii) defend the right, title and
interest of the Borrower, the Secured Parties, the Administrative Agent and the
Collateral Custodian in, to and under the Collateral against all claims of third
parties claiming through or under the Servicer, (iii) transfer to the Lockbox
Processor or Qualified Institution then holding the Collection Account for
deposit into the Collection Account, all payments received by the Servicer with
respect to the Pledged Contracts in accordance with this Agreement, (iv) comply
with the terms and conditions of this Agreement relating to the obligation of
the Borrower to remove Contracts from the Collateral pursuant to this Agreement
and the obligation of the Originator to reacquire Contracts from the Borrower
pursuant to the Purchase Agreement, (v) promptly notify the Borrower, the Backup
Servicer, the Administrative Agent and the Collateral Custodian of the
occurrence of any Servicer Termination Event and any breach by the Servicer of
any of its covenants or representations and warranties contained herein,
(vi) promptly notify the Borrower, the Backup Servicer, the Administrative Agent
and the Collateral Custodian of the occurrence of any event which, to the
knowledge of the Servicer,

 

70



--------------------------------------------------------------------------------

would require that the Borrower make or cause to be made any filings, reports,
notices or applications or seek any consents or authorizations from any and all
Government Authorities in accordance with the relevant UCC and any State vehicle
license or registration authority as may be necessary or advisable to create,
maintain and protect a first priority security interest of the Administrative
Agent in, to and on the Financed Vehicles and a first priority security interest
of the Administrative Agent in, to and on the Collateral, (vii) take all
reasonable action necessary to maximize the returns pursuant to the Insurance
Policies, and (viii) deliver or cause to be delivered to the Collateral
Custodian within three (3) Business Days preceding the Closing Date or the date
of such Subsequent Loan, as the case may be, the documents to be included in the
Contract Files with respect to the related Pledged Contracts.

Section 6.5.    Negative Covenants of the Servicer.

From the date hereof until the Facility Termination Date without the prior
written consent of the Administrative Agent:

(a)      Lockbox; Collection Account.  The initial Servicer shall not create or
participate in the creation of, or permit to exist, any Liens with respect to
the Lockbox. The Servicer shall not enter into any “control agreement” (as
defined in the relevant UCC) with respect to the Lockbox or the Collection
Account other than as provided in the Transaction Documents.

(b)      Mergers, Acquisition, Sales, etc.  The Servicer shall not
(i) consolidate or merge with or into any other Person or (ii) sell, lease or
otherwise transfer all or substantially all of its assets to any other Person;
provided, that the Servicer may (I) merge with another Person if (A)(i) the
Servicer is the entity surviving such merger or (ii) the Person with whom the
Servicer is merged into or consolidated with is an Affiliate of the Servicer and
the surviving entity assumes in writing all duties and liabilities of the
Servicer hereunder, (B) the Servicer shall have delivered prior written notice
of such consolidation, merger, conveyance or transfer to the Administrative
Agent and the Hedge Counterparty, and (C) immediately after and giving effect to
such merger, no Termination Event, Foreclosure Event, Servicer Termination Event
or Unmatured Termination Event shall have occurred and be continuing and (II)
sell, lease or otherwise transfer all or substantially all of its assets to an
Affiliate of the Servicer if (A) such Affiliate assumes in writing all duties
and liabilities of the Servicer hereunder, (B) the Servicer shall have delivered
prior written notice of such consolidation, merger, conveyance or transfer to
the Administrative Agent and the Hedge Counterparty, and (C) immediately after
giving effect to such sale, lease or other transfer, no Termination Event,
Foreclosure Event, Servicer Termination Event or Unmatured Termination Event
shall have occurred and be continuing.

(c)      Change of Name or Location of Servicer Files or Contract Files Related
to the Pledged Contracts.  The Servicer shall not (i) change its name or its
state of organization, move the location of its principal place of business and
chief executive office, and the offices where it keeps records concerning the
Pledged Contracts (including the related Servicer Files) from the location
referred to in Section 15.2 or (ii) move, or consent to the Collateral Custodian
moving, the related Contract Files from the location thereof on the Closing
Date, unless the Servicer has given at least thirty (30) days’ written notice to
the Administrative Agent and has taken all actions required under the UCC of
each relevant jurisdiction in order to continue the first priority

 

71



--------------------------------------------------------------------------------

perfected security interest of the Administrative Agent for the benefit of the
Secured Parties in the Collateral, subject only to Permitted Liens.

(d)      Change in Payment Instructions to Obligors.  The Servicer will not make
any change in its instructions to Obligors regarding payments to be made to the
Borrower or the Servicer or payments to be made to the Lockbox or Collection
Account, unless the Administrative Agent has consented to such change and has
received duly executed documentation related thereto.

(e)      Extension or Amendment of Pledged Contracts.  The Servicer will not,
except as otherwise permitted in Section 7.3(c)(i), extend, amend or otherwise
modify the terms of any Pledged Contract.

(f)       No Instruments.  The Servicer shall take no action to cause any
Pledged Contract to be evidenced by any “instrument” (as defined in the UCC).

(g)      No Liens.   Except as otherwise provided herein, the Servicer shall not
sell, pledge, assign or transfer to any other Person, or grant, create, incur,
assume or suffer to exist any Lien (other than the Lien created by this
Agreement) on the Collateral or any interest therein, the Servicer will notify
the Collateral Custodian and the Administrative Agent of the existence of any
Lien on any portion of the Collateral immediately upon discovery thereof, and
the Servicer shall defend the right, title and interest of the Administrative
Agent on behalf of the Secured Parties in, to and under the Collateral against
all claims of third parties claiming through or under the Servicer.

(h)      Release; Additional Covenants.   The Servicer shall not (i) release any
Financed Vehicle securing any Pledged Contract from the security interest
granted therein by such Contract in whole or in part except (x) in the event of
payment in full by the Obligor thereunder, or (y) upon transfer of such Financed
Vehicle to a purchaser following repossession by the Servicer, (ii) impair the
rights of the Borrower, the Administrative Agent, the Secured Parties or the
Collateral Custodian in the Pledged Contracts, (iii) not increase the number of
Scheduled Payments due under a Pledged Contract except as permitted herein, or
(iv) prior to the payment in full of any Pledged Contract, sell, pledge, assign,
or transfer to any other Person, or grant, create, incur, assume or suffer to
exist any Lien on such Contract or any interest therein.

The Servicer shall, within two (2) Business Days of its receipt thereof, respond
to reasonable written directions or written requests for information that the
Backup Servicer, the Borrower, the Administrative Agent or the Collateral
Custodian might have with respect to the administration of the Pledged
Contracts.

Section 6.6.    Confirmation of Release of Liens on the Contracts.

On each Reporting Date, DTAC shall provide the Administrative Agent with
evidence satisfactory to the Administrative Agent that the Contracts added to
the Collateral on or prior to the Collection Period are free and clear of any
Lien, and that DTAC and DTAG and their applicable affiliates have each taken
such actions, as are necessary and appropriate, to release the Lien created in
connection with the DTAC Indenture. The Lender may request such evidence or
confirmation that such Lien has been released at any time in its sole
discretion.

 

72



--------------------------------------------------------------------------------

Article VII

Administration and Servicing of Pledged Contracts

Section 7.1.    Designation of Servicing.

The Administrative Agent, the Lender and each of the Borrower, the Backup
Servicer and the Collateral Custodian, at the direction of and on behalf of the
Administrative Agent, hereby appoint and direct DTCC as Servicer to service,
manage, collect and administer each of the Pledged Contracts and other
Collateral, and to enforce its respective rights and interests in and under the
Collateral and DTCC hereby accepts such appointment and agrees to perform the
duties and responsibilities of the Servicer pursuant to the terms hereof.

Section 7.2.    Servicing Compensation.

As compensation for its servicing activities hereunder and reimbursement for its
expenses, the Servicer shall be entitled to receive the Servicing Fee to the
extent of funds available therefor pursuant to Section 2.7.

Section 7.3.    Duties of the Servicer.

(a)      Standard of Care.  The Servicer shall take or cause to be taken all
such action as may be necessary or advisable to collect each Pledged Contract
from time to time, all in accordance with Applicable Law, with reasonable care
and diligence and in accordance with the Credit and Collection Policy.

(b)      Records Held in Trust.  The Servicer shall hold in trust for the
Secured Parties all records which evidence or relate to all or any part of the
Collateral. In the event that the Backup Servicer assumes servicing
responsibilities or a Successor Servicer, as applicable, is appointed, the
outgoing Servicer shall promptly deliver to the Backup Servicer or the Successor
Servicer, as applicable, and the Backup Servicer or the Successor Servicer, as
applicable, shall hold in trust for the Borrower and the Secured Parties all
records which evidence or relate to all or any part of the Collateral.

(c)      Collection Practices.  The Servicer shall take or cause to be taken all
such actions as it deems necessary or advisable to collect each Pledged Contract
from time to time, all in accordance, in all material respects, with Applicable
Laws, the Credit and Collection Policy and this Agreement. Each of the Borrower,
the Lender, and the Administrative Agent hereby appoints as its agent DTCC to
enforce its respective rights and interests in and under the Pledged Contracts
and the other Collateral and DTCC hereby accepts such appointment. In connection
with its rights, duties and obligations hereunder, and without limiting the
generality of the foregoing, the Servicer may in its discretion (A) grant
extensions, rebates, adjustments and waivers on any Pledged Contract as
permitted by the Credit and Collection Policy, (B) otherwise amend or modify any
Pledged Contract, provided that the Servicer shall not modify the APR or the
number or amount of the Scheduled Payments or reduce the Principal Balance on
any Pledged Contract, and (C) waive any late payment charge or any other fees
(other than interest on the Principal Balance) of any Pledged Contract that may
be collected in the ordinary course of servicing any Pledged Contract. The
Servicer shall cause the Borrower to enforce its rights

 

73



--------------------------------------------------------------------------------

under the Purchase Agreement (including each Transfer Agreement) including the
right to require the Originator to repurchase Contracts for breaches of
representations and warranties made by the Originator.

(d)      Credit and Collection; Recourse; Sales of Financed Vehicles.  On behalf
of the Borrower and the Administrative Agent for the benefit of the Lender, the
Servicer shall use its best efforts, consistent with its Accepted Servicing
Practices, to repossess or otherwise convert the ownership of the Financed
Vehicle securing any Pledged Contract as to which the Servicer shall have
determined eventual payment in full is unlikely. From time to time, as
appropriate for servicing or foreclosing upon any Pledged Contract, the Borrower
shall, upon written request of the Servicer, execute such documents as shall be
reasonably necessary to prosecute any such proceedings. The Servicer shall
follow such Accepted Servicing Practices as it shall deem necessary or advisable
in its servicing of Contracts. The Servicer shall use all commercially
reasonable efforts to maximize proceeds from the repossession of a Financed
Vehicle securing any Pledged Contract, which may include selling such Financed
Vehicle at auction, public or private sale, or to an Affiliate of the Servicer,
provided that (i) any such sale to an Affiliate is for fair market value,
(ii) any such sale to an Affiliate does not have a material adverse effect on
the Lenders and (iii) the aggregate proceeds from the sale to such Affiliates of
repossessed Financed Vehicles not sold through auction securing any Pledged
Contract in any calendar month does not exceed 10% of the aggregate proceeds
from the sale of all repossessed Financed Vehicles securing any Pledged
Contract. The foregoing shall be subject to the provision that, in any case in
which the Financed Vehicle shall have suffered damage, the Servicer shall not
expend funds in connection with the repair or the repossession of such Financed
Vehicle unless it shall determine in its reasonable discretion that such repair
and/or repossession will increase the net liquidation proceeds by an amount
greater than the amount of such expenses.

(e)      Subservicers.  The Servicer may at any time and from time to time
delegate any or all of its duties and obligations hereunder to one or more
Subservicers; provided, however, that the Servicer shall at all times remain
responsible for the performance of such duties and obligations.

(f)       Insurance.  The Servicer shall:

(i)       on behalf of the Borrower, administer and enforce all rights and
responsibilities of the Borrower, as owner of the Pledged Contracts, provided
for in the Insurance Policies relating to the Pledged Contracts;

(ii)      in accordance with Accepted Servicing Practices, require that each
Obligor shall have obtained physical damage insurance covering the Financed
Vehicle as of the date of execution of the Pledged Contract;

(iii)     reserved;

(iv)     administer the filings of claims under the Insurance Policies by filing
the appropriate notices related to claims, including initial notices of loss, as
well as claims with the respective carriers or their authorized agents all in
accordance with the terms of

 

74



--------------------------------------------------------------------------------

the Insurance Policies; and use reasonable efforts to file such claims on a
timely basis after obtaining knowledge of the events giving rise to such claims.

(v)      utilize such notices, claim forms and claim procedures as are required
by the respective insurance carriers issuing Insurance Policies covering
Financed Vehicles related to Pledged Contracts;

(vi)     upon receipt of notice that an Obligor’s physical damage Insurance
Policy covering a Financed Vehicle related to a Pledged Contract has lapsed or
is otherwise not in force, send written notice to such Obligor stating that each
Obligor is required to maintain physical damage insurance covering such Financed
Vehicle throughout the term of the related Pledged Contract; and

(vii)    not be required to pay any premiums or, other than administering the
filing of claims and performing reporting requirements specified in the
Insurance Policies in connection with filing such claims in accordance with this
Agreement, perform any obligations of the named insured under such Insurance
Policies.

In the case of any inconsistency between the requirements of the Servicer under
this Agreement or the Credit and Collection Policy and the requirements of any
Insurance Policy relating to a Financed Vehicle applicable to the Borrower or
the Servicer, the Servicer shall comply with the Insurance Policy.

(g)      Obligation to Restore.  In the event of any physical loss or damage to
a Financed Vehicle related to a Pledged Contract from any cause, whether through
accidental means or otherwise, the Servicer shall have no obligation to cause
the affected Financed Vehicle to be restored or repaired. However, the Servicer
shall comply with the provisions of any Insurance Policy or Insurance Policies
directly or indirectly related to any physical loss or damage to such Financed
Vehicle as provided in this Agreement.

(h)      Fidelity Bond.   The initial Servicer shall obtain on or prior to the
Closing Date and shall maintain, at its own expense, a fidelity bond in an
amount consistent with industry standards, naming the Administrative Agent, in
its capacity as Administrative Agent, as an additional loss payee or beneficiary
of such fidelity bond, with responsible companies on all officers, employees or
other persons acting on behalf of the Servicer in any capacity with regard to
the Collateral to handle funds, money, documents and papers relating to the
Collateral. Any such fidelity bond shall protect and insure the initial Servicer
against losses, including forgery, theft, embezzlement, fraud and errors and
omissions and negligent acts of such persons and shall be maintained in a form
and amount that would meet the requirements of prudent servicers engaged in the
business of servicing prime, subprime and nonprime motor vehicle loan agreements
similar to the Pledged Contracts. No provision of this subsection requiring such
fidelity bond shall diminish or relieve the Servicer from its duties and
obligations as set forth in this Agreement. The initial Servicer shall be deemed
to have complied with this provision if one of its respective Affiliates has
such fidelity bond and, by the terms of such fidelity bond, the coverage
afforded thereunder extends to the Servicer. The initial Servicer shall cause
each and every Subservicer to maintain a fidelity bond which would meet such
requirements. Annually and more frequently upon request of the Borrower, the
Administrative Agent, the Collateral

 

75



--------------------------------------------------------------------------------

Custodian or the Backup Servicer, the Servicer shall cause to be delivered to
the Administrative Agent a certification evidencing coverage (with respect to
itself and any Subservicer) under such fidelity bond. Any such fidelity bond
shall not be cancelled or modified in a materially adverse manner without 30
days’ prior written notice to the Borrower, the Administrative Agent and the
Collateral Custodian.

(i)       Security Interests.    The Borrower hereby directs the Servicer to
take or cause to be taken such steps as are reasonably necessary, to maintain
perfection of the security interest created by each Pledged Contract in the
related Financed Vehicle. The Servicer shall, at the direction of the Borrower
or the Administrative Agent, take any action reasonably necessary to preserve
and protect the security interests of the Borrower, the Administrative Agent,
the Secured Parties and the Collateral Custodian in the Pledged Contracts,
including any action specified in any Opinion of Counsel delivered to the
Servicer.

(j)       Realization on Financed Vehicles.     The Servicer warrants,
represents and covenants that in the event that the Servicer or any Subservicer
realizes upon any Financed Vehicle, the methods utilized to realize upon such
Pledged Contract or otherwise enforce any provisions of such Pledged Contract,
will not subject the Servicer, the Borrower, the Administrative Agent, the
Lender, the Backup Servicer or the Collateral Custodian to liability under any
federal, State or local law, and that such enforcement by the Servicer or any
Subservicer will be conducted in accordance with the provisions of this
Agreement, the Credit and Collection Policy and Applicable Law.

(k)      Recordkeeping.  The Servicer shall:

(i)       maintain legible copies (in electronic or hard-copy form, in the
discretion of the Servicer) or originals of all documents in its Servicer File
with respect to each Pledged Contract and the Financed Vehicle related thereto;
and

(ii)      keep books and records, reasonably satisfactory to the Administrative
Agent, pertaining to each Pledged Contract and shall make periodic reports in
accordance with this Agreement; such records may not be destroyed or otherwise
disposed of except as provided herein and as allowed by Applicable Law, all
documents, whether developed or originated by the Servicer or not, reasonably
required to document or to properly administer any Pledged Contract shall remain
at all times the property of the Borrower and shall be held in trust by the
Servicer; the Servicer shall not acquire any property rights with respect to
such records, and shall not have the right to possession of them except as
subject to the conditions stated in this Agreement; and the Servicer shall bear
the entire cost of restoration in the event any Servicer File shall become
damaged, lost or destroyed while in the Servicer’s possession or control.

(l)       Inspection.    The Servicer shall permit the Administrative Agent, the
Backup Servicer and the Lender, upon 5 Business Days’ prior notice and during
the Servicer’s regular business hours (provided that from and after the
occurrence of any Foreclosure Event, Termination Event or Servicer Termination
Event, the Administrative Agent or the Backup Servicer shall not be required to
give the foregoing notice), to periodically, at the discretion of the
Administrative Agent or the Backup Servicer, review the Servicer’s collection
and

 

76



--------------------------------------------------------------------------------

administration of the Pledged Contracts in order to assess compliance by the
Servicer with the Credit and Collection Policy and this Agreement and may
conduct an audit of the Pledged Contracts and the related Contract Files in
conjunction with such a review. Such review may include tours of the Servicer’s
facilities and discussions with management of the Servicer. Reasonable costs and
expenses incurred in connection with any such inspection conducted pursuant to
this Section 7.3(l) shall be at the Servicer’s expense; provided that if no
Termination Event shall have occurred and be continuing, the Administrative
Agent, the Backup Servicer, the Lender or their agents or representatives shall
only be entitled to conduct two audits of the Borrower during any twelve
(12) month period beginning on the date hereof and on each anniversary of the
date hereof and provided, further, that if a Termination Event shall have
occurred and be continuing, the Administrative Agent, the Backup Servicer, the
Lender or their agents or representatives shall be entitled to conduct four
(4) audits of the Borrower during such period and if a Foreclosure Event shall
have occurred and be continuing, there shall be no limit on the number of such
audits the Administrative Agent, the Backup Servicer, the Lender or their agents
or representatives shall be entitled to conduct. It is anticipated that each
audit will be a full operational, legal, compliance and collateral audit and
will verify among other items, the existence of Collateral, cash application,
aging and eligibility, and Borrowing Base computation, will include a litigation
and regulatory review, and will confirm that internal ratings actually applied
conform to underwriting standards. Each audit will also include a sample review
of no less than 100 Contract files to check the accuracy of information provided
by the Borrower or the Servicer.

Section 7.4.    Collection of Payments.

(a)      Payment Instructions.  On or before the Closing Date with respect to
the Contracts that are part of the Collateral as of the Closing Date, and on or
before the relevant Addition Date with respect to the Subsequent Contracts, the
Servicer shall have instructed all related Obligors to make all payments in
respect of the related Contracts directly to the Servicer or the Lockbox.

(b)      Establishment of the Collection Account and Reserve Account.    The
Servicer shall cause to be established, on or before the Closing Date, and
maintained in the name of the Administrative Agent, for the benefit of the
Secured Parties, with a Qualified Institution which shall initially be the
Collateral Custodian, (i) the Collection Account and (ii) the Reserve Account,
in each case over which the Administrative Agent shall have sole dominion and
control and from which neither the Originator nor the Borrower shall have any
right of withdrawal.

(c)      Adjustments.  If (i) the Servicer makes a deposit into the Collection
Account in respect of a collection of a Pledged Contract and such collection was
received by the Servicer in the form of a check that is not honored for any
reason or (ii) the Servicer makes a mistake with respect to the amount of any
collection and deposits an amount that is less than or more than the actual
amount of such collection, the Servicer shall appropriately adjust the amount
subsequently deposited into the Collection Account to reflect such dishonored
check or mistake. Any Scheduled Payment in respect of which a dishonored check
is received shall be deemed not to have been paid.

 

77



--------------------------------------------------------------------------------

Section 7.5.    [Reserved.]

Section 7.6.    Payment of Certain Expenses by the initial Servicer.

The initial Servicer will be required to pay all expenses incurred by it in
connection with its activities under this Agreement, including the fees and
disbursements of independent certified public accountants, Taxes imposed on the
Servicer, expenses incurred in connection with payments and reports pursuant to
this Agreement, fees and expenses of subservicers and agents of the Servicer and
all other fees and expenses not expressly stated under this Agreement for the
account of the Borrower. The initial Servicer will be required to pay all
reasonable fees and expenses owing to any bank or trust company in connection
with the maintenance of the Collection Account. The initial Servicer shall be
required to pay such expenses for its own account and shall not be entitled to
any payment therefor other than the Servicing Fee.

Section 7.7.    Reports.

(a)      Monthly Report; Monthly Statement as to Compliance.  On each Reporting
Date, the Servicer will provide to the Borrower, the Administrative Agent, the
Hedge Counterparty, the Collateral Custodian and the Backup Servicer (i) a
Monthly Report, and (ii) an Officer’s Certificate, dated as of the last day of
the immediately preceding Collection Period, stating that (x) a review of the
activities of the Servicer during such Collection Period (or since the Closing
Date in the case of the first such Officer’s Certificate) and of its performance
under this Agreement has been made under such officer’s supervision and (y) to
the best of such officer’s knowledge, based on such review, the Servicer has
fulfilled all its obligations under this Agreement throughout such Collection
Period (or such longer period in the case of the first such Officer’s
Certificate), or, if there has been a default in the fulfillment of any such
obligation, specifying each such default known to such officer and the nature
and status thereof.

(b)      Financial Statements.    The initial Servicer will submit to the
Administrative Agent, the Lender, the Hedge Counterparty and the Backup
Servicer:

(i)       Within one hundred and five (105) days after the end of each of its
fiscal years, audited consolidated balance sheet and related statements of
earnings, shareholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception or exception as to the scope of such audit) to the effect that such
consolidated financial statements present fairly, in all material respects, the
financial position and results of operations of each of the Guarantors and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP.

(ii)      Within sixty (60) days after the end of the first three (3) fiscal
quarters of each of its fiscal year, the consolidated balance sheet of each of
DT Entities as at the close of each such fiscal quarter and related statements
of earnings and cash flows as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year,

 

78



--------------------------------------------------------------------------------

all certified by its chief financial officer, treasurer or controller as
presenting fairly, in all material respects, the financial position and results
of operations of the Guarantors and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to the normal year-end audit
adjustments.

Section 7.8.    Reserved.

Section 7.9.    Annual Independent Public Accountant’s Reports.

The Servicer will deliver to the Administrative Agent, on or before April 30th
of each year beginning in the year 2013, a copy of a report prepared by a firm
of independent certified public accountants, who may also render other services
to the Servicer or any of its Affiliates, addressed to the Board of Directors of
the Servicer or any of its Affiliates, and the Administrative Agent and dated
during the current year, to the effect that such firm has examined the
Servicer’s policies and procedures and issued its report thereon and expressing
a summary of findings (based on certain procedures performed on the documents,
records and accounting records that such accountants considered appropriate
under the circumstances) relating to the servicing of the Pledged Contracts and
the administration of the Pledged Contracts (including the preparation of the
Monthly Reports) during the preceding calendar year (or such longer period in
the case of the first sale report) and that such servicing and administration
was conducted in compliance with the terms of this Agreement, except for
(i) such exceptions as such firm shall believe to be immaterial and (ii) such
other exceptions as shall be set forth in such report and that such examination
(1) was performed in accordance with standards established by the American
Institute of Certified Public Accountants, and (2) included tests relating to
auto loans serviced for others in accordance with the requirements of any
program under which the Servicer customarily provides such reporting to other
warehouse lenders similarly situated, which may include Uniform Single
Attestation Program for Mortgage Bankers, SAS 70 reports or comparable reports,
in each case, to the extent the procedures in such program are applicable to the
servicing obligations set forth in this Agreement. Notwithstanding the
foregoing, to the extent that in connection with public offerings, Regulation AB
under the Securities Act requires the delivery of an annual attestation of a
firm of independent public accountants with respect to the assessment of
servicing compliance with specified servicing criteria of the Servicer stating,
among other things, that the Servicer’s assertion of compliance with the
specified servicing criteria is fairly stated in all material respects, or the
reason why such an opinion cannot be expressed, the delivery of a copy of such
an attestation to the Administrative Agent shall be deemed to satisfy the
provisions of this Section.

In the event such independent certified public accountants require the
Collateral Custodian or the Backup Servicer to agree to the procedures to be
performed by such firm in any of the reports required to be prepared pursuant to
this Section, the Servicer shall direct the Collateral Custodian or the Backup
Servicer in writing to so agree; it being understood and agreed that the
Collateral Custodian or the Backup Servicer will deliver such letter of
agreement in conclusive reliance upon the direction of the Servicer, and the
Collateral Custodian or the Backup Servicer has not made any independent inquiry
or investigation as to, and shall have no obligation or liability in respect of,
the sufficiency, validity or correctness of such procedures.

 

79



--------------------------------------------------------------------------------

Such report shall also indicate that the firm is “Independent” of the Servicer
and its Affiliates within the meaning of the Code of Professional Ethics of the
American Institute of Certified Public Accountants.

Section 7.10.  Rights Prior to Assumption of Duties by the Backup Servicer or
Designation of Successor Servicer.

(a)      On or before each Reporting Date, the Servicer shall deliver to the
Backup Servicer an electronic file containing all information necessary to allow
the Backup Servicer to review the Monthly Report related thereto and determine
the following: (i) that such Monthly Report is complete on its face, (ii) that
the amounts withdrawn from the Collection Account and the balance of such
account, as set forth in the records of the Servicer are the same as the amounts
withdrawn from the Collection Account as set forth in the Monthly Report and
(iii) the Reserve Account Amount. The Backup Servicer shall, on the second
(2nd) Business Days after receipt of the electronic file referred to in the
preceding sentence, load such electronic file, confirm such computer tape or
diskette is in readable form and verify the following: (i) the aggregate
Principal Balance of all Pledged Contracts as of the most recent Determination
Date, (ii) the Delinquency Ratio (Managed Contracts), Delinquency Ratio (Pledged
Contracts), the Net Losses Ratio (Managed Contracts), the Net Losses Ratio
(Pledged Contracts), the Extension Rate (Managed Contracts), the Extension Rate
(Pledged Contracts) and the Excess Spread as of the related Determination Date,
each as set forth in the Monthly Report and (iii) the Borrowing Base as of the
related Reporting Date (calculated as of the related Determination Date, or,
with respect to Contracts added to the Collateral following such Determination
Date, but prior to the date of such Monthly Report, the related Cut-off Date).
In the event of any discrepancy between the information set forth in the two
foregoing sentences, as determined or calculated by the Servicer, from that
determined or calculated by the Backup Servicer, the Backup Servicer shall
notify the Servicer of such discrepancy by the third (3rd) Business Day
following receipt by the Backup Servicer of the related electronic file and, if
by the Business Day following receipt by the Servicer of such notice, the Backup
Servicer and the Servicer are unable to resolve such discrepancy, the Backup
Servicer shall promptly notify the Administrative Agent of such discrepancy. The
Backup Servicer shall provide a Monthly Backup Servicer Certificate to the
Administrative Agent and the Servicer, on or before the close of business on the
Business Day immediately preceding the related Payment Date. The Backup
Servicer, in its capacity as such, shall not be responsible for delays
attributable to the Servicer’s failure to deliver information, defects in the
information supplied by the Servicer or other circumstances beyond the control
of the Backup Servicer.

(b)      At such time as may be requested in writing by the Administrative
Agent, the Servicer shall deliver the Test Data File to the Backup Servicer, in
a format acceptable to the Backup Servicer. The Backup Servicer and the Servicer
will agree upon the file layout and electronic medium to transfer such data to
the Backup Servicer. The Backup Servicer shall confirm to the Servicer and the
Administrative Agent in writing that the Test Data File is in the correct format
or if any changes or modifications are necessary. The Backup Servicer shall
convert the Test Data File to its internal servicing system, and confirm in
writing to the Servicer and the Administrative Agent that it has received and
verified the completeness of the Test Data File within 90 days of receipt of
such Test Data File; provided, however, that such confirmation shall not be
deemed to apply to the accuracy of the Test Data File data as provided by the

 

80



--------------------------------------------------------------------------------

Servicer, but shall be deemed only to apply to the accuracy of the conversion of
the Test Data Files to the Backup Servicer’s internal systems. Any cost
associated with the obligations of the Backup Servicer described in this
Section 7.10(b) shall be at the expense of the Servicer, and, to the extent that
the Servicer does not pay such amounts, the Backup Servicer shall be entitled to
recover such amounts in priority (iv) of Section 2.7.

(c)      Other than as specifically set forth elsewhere in this Agreement, the
Backup Servicer shall have no obligation to supervise, verify, monitor or
administer the performance of the Servicer and shall have no Liability for any
action taken or omitted by the Servicer.

(d)      The Backup Servicer shall consult with the Servicer as may be necessary
from time to time to perform or carry out the Backup Servicer’s obligations
hereunder, including the obligation, if requested in writing by the
Administrative Agent, to succeed to the duties and obligations of the Servicer
pursuant hereto.

(e)      Except as provided in this Agreement, the Backup Servicer may accept
and rely on all accounting, records and work of the Servicer without audit, and
the Backup Servicer shall have no Liability for the acts or omissions of the
Servicer. If any error, inaccuracy or omission (collectively, “Errors”) exists
in any information received from the Servicer, and such Errors should cause or
materially contribute to the Backup Servicer making or continuing any Errors
(collectively, “Continued Errors”), the Backup Servicer shall have no Liability
for such Continued Errors; provided, however, that this provision shall not
protect the Backup Servicer against any Liability which would otherwise be
imposed by reason of willful misconduct, bad faith or gross negligence in
discovering or correcting any Error or in the performance of its duties under
this Agreement. In the event the Backup Servicer becomes aware of Errors or
Continued Errors, the Backup Servicer shall promptly notify the Servicer of such
Errors or Continued Errors and, with the prior consent of the Administrative
Agent, shall use its best efforts to reconstruct and reconcile such data as is
commercially reasonable to correct such Errors and Continued Errors and prevent
future Continued Errors. The Backup Servicer shall be entitled to recover its
costs thereby expended from the Servicer (or, to the extent not paid by the
Servicer, in accordance with Section 2.7).

(f)       The Backup Servicer shall be indemnified by the Servicer and the
Borrower from and against all claims, damages, losses or expenses reasonably
incurred by the Backup Servicer (including reasonable attorneys’ fees) arising
out of claims asserted against the Backup Servicer by third parties on any
matter arising out of this Agreement to the extent the act or omission giving
rise to the claim accrues before the date on which the Backup Servicer assumes
the duties of Servicer hereunder, except for any claims, damages, losses or
expenses arising from the Backup Servicer’s own gross negligence, bad faith or
willful misconduct.

Section 7.11.  Rights After Assumption of Duties by Backup Servicer or
Designation of Successor Servicer; Liability.

At any time following the assumption of the duties of the Servicer by the Backup
Servicer or the designation of a Successor Servicer pursuant to Section 7.15 as
a result of the occurrence of a Servicer Termination Event:

 

81



--------------------------------------------------------------------------------

(a)      The Servicer, on behalf of the Borrower, shall, at the Administrative
Agent’s request, (i) assemble all of the records relating to the Collateral,
including all related Contract Files, and shall make the same available to the
Administrative Agent at a place selected by the Administrative Agent, and
(ii) segregate all cash, checks and other instruments received by it from time
to time constituting collections of Collateral in a manner acceptable to the
Administrative Agent and shall, promptly upon receipt but no later than one
(1) Business Day after receipt, remit all such cash, checks and instruments,
duly endorsed or with duly executed instruments of transfer, to the
Administrative Agent.

(b)      The Borrower hereby authorizes the Administrative Agent to take any and
all steps in the Borrower’s name and on behalf of the Borrower necessary or
desirable, in the determination of the Administrative Agent, to collect all
amounts due under any and all of the Collateral with respect thereto, including
endorsing the Borrower’s name on checks and other instruments representing
Collections and enforcing the Pledged Contracts.

(c)      The Backup Servicer shall be liable in accordance herewith only to the
extent of its obligations set forth in this Agreement or any obligations assumed
by the Backup Servicer from the Servicer pursuant to Section 7.15. Such
liability is limited to only those actions taken or omitted to be taken by the
Backup Servicer and caused through its gross negligence, bad faith or willful
misconduct. No implied covenants or obligations shall be read into this
Agreement against the Backup Servicer and, in the absence of bad faith on the
part of the Backup Servicer, the Backup Servicer may conclusively rely on the
truth of the statements and the correctness of the opinions expressed in any
certificates or opinions furnished to the Backup Servicer and conforming to the
requirements of this Agreement.

(d)      The Backup Servicer shall not be charged with knowledge of any
Termination Event, Unmatured Termination Event or Foreclosure Event unless an
Authorized Officer of the Backup Servicer obtains actual knowledge of such event
or the Backup Servicer receives written notice of such event from the Borrower,
the Servicer or the Administrative Agent.

(e)      The Backup Servicer shall not be required to expend or risk its own
funds or otherwise incur financial liability in the performance of its duties
hereunder, or in the exercise of any of its rights or powers, if it reasonably
determines that the repayment of such funds or adequate written indemnity
against such risks or liability is not available prior to the expenditure of
such funds or the incurrence of financial liability. Notwithstanding any
provision to the contrary, the Backup Servicer, so long as it is not the
Successor Servicer, shall not be liable for any obligation of the Servicer
contained in this Agreement, and the parties shall look only to the Servicer to
perform such obligations.

Section 7.12.  Limitation on Liability of the Servicer and Others.

Except as provided herein, neither the Servicer nor any of its directors or
officers or employees or agents shall be under any liability to the
Administrative Agent, the Secured Parties, the Backup Servicer, the Collateral
Custodian or any other Person for any action taken or for refraining from the
taking of any action pursuant to this Agreement; provided, however, that this
provision shall not protect the Servicer or any such Person against any
liability that would

 

82



--------------------------------------------------------------------------------

otherwise be imposed by reason of its willful misfeasance, bad faith or
negligence in the performance of duties or by reason of its willful misconduct
hereunder.

Section 7.13.  The Servicer Not to Resign.

The Servicer shall resign only with the prior written consent of the
Administrative Agent or if the Servicer provides an Opinion of Counsel to the
Administrative Agent to the effect that such Servicer is no longer permitted by
law to act as Servicer hereunder. No termination or resignation of the Servicer
hereunder shall be effective until a Successor Servicer, acceptable to the
Administrative Agent has accepted its appointment as Successor Servicer
hereunder and has agreed to be bound by the terms of this Agreement and the
Credit and Collection Policy.

Section 7.14.  Servicer Termination Events.

The occurrence and continuance of any one of the following events shall
constitute a “Servicer Termination Event” hereunder:

(a)      any failure by the Servicer to (i) deliver any Collections or (ii) make
any payment, transfer or deposit, in each case, as required by this Agreement or
the other Transaction Documents to which the Servicer is a party;

(b)      any failure by the Servicer duly to perform or observe any term,
covenant or agreement of the Servicer contained in this Agreement or the other
Transaction Documents to which the Servicer is a party and such failure remains
unremedied for thirty (30) calendar days after discovery by a Responsible
Officer of the Servicer or receipt of written notice of such failure from any
Affected Party;

(c)      any representation, warranty or certification made or deemed to be made
by the Servicer under this Agreement or any Transaction Document to which the
Servicer is a party, or any other certificate, information or report delivered
pursuant to this Agreement or any Transaction Document to which the Servicer is
a party, shall prove to have been false or incorrect in any material respect
when made or deemed made or delivered, and which remains unremedied for thirty
(30) calendar days after discovery by a Responsible Officer of the Servicer or
receipt of written notice of such failure from any Affected Party;

(d)      an Event of Bankruptcy shall occur with respect to the Servicer;

(e)      a Change of Control shall occur with respect to the Servicer;

(f)       a final non-appealable judgment shall be entered against, or
settlements by the Servicer or any of its material Subsidiaries by a court of
competent jurisdiction assessing monetary damages in excess of $1,000,000,
individually or in the aggregate, and, in the case of a judgment, such judgment
shall not have been discharged or stayed within sixty (60) calendar days;

(g)      the Servicer fails to make any payment when due, a default occurs or
any event occurs which, with the giving of notice or the passage of time or
both, would constitute a default,

 

83



--------------------------------------------------------------------------------

under any agreement to which the Servicer is a party, and under which agreement
the Servicer has outstanding Indebtedness of $1,000,000 or more;

(h)      the Servicer fails to comply with the Credit and Collection Policy in
any respect relating to the servicing of the Pledged Contracts and such failure
has a Material Adverse Effect; or

(i)       a Termination Event or Foreclosure Event shall have occurred and shall
not have been waived.

Upon the occurrence of any of the foregoing, notwithstanding anything herein to
the contrary, so long as any such Servicer Termination Event shall not have been
remedied within any applicable cure period or waived in writing by the
Administrative Agent and the Lender, the Administrative Agent, by written notice
to the Servicer (with a copy to the Backup Servicer, each Hedge Counterparty and
the Collateral Custodian) (a “Servicer Termination Notice”), may terminate all
of the rights and obligations of the Servicer as Servicer under this Agreement.

Section 7.15.  Appointment of Successor Servicer.

(a)      On and after the receipt by the Servicer of a Servicer Termination
Notice, the Servicer shall continue to perform all servicing functions under
this Agreement until the date specified in the Servicer Termination Notice or
otherwise specified by the Administrative Agent in writing or, if no such date
is specified in such Servicer Termination Notice or otherwise specified by the
Administrative Agent, until a date mutually agreed upon by the Servicer, the
Backup Servicer and the Administrative Agent. The Administrative Agent may, in
its discretion, at the time described in the immediately preceding sentence,
appoint the Backup Servicer as the Successor Servicer hereunder, and the Backup
Servicer shall on such date assume all duties, liabilities and obligations of
the Servicer hereunder from and after such date, and all authority and power of
the Servicer under this Agreement shall pass to and be vested in the Backup
Servicer.

(b)      In the event that the Administrative Agent does not so appoint the
Backup Servicer, there is no Backup Servicer or the Backup Servicer is unable to
assume such obligations on such date, the Administrative Agent shall as promptly
as possible appoint another Person to serve as the “Successor Servicer”), and
such Person shall evidence its acceptance of such appointment by a written
assumption agreement in a form acceptable to the Administrative Agent. In the
event that a Successor Servicer has not accepted its appointment at the time
when the Servicer ceases to act as Servicer, the Administrative Agent shall
petition a court of competent jurisdiction to appoint any established financial
institution having a net worth of not less than $50,000,000 and whose regular
business includes the servicing of subprime automobile contracts as the
Successor Servicer hereunder.

(c)      Upon the termination and removal of the Servicer and the assumption by
the Successor Servicer hereunder, the predecessor Servicer shall cooperate with
the Successor Servicer in effecting the termination of the rights and
responsibilities of the predecessor Servicer under this Agreement, including the
transfer to the Successor Servicer for administration by it of all Collections
that shall at the time be held by the predecessor Servicer for deposit, or shall

 

84



--------------------------------------------------------------------------------

thereafter be received, with respect to a Pledged Contract, and the related
Accounts and Contracts Files and other records maintained by the Servicer. In
the case that the Backup Servicer or any other Successor Servicer shall not
agree to perform any duties or obligations of the Servicer hereunder, such
duties or obligations may be performed or delegated by the Administrative Agent.

(d)      The Administrative Agent shall have the same rights of removal and
termination for cause with respect any Successor Servicer as with respect to
DTCC as the Servicer.

(e)      All reasonable costs and expenses (including attorneys’ fees and
disbursements) incurred by the Backup Servicer and Successor Servicer in
connection with the transfer and assumption of servicing obligations hereunder
from the Servicer to the Successor Servicer or Backup Servicer, converting the
Servicer’s data to such party’s computer system and amending this Agreement to
reflect such succession as Servicer pursuant to this Section shall be paid by
the predecessor Servicer promptly upon presentation of a written invoice setting
forth reasonable transition expenses which shall not exceed $200,000 in the
aggregate as to all such Persons (the “Transition Expenses”). In no event shall
the Successor Servicer, be responsible for any such Transition Expenses. If the
predecessor Servicer fails to pay the Transition Expenses, the Transition
Expenses shall be payable pursuant to Section 2.7.

(f)       Upon its appointment and acceptance of the duties and obligations of
the Servicer hereunder, the Successor Servicer, as applicable, shall be the
successor in all respects to the Servicer with respect to servicing obligations
under this Agreement and shall be subject to all the responsibilities, duties
and liabilities relating thereto placed on the Servicer by the terms and
provisions hereof, and all references in this Agreement to the Servicer shall be
deemed to refer to the Successor Servicer; provided, however, that any Successor
Servicer shall have (i) no liability with respect to any obligation which was
required to be performed by the predecessor Servicer prior to the date that the
successor becomes the Successor Servicer or any claim of a third party based on
any alleged action or inaction of the predecessor Servicer, (ii) no obligation
to perform any repurchase or advancing obligations, if any, of the Servicer,
(iii) no obligation to pay any taxes required to be paid by the Servicer,
(iv) no obligation to pay any of the fees and expenses of any other party to
this Agreement and (v) no liability or obligation with respect to any Servicer
indemnification obligations of any prior Servicer, including DTCC. The
indemnification obligations of the Backup Servicer, upon becoming a successor
Servicer are expressly limited to those instances of gross negligence or willful
misconduct of the Backup Servicer in its role as Successor Servicer.

(g)      All authority and power granted to the Servicer under this Agreement
shall automatically cease and terminate upon termination of this Agreement and
shall pass to and be vested in the Borrower and the Borrower is hereby
authorized and empowered to execute and deliver, on behalf of the Servicer, as
attorney-in-fact or otherwise, all documents and other instruments, and to do
and accomplish all other acts or things necessary or appropriate to effect the
purposes of such transfer of servicing rights. The Servicer agrees to cooperate
with the Borrower in effecting the termination of the responsibilities and
rights of the Servicer to conduct servicing on the Pledged Contracts.

 

85



--------------------------------------------------------------------------------

(h)      The Administrative Agent may, solely for purposes of establishing the
fee to be paid to the Backup Servicer or any other Successor Servicer after a
notice of removal of the Servicer pursuant to this Article, solicit written bids
(such bids to include a proposed servicer fee and servicing transfer costs) from
not less than three (3) entities experienced in the servicing of subprime
automobile contracts similar to the Pledged Contracts reasonably acceptable to
the Administrative Agent. Any such written solicitation shall prominently
indicate that bids should specify any applicable subservicing fees required to
be paid from the Servicing Fee and that any fees and transfer costs in excess of
the Servicing Fee shall be paid by the Borrower from amounts received pursuant
to Section 2.7. The Borrower may also solicit additional bids from other such
entities. The Successor Servicer shall act as Servicer hereunder and shall,
subject to the availability of sufficient funds in the Collection Account
pursuant to Section 2.7, receive as compensation therefor the Servicing Fee as
determined pursuant to Section 7.17(a).

(i)      The Servicer, if other than DTCC, shall as soon as practicable upon
demand, deliver to the Borrower all records in its possession which evidence or
relate to Indebtedness of an Obligor which is not a Pledged Contract.

Section 7.16.  Reserved.

Section 7.17.  Wells Fargo as Successor Servicer.

In the event that Wells Fargo becomes the Successor Servicer hereunder following
the termination of DTCC as Servicer, the following shall apply with respect to
Wells Fargo, as Successor Servicer:

(a)      Servicing Fee.    At all times that Wells Fargo or another Person is
acting as Successor Servicer hereunder, “Servicing Fee Rate” shall mean the
greater of (i) 4.00% per annum and (ii) the average of three bids obtained by
the Administrative Agent pursuant to the first two sentences of Section 7.15(h).

(b)      Covenants; Representations and Warranties.    The covenants and
representations and warranties of DTCC, as Servicer, shall apply to Wells Fargo
as Servicer but shall be deemed modified to the extent necessary to apply to
Wells Fargo; provided, however, that prior to or promptly following the
Assumption Date, applicable modifications and amendments shall be agreed upon by
Wells Fargo and the Administrative Agent, as contemplated by Section 7.17(i).

(c)      Delegation of Duties.    Wells Fargo as Servicer may delegate any or
all of its duties and obligations hereunder to one or more Subservicers;
provided, however, that Wells Fargo as Servicer shall at all times remain
responsible for the performance of such duties and obligations.

(d)      Credit and Collection Policy.  The Credit and Collection Policy shall
be amended pursuant to Section 7.17(i) to reflect the policies of Wells Fargo as
Successor Servicer.

(e)      Servicer Obligations.

 

86



--------------------------------------------------------------------------------

(i)       Wells Fargo shall have no obligation to provide investment direction
pursuant to Section 2.10 or any other sections hereof requiring investment
direction from the Servicer.

(ii)      Wells Fargo shall not be responsible for any deficiency collections or
enforcement of the Borrower’s rights under the Purchase Agreement, as set forth
in Section 7.3(c)(i). The Administrative Agent hereby agrees to enforce the
rights of the Borrower under the Purchase Agreement.

(f)      Re-Liening.    Wells Fargo shall not be responsible for paying
Re-Liening Expenses, as provided in Section 2.14, and such expenses shall be
paid pursuant to Section 2.7.

(g)      Permitted Takeout Date Certificate.  The Borrower shall assume the
obligations of the Servicer under Section 2.15(a)(iii).

(h)      Termination.    Wells Fargo shall only be terminated in accordance with
this Section 7.17(h) and “Servicer Termination Events” shall mean and refer to
the following on and after the Assumption Date:

(i)      Wells Fargo shall fail to make any payment, transfer or deposit as
required under this Agreement;

(ii)      Wells Fargo shall fail to observe or perform in any material respect
any other covenant or agreement of the Servicer as set forth in this Agreement;

(iii)     a material breach of a representation, warranty or certification by
Wells Fargo made by it in its role as Servicer under this Agreement; or

(iv)     an Insolvency Event shall occur with respect to Wells Fargo.

Upon the occurrence and continuation of a Servicer Termination Event, the
Administrative Agent shall notify Wells Fargo of such Servicer Termination Event
and Wells Fargo shall have sixty (60) days thereafter to cure such breach.
Should Wells Fargo fail to cure such breach, then upon the lapse of sixty
(60) days thereafter or at such later time specified by the Administrative
Agent, Wells Fargo shall be removed as Servicer and a new Successor Servicer
shall be appointed in accordance with the terms hereof.

The Administrative Agent, with the consent of the Lender, may terminate Wells
Fargo as Servicer hereunder in its sole discretion, upon ninety (90) days prior
written notice to Wells Fargo.

(i)      Amendment.  Prior to or promptly following the Assumption Date, the
parties to this Agreement will enter into one or more amendments or supplements
acceptable in form and content to the Backup Servicer and the Administrative
Agent, providing for such modifications of this Agreement as are necessary to
permit the Backup Servicer to fulfill its responsibilities hereunder as
Successor Servicer.

 

87



--------------------------------------------------------------------------------

Section 7.18.  Responsibilities of the Borrower.

Anything herein to the contrary notwithstanding, the Borrower shall (i) perform
all of its obligations under the Pledged Contracts to the same extent as if a
security interest in such Pledged Contracts had not been granted hereunder, and
the exercise by the Administrative Agent of its rights hereunder shall not
relieve the Borrower from such obligations and (ii) pay when due, from funds
available to the Borrower under Section 2.7 (xii), any Taxes, including any
sales taxes payable in connection with the Pledged Contracts and their creation
and satisfaction. Neither the Administrative Agent nor any Secured Party shall
have any obligation or liability with respect to any Pledged Contract, nor shall
any of them be obligated to perform any of the obligations of the Borrower
thereunder.

Article VIII

Backup Servicer

Section 8.1.  Designation of the Backup Servicer.

(a)      The backup servicing role with respect to the Pledged Contracts shall
be conducted by the Person appointed to act as Backup Servicer hereunder from
time to time in accordance with this Section.

(b)      The Borrower and the Administrative Agent, on behalf of the Secured
Parties, each hereby appoints and directs Wells Fargo to act as Backup Servicer,
for the benefit of the Administrative Agent and the Secured Parties. Wells Fargo
hereby accepts such appointment and agrees to perform the duties and obligations
with respect thereto set forth herein.

(c)      Until the receipt by Wells Fargo of a notice from the Administrative
Agent of the designation of a new Backup Servicer pursuant to Section 8.4, Wells
Fargo agrees that it will not terminate its activities as Backup Servicer
hereunder.

Section 8.2.  Duties of the Backup Servicer.

From the Closing Date until the earlier of (i) its removal pursuant to
Section 8.4, (ii) its resignation in accordance with the provisions of
Section 8.5 or (iii) the Facility Termination Date, the Backup Servicer shall
perform, on behalf of the Administrative Agent and the Secured Parties, the
duties and obligations set forth in Sections 7.10 and 7.11.

Section 8.3.  Backup Servicing Compensation.

As compensation for its backup servicing activities hereunder, the Backup
Servicer shall be entitled to receive the Backup Servicing Fee from the
Borrower. The Backup Servicer shall be entitled to receive its Backup Servicing
Fee to the extent of funds available therefor pursuant to Section 2.7. The
Backup Servicer’s entitlement to receive the Backup Servicing Fee shall cease on
the earliest to occur of (i) it becoming the Successor Servicer, (ii) its
removal as Backup Servicer pursuant to Section 8.4, (iii) its resignation in
accordance with the provisions of Section 8.5 and (iv) the termination of this
Agreement.

 

88



--------------------------------------------------------------------------------

Section 8.4.    Backup Servicer Removal.

The Backup Servicer may be removed in connection with a breach by the Backup
Servicer in any material respect of any representation, warrant or covenant of
the Backup Servicer under this Agreement, or otherwise in the discretion of the
Administrative Agent, by notice given in writing and delivered to the Backup
Servicer from the Administrative Agent (the “Backup Servicer Termination
Notice”). On and after the receipt by the Backup Servicer of the Backup Servicer
Termination Notice, the Backup Servicer shall continue to perform all backup
servicing functions under this Agreement until the date specified in the Backup
Servicer Termination Notice or otherwise specified by the Administrative Agent
in writing or, if no such date is specified in the Backup Servicer Termination
Notice or otherwise specified by the Administrative Agent, until a date mutually
agreed upon by the Backup Servicer and the Administrative Agent.

Section 8.5.    The Backup Servicer Not to Resign.

The Backup Servicer shall resign only with the prior written consent of the
Administrative Agent and the Lender or if the Backup Servicer provides an
Opinion of Counsel to the Administrative Agent to the effect that the Backup
Servicer is no longer permitted by law to act as Backup Servicer hereunder. No
termination or resignation of the Backup Servicer hereunder shall be effective
until a successor Backup Servicer, acceptable to the Administrative Agent has
accepted its appointment as successor Backup Servicer hereunder and has agreed
to be bound by the terms of this Agreement and the Credit and Collection Policy.

Section 8.6.    Reserved.

Section 8.7.    Covenants of the Backup Servicer.

From the date hereof until the Facility Termination Date:

(a)      Compliance with Law.  The Backup Servicer will comply in all material
respects with all Applicable Laws and all of its obligations under this
Agreement.

(b)      Preservation of Existence.  The Backup Servicer will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation, and qualify and remain qualified in good standing in each
jurisdiction where the failure to preserve and maintain such existence, rights,
franchises, privileges and qualification has had, or would reasonably be
expected to have, a Material Adverse Effect.

Article IX

The Collateral Custodian

Section 9.1.    Compensation and Indemnification of Collateral Custodian.

(a)      The Collateral Custodian shall be compensated for its activities
hereunder and under the Custodial Agreement by receiving the Collateral
Custodian Fee.

 

89



--------------------------------------------------------------------------------

(b)      The Borrower shall indemnify the Collateral Custodian and its officers,
directors, employees and agents for, and hold them harmless against any loss,
liability or expense incurred, other than in connection with the willful
misconduct, gross negligence or bad faith on the part of the Collateral
Custodian, arising out of or in connection with (i) the performance of its
obligations under and in accordance with this Agreement, including the costs and
expenses of defending itself against any claim or liability in connection with
the exercise or performance of any of its powers or duties under this Agreement
and (ii) the negligence, willful misconduct or bad faith of the Borrower in the
performance of its duties hereunder. All such amounts shall be payable in
accordance with Section 2.7. The provisions of this Section shall survive the
termination of this Agreement.

THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY
NEGLIGENT ACT OR OMISSION OR ANY KIND BY THE COLLATERAL CUSTODIAN.

Section 9.2.    Representations, Warranties and Covenants of the Collateral
Custodian.

The Collateral Custodian makes the following representations, warranties and
covenants, and further agrees that the Secured Parties shall be deemed to have
relied upon such representations, warranties and covenants in entering into this
Agreement:

(a)      Organization and Good Standing.  The Collateral Custodian is a national
banking association duly organized, validly existing and in good standing under
the laws of the United States, and has full power, authority and legal right to
own its properties and conduct its business as such properties are presently
owned and such business is presently conducted, and to execute, deliver and
perform its obligations under the Transaction Documents to which it is a party.

(b)      Due Authorization.  The execution, delivery, and performance of the
Transaction Documents to which it is a party have been duly authorized by the
Collateral Custodian by all necessary corporate action on the part of the
Collateral Custodian.

(c)      Binding Obligation.  Each of the Transaction Documents to which it is a
party constitutes a legal, valid and binding obligation of the Collateral
Custodian, enforceable in accordance with its terms, except as enforceability
may be limited by applicable Insolvency Laws and except as such enforceability
may be limited by general principles of equity (whether considered in a
proceeding at law or in equity).

(d)      No Conflict.  The execution and delivery of the Transaction Documents
to which the Collateral Custodian is a party, and the performance of the
transactions contemplated thereby and the fulfillment of the terms thereof
applicable to the Collateral Custodian, will not conflict with, violate, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under, any Requirements of
Law applicable to the Collateral Custodian or any Contractual Obligation.

 

90



--------------------------------------------------------------------------------

(e)      Proceedings.  No proceeding of any kind, including litigation,
arbitration, judicial or administrative, is pending or threatened against or
contemplated by the Collateral Custodian which would under any circumstance have
a material adverse effect on the execution, delivery, performance or
enforceability of this Agreement by the Collateral Custodian or any other
Transaction Document to which the Collateral Custodian is a party.

(f)      Control Status.  The Collateral Custodian is not an Affiliate of either
the Borrower or the initial Servicer, and covenants and agrees with the
Administrative Agent that prior to any such affiliation in the future, the
Collateral Custodian shall promptly notify the Administrative Agent.

Section 9.3.    Covenants of the Collateral Custodian.

(a)      Affirmative Covenants.  From the date hereof until the Facility
Termination Date:

(i)       Compliance with Law.    The Collateral Custodian will comply in all
material respects with all Applicable Laws and will comply with all of its
obligations hereunder.

(ii)      Preservation of Existence.    The Collateral Custodian will preserve
and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation and qualify and remain qualified in good standing
in each jurisdiction where failure to preserve and maintain such existence,
rights, franchises, privileges and qualification has had, or would reasonably be
expected to have, a Material Adverse Effect.

(b)      Negative Covenant.  From the date hereof until the Facility Termination
Date the Collateral Custodian will not assign, transfer, convey, deliver or
dispose of any Contract Files related to a Pledged Contract or other document
evidencing or relating to any of the Collateral or any of the Collateral except
as contemplated by this Agreement.

Section 9.4.    Liability of the Collateral Custodian.

(a)      The Collateral Custodian shall be liable in accordance herewith only to
the extent of the obligations specifically undertaken by the Collateral
Custodian in such capacity herein. No implied covenants or obligations shall be
read into this Agreement against the Collateral Custodian and, in the absence of
bad faith on the part of the Collateral Custodian, the Collateral Custodian may
conclusively rely on the truth of the statements and the correctness of the
opinions expressed in any certificates or opinions furnished to the Collateral
Custodian pursuant to and conforming to the requirements of this Agreement.

(b)      The Collateral Custodian shall not be liable for:

(i)       an error of judgment made in good faith by one of its officers; or

(ii)      any action taken, suffered or omitted to be taken in good faith in
accordance with or believed by it to be authorized or within the discretion or
rights or powers conferred, by this Agreement or at the direction of a Secured
Party relating to the exercise of any power conferred upon the Collateral
Custodian under this Agreement in

 

91



--------------------------------------------------------------------------------

each case unless it shall be proved that the Collateral Custodian shall have
been negligent in ascertaining the pertinent facts.

(c)      The Collateral Custodian shall not be charged with knowledge of any
Termination Event, Foreclosure Event or Servicer Termination Event unless an
Authorized Officer of the Collateral Custodian obtains actual knowledge of such
event or the Collateral Custodian receives written notice of such event from the
Borrower, the Servicer, any Secured Party or the Administrative Agent, as the
case may be.

(d)      Without limiting the generality of this Section, the Collateral
Custodian shall have no duty (i) to see to any recording, filing or depositing
of this Agreement or any agreement referred to herein or any financing statement
or continuation statement evidencing a security interest in the Pledged
Contracts or the related Financed Vehicles, or to see to the maintenance of any
such recording or filing or depositing or to any recording, refiling or
redepositing of any thereof, (ii) to see to any insurance of the Financed
Vehicles or Obligors or to effect or maintain any such insurance, (iii) to see
to the payment or discharge of any Tax, assessment or other governmental charge
or any Lien or encumbrance of any kind owing with respect to, assessed or levied
against, any part of the Pledged Contracts, (iv) to confirm or verify the
contents of any reports or certificates of the Servicer or the Borrower
delivered to the Collateral Custodian pursuant to this Agreement believed by the
Collateral Custodian to be genuine and to have been signed or presented by the
proper party or parties or (v) to inspect the Financed Vehicles at any time or
ascertain or inquire as to the performance or observance of any of the
Borrower’s or the Servicer’s representations, warranties or covenants or the
Servicer’s duties and obligations as Servicer and as custodian of books,
records, files and computer records relating to the Pledged Contracts under this
Agreement.

(e)      The Collateral Custodian shall not be required to expend or risk its
own funds or otherwise incur financial liability in the performance of any of
its duties hereunder, or in the exercise of any of its rights or powers, if
there shall be reasonable ground for believing that the repayment of such funds
or adequate indemnity against such risk or liability shall not be reasonably
assured to it, and none of the provisions contained in this Agreement shall in
any event require the Collateral Custodian to perform, or be responsible for the
manner of performance of, any of the obligations of the Servicer under this
Agreement.

(f)      The Collateral Custodian may rely and shall be protected in acting or
refraining from acting upon any resolution, Officer’s Certificate, any Monthly
Report, certificate of auditors or any other certificate, statement, instrument,
opinion, report, notice, request, consent, order, appraisal, bond or other paper
or document reasonably believed by it to be genuine and to have been signed or
presented by the proper party or parties.

(g)      The Collateral Custodian may consult with counsel of its choice with
regard to legal questions arising out of or in connection with this Agreement
and the advice or opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken, omitted or suffered
by the Collateral Custodian in good faith in accordance therewith.

(h)      The Collateral Custodian shall be under no obligation to exercise any
of the rights, powers or remedies vested in it by this Agreement (except to
comply with its obligations

 

92



--------------------------------------------------------------------------------

under this Agreement and any other Transaction Document to which it is a party)
or to institute, conduct or defend any litigation under this Agreement or in
relation to this Agreement, at the request, order or direction of the
Administrative Agent pursuant to the provisions of this Agreement, unless the
Administrative Agent, on behalf of the Secured Parties, shall have offered to
the Collateral Custodian reasonable security or indemnity against the costs,
expenses and liabilities that may be incurred therein or thereby.

(i)      The Collateral Custodian shall not be bound to make any investigation
into the facts of matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval, bond or
other paper or document, unless requested in writing so to do by a Secured
Party; provided, that if the payment within a reasonable time to the Collateral
Custodian of the costs, expenses or liabilities likely to be incurred by it in
the making of such investigation shall be, in the opinion of the Collateral
Custodian, not reasonably assured by the Borrower, the Collateral Custodian may
require reasonable indemnity against such cost, expense or liability as a
condition to so proceeding. The reasonable expense of every such examination
shall be paid by the Borrower or, if paid by the Collateral Custodian, shall be
reimbursed by the Borrower upon demand.

(j)      The Collateral Custodian may execute any of the trusts or powers
hereunder or perform any duties under this Agreement either directly or by or
through agents or attorneys or a custodian. The Collateral Custodian shall not
be responsible for any misconduct or negligence of any such agent or custodian
appointed with due care by it hereunder.

Section 9.5.    Certain Matters Affecting the Collateral Custodian.

(a)      The Collateral Custodian shall have no duties or responsibilities
except those that are specifically set forth herein and the Custodial Agreement,
and no implied covenants or obligations shall be read into this Agreement
against the Collateral Custodian. The Collateral Custodian shall be under no
responsibility or duty with respect to the disposition of any Contract Files
delivered to it hereunder while such Contract Files are not in its possession.
If the Collateral Custodian shall request instructions from the Administrative
Agent or the Servicer with respect to any act, action or failure to act in
connection with and as set forth in this Agreement, the Collateral Custodian
shall be entitled to refrain from taking such action and continue to refrain
from acting unless and until the Collateral Custodian shall have received
written instructions from the Administrative Agent or the Servicer, as
applicable without incurring any liability therefor to the Administrative Agent,
the Borrower, the Servicer or any other person.

(b)      The Collateral Custodian may act in reliance upon any written
communication of the Administrative Agent concerning the delivery of the
Contract Files for any of the Pledged Contracts and other items of Collateral
pursuant to this Agreement. The Collateral Custodian does not assume and shall
have no responsibility for, and makes no representation as to, monitoring the
value of the Contract Files relating to any of the Pledged Contracts and other
Collateral. The Collateral Custodian shall not be liable for any action or
omission to act hereunder, except for its own gross negligence, bad faith or
willful misconduct. In no event shall the Collateral Custodian have any
responsibility to ascertain or take action with respect to the

 

93



--------------------------------------------------------------------------------

Contract Files relating to any of the Pledged Contracts or other Collateral,
except as expressly provided herein.

THE FOREGOING PARAGRAPH SHALL APPLY WHETHER OR NOT SUCH LIABILITIES ARE IN ANY
WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR THEORY OF
STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR
OMISSION OF ANY KIND BY THE COLLATERAL CUSTODIAN.

(c)      If the Collateral Custodian shall at any time receive conflicting
instructions from the Administrative Agent and the Servicer or any other party
to this Agreement and the conflict between such instructions cannot be resolved
by reference to the terms of this Agreement, the Collateral Custodian shall be
entitled to rely on the instructions of the Administrative Agent. In the absence
of bad faith, gross negligence or willful misconduct on the part of the
Collateral Custodian, the Collateral Custodian may rely and shall be protected
in acting or refraining from acting upon any resolution, officer’s certificate,
any Monthly Report, certificate of auditors, or any other certificate,
statement, instrument, opinion, report, notice request, consent, order,
appraisal, bond or other paper or document believed by it to be genuine and to
have been signed or presented by the proper party or parties. The Collateral
Custodian may rely upon the validity of documents delivered to it, without
investigation as to their authenticity or legal effectiveness, and the Servicer
and the other parties to this Agreement will hold the Collateral Custodian
harmless from any claims that may arise or be asserted against the Collateral
Custodian because of the invalidity of any such documents or their failure to
fulfill their intended purpose. The Collateral Custodian shall not be bound to
ascertain or inquire as to the performance or observance of any of the terms of
this Agreement or any other agreement on the part of any party, except as may
otherwise be specifically set forth herein. The Collateral Custodian may consult
with counsel of its choice with regard to legal questions arising out of or in
connection with this Agreement and the advice or opinion of such counsel shall
be full and complete authorization and protection in respect of any action
taken, omitted or suffered by the Collateral Custodian in good faith in
accordance therewith.

(d)      In the event the Collateral Custodian loses or misplaces any Contract
File related to any Pledged Contract or portion thereof, or if any such
instruments, documents, or certificates are destroyed or damaged while in the
possession of the Collateral Custodian, then, in addition to any other liability
the Collateral Custodian may have in respect thereof pursuant to the terms of
this Agreement or otherwise, the Collateral Custodian agrees to execute and
deliver to the Administrative Agent, upon the Administrative Agent’s written
request, an affidavit stating that such instrument, document, or certificate has
been lost or destroyed, as applicable, and, if necessary, such other affidavits
or certificates as maybe reasonably necessary to obtain replacement certificates
of title.

(e)      The Collateral Custodian is authorized, in its sole discretion, to
disregard any and all notices or instructions given by any other party hereto or
by any other person, firm or corporation, except only such notices or
instructions as are herein provided for and orders or process of any court
entered or issued with or without jurisdiction. If any property subject hereto
is at any time attached, garnished or levied upon under any court order or in
case the payment, assignment, transfer, conveyance or delivery of any such
property shall be stayed or enjoined by

 

94



--------------------------------------------------------------------------------

any court order, or in case any order, judgment or decree shall be made or
entered by any court affecting such property or any part hereof, then and in any
of such events the Collateral Custodian is authorized, in its sole discretion,
to rely upon and comply with any such order, writ, judgment or decree with which
it is advised by legal counsel of its own choosing is binding upon it, and if it
complies with any such order, writ, judgment or decree it shall not be liable to
any other party hereto or to any other person, firm or corporation by reason of
such compliance even though such order, writ, judgment or decree maybe
subsequently reversed, modified, annulled, set aside or vacated.

Article X

Termination Events and Foreclosure Events

Section 10.1.  Termination Events.

(a)      Each of the following events shall constitute a “Termination Event”:

(i)       failure on the part of the Borrower to make any payment, transfer or
deposit required by the terms of this Agreement or any Transaction Document to
which it is a party on the day such payment or deposit is required to be made
and such failure continues for more than two (2) Business Days;

(ii)      failure by the Borrower duly to perform or observe any term, covenant
or agreement of the Borrower contained in this Agreement or the other
Transaction Documents to which the Borrower is a party and such failure remains
unremedied for thirty (30) calendar days after the earliest to occur of:
(1) discovery by a Responsible Officer of the Borrower of such failure, (2) the
date such Responsible Officer should have discovered such failure, and
(3) receipt of a written notice of such failure from the Administrative Agent;

(iii)     any representation, warranty or certification made or deemed to be
made by the Borrower under this Agreement or any Transaction Document to which
the Borrower is a party, or any Monthly Report or any information required to be
given by the Borrower or the Originator to the Administrative Agent to identify
Contracts pursuant to any Transaction Document to which Borrower is a party,
shall prove to have been false or incorrect in any material respect when made or
deemed made or delivered, and which remains unremedied for thirty (30) calendar
days following the earliest to occur of: (1) discovery by a Responsible Officer
of the Borrower of such failure, (2) the date such Responsible Officer should
have discovered such failure, and (3) receipt of a written notice of such
failure from the Administrative Agent;

(iv)     an Event of Bankruptcy shall occur with respect to the Borrower;

(v)      on any day a Borrowing Base Deficiency shall occur and, by the earlier
of (A) the next Payment Date and (B) the fifth (5th) Business Day after such
Borrowing Base Deficiency first occurs, such Borrowing Base Deficiency is not
cured;

 

95



--------------------------------------------------------------------------------

(vi)     the occurrence of a Material Adverse Effect with respect to the
Borrower or the Servicer;

(vii)    the Internal Revenue Service shall file notice of a Lien pursuant to
Section 6323 of the Code with regard to any assets of the Borrower or the
Servicer, or the Pension Benefit Guaranty Corporation shall file notice of a
Lien pursuant to Section 4068 of ERISA with regard to any of the assets of the
Borrower or the Servicer;

(viii)   the Administrative Agent shall fail for any reason to have a first
priority perfected security interest in all or any portion of the Collateral;

(ix)     (A)  any Transaction Document, or any Lien granted thereunder, shall
(except in accordance with its terms), in whole or in part, terminate, cease to
be effective or cease to be the legally valid, binding and enforceable
obligation of the Borrower or the Servicer, (B) the Borrower, the Servicer or
any other Person shall, directly or indirectly, contest in any manner such
effectiveness, validity, binding nature or enforceability or (C) any security
interest securing any obligation under any Transaction Document shall, in whole
or in part, cease to be perfected first priority security interest;

(x)      a Change of Control shall occur with respect to the Borrower;

(xi)     failure to deliver any Monthly Report within five (5) Business Days of
the date when due;

(xii)    the average of the Delinquency Ratio (Managed Contracts) for any
Measurement Date and the two immediately preceding Measurement Dates exceeds
12.50%;

(xiii)   the average of the Delinquency Ratio (Pledged Contracts) for any
Measurement Date and the two immediately preceding Measurement Dates exceeds
12.50%;

(xiv)   the average of the Net Losses Ratios (Managed Contracts) as of the last
day of any Accounting Period and the last day of each of the two immediately
preceding Accounting Periods exceeds 3.50%;

(xv)    the average of the Net Losses Ratios (Pledged Contracts) for any
Accounting Period related to such Determination Date and the two immediately
preceding Accounting Periods exceeds 3.50%;

(xvi)   the Extension Rate (Managed Contracts) for any Measurement Date and the
two immediately preceding Measurement Dates exceeds 7.00%;

(xvii)  the Extension Rate (Pledged Contracts) for any Measurement Date and the
two immediately preceding Measurement Dates exceeds 7.00%;

(xviii) the Excess Spread for any Determination Date is less than 5.00%.

 

96



--------------------------------------------------------------------------------

(xix)   Available Cash on the last Business Day of any Accounting Period is less
than $15 million;

(xx)    Available Liquidity on any day is less than $20 million;

(xxi)   Net Worth on any day is less than the Required Net Worth;

(xxii)  the Leverage Ratio on the last day of any Collection Period exceeds
5.0:1.0;

(xxiii) the Borrower shall be required to be registered as an “Investment
Company” under the Investment Company Act or the arrangements contemplated by
the Transaction Documents shall require the Borrower to register as an
“Investment Company” under the Investment Company Act;

(xxiv)  on any Funding Date, the amount on deposit in the Reserve Account is
less than the Reserve Account Required Amount (after giving effect to the
related Loan or Loans); and

(xxv)   the occurrence of a default under any Loan made by any Affiliate of the
Lender to DTAC, DTAG or any DT Entity.

(b)      In addition to and not in limitation of any other provision of this
Agreement, upon the occurrence of any Termination Event (i) the Termination Date
shall, without demand, protest or notice of any kind, all of which are hereby
expressly waived by the Borrower, occur, (ii) the Lender shall have no further
obligation hereunder to make any Loan, (iii) all proceeds from the Pledge
Contracts and the other Collateral will be applied in accordance with the
provisions of Section 2.7 and (iv) the Administrative Agent, on behalf of the
Lender, may direct the application of funds from the Reserve Account to repay
any portion or all of the Note Balance.

(c)      Upon and following the occurrence of a Termination Event, the
Administrative Agent may, without notice to the Borrower except as required by
law and at any time or from time to time, charge, set-off and otherwise apply
all or any part of the Note Balance, any Interest accrued thereon and or any
other amount due and owing to any Secured Party against amounts payable to the
Borrower from the Reserve Account, the Collection Account or any part of such
accounts in accordance with and subject to the priorities required by
Section 2.7.

(d)      Upon and following the occurrence of a Termination Event, the
Administrative Agent may take any action permitted under the Transaction
Documents.

(e)      Upon and following the occurrence of a Termination Event, the Lender
may replace the Servicer with the Backup Servicer or another successor servicer.

Section 10.2.  Foreclosure Events.

(a)      Each of the following events shall constitute a “Foreclosure Event”:

 

97



--------------------------------------------------------------------------------

(i)       on any day following the occurrence of a Termination Event, the
percentage equivalent of a fraction, the numerator of which is the Note Balance
at such time and the denominator of which is the Net Principal Balance as of the
day such Termination Event occurs shall be greater than or equal to the sum of
(A) the then current Advance Rate and (B) 5.00%;

(ii)      the failure of the Borrower to make any payment or deposit (other than
any principal payment) required by the terms of this Agreement or any
Transaction Document to which it is a party on the day such payment or deposit
is required to be made and such failure continues for more than two (2) Business
Days;

(iii)     the delivery of a Servicer Termination Notice to the Servicer as a
result of the occurrence of (A) a Servicer Termination Event of the type
described in any of Sections 7.14(a), (c) or (d) or (B) a Servicer Termination
Event of the type described in Section 7.14(b) if such Servicer Termination
Event occurred as a result of the failure of the Servicer to perform or observe
any material term, covenant or agreement set forth in any of Sections 6.4 or 6.5
of this Agreement (except that the materiality standard in this clause
(ii) shall not apply to any term, covenant or agreement set forth in any of
Sections 6.4 or 6.5 of this Agreement that is qualified by a materiality
standard or by reference to the existence or absence of a Material Adverse
Effect by its terms)

(iv)     reserved;

(v)      any creditor of a DT Entity takes any action against its collateral;

(vi)     (a) the occurrence of an Event of Bankruptcy of the type described in
clause (i) of the definition thereof with respect to any DT Entity or the
Borrower or (b) following the occurrence of an Event of Bankruptcy of the type
described in clause (ii) of the definition thereof with respect to any DT Entity
or the Borrower, any Person shall challenge the sales, contributions or other
transfers from the Originator to the Borrower or the security interests created
under the Transaction Documents, or contest or support any other Person in
contesting, in any proceeding (including any insolvency or liquidation
proceedings), the absolute characterization of such conveyances on any basis or
legal theory, including, without limitation, on the grounds that such sales,
contributions or transfers were financings or fraudulent conveyances or
otherwise, or assert that any DT Entity and the Borrower should be substantively
consolidated with any other Person;

(vii)    reserved;

(viii)   any creditor of a DT Entity gives notice of an intent to foreclose
upon, forecloses upon, or otherwise exercises creditor’s rights with respect to,
its collateral;

(ix)     any holder of Indebtedness with a principal amount in excess of
$20,000,000 (other than any lender party to the Inventory Facility or any
replacement thereof) and principally secured by Contracts gives notice of an
intent to foreclose upon, forecloses upon, or otherwise exercises its rights
with respect to any portion of its collateral, including without limitation, as
a result of the occurrence of a “Foreclosure

 

98



--------------------------------------------------------------------------------

Event” under (A) the Loan and Servicing Agreement, dated as of April 1, 2010, by
and among DT Warehouse III, LLC, the Servicer, the Backup Servicer, Paying Agent
and Securities Intermediary, the lenders and managing agents party thereto and
UBS Real Estate Securities Inc., (B) the Amended and Restated Loan and Servicing
Agreement, dated as of July 31, 2009, by and among DT Warehouse, LLC, the
Servicer, the Backup Servicer, Paying Agent and Securities Intermediary, the
lenders and managing agents party thereto and Deutsche Bank AG, New York Branch,
(C) the Loan and Servicing Agreement, dated as of July 23, 2010, by and among DT
Warehouse IV, LLC, the Servicer, the Backup Servicer, Paying Agent and
Securities Intermediary, the lenders and managing agents party thereto and The
Royal Bank of Scotland plc, in each case as the same may have been or may be
amended, restated, supplemented or otherwise modified from time to time, (D) any
facility or Indebtedness similar to any of the facilities referred to in
subclauses (A), (B) or (C) of this clause (ix) or (E) any amendment,
modification, restatement, successor or replacement to or of any of the
facilities referred to in this clause (ix);

(x)      the Originator shall cease to own, directly or indirectly, 51% or more
of the issued and outstanding membership interests of the Borrower; or

(xi)     any of (A) the Performance Guaranty shall cease to be a legal, valid
and binding obligation of DTAG or DTAC, enforceable in accordance with its terms
or (B) any Person shall seek to render the Performance Guaranty unenforceable
against DTAC or DTAG, as applicable.

(b)      Upon the occurrence of a Foreclosure Event, (i) all Loans and all other
amounts owing by the Borrower under this Agreement shall be accelerated and
become immediately due and payable, (ii) the Termination Date shall, without
demand, protest or notice of any kind, all of which are hereby expressly waived
by the Borrower, occur, (iii) all proceeds from the Pledge Contracts and the
other Collateral will be applied in accordance with the provisions of
Section 2.7 and (iv) the Administrative Agent, on behalf of the Lender, may
direct the application of funds from the Reserve Account to repay any portion or
all of the Note Balance.

(c)      In addition to and not in limitation of any other provision of this
Agreement, upon the occurrence of a Foreclosure Event, the Administrative Agent
may, or at the direction of the Lender, shall, exercise in respect of the
Collateral, in addition to any and all other rights and remedies otherwise
available to it, including rights available hereunder and all of the rights and
remedies of a secured party upon default under the UCC (such rights and remedies
to be cumulative and nonexclusive), including without limitation, the public or
private sale in one or more parcels or transactions of any portion or all of the
Collateral.

(d)      The Administrative Agent may, without notice to the Borrower except as
required by law and at any time or from time to time, charge, set-off and
otherwise apply all or any part of the Note Balance, any Interest accrued
thereon and or any other amount due and owing to any Secured Party against
amounts payable to the Borrower from the Reserve Account, the Collection Account
or any part of such accounts in accordance with and subject to the priorities
required by Section 2.7;

 

99



--------------------------------------------------------------------------------

(e)      The Administrative Agent may take any action permitted under the
Transaction Documents;

(f)      Subject to the provisions of Section 2.5(b), consistent with the rights
and remedies of a secured party under the UCC (and except as otherwise required
by the UCC), the Administrative Agent may, without notice except as specified
below, solicit and accept bids for and sell the Collateral or any part of the
Collateral in one or more parcels at public or private sale, at any exchange,
broker’s board or at the Administrative Agent’s offices or elsewhere, for cash,
on credit or for future delivery, and upon such other terms as the
Administrative Agent may deem commercially reasonable, and the Administrative
Agent shall apply the proceeds from the sale of the Collateral to any amounts
payable by the Borrower with respect to the Obligations in accordance with the
priorities required by Section 2.7. The Borrower agrees that, to the extent
notice of sale shall be required by law, at least ten Business Days’ notice to
the Borrower (with a copy to each Secured Party) of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Administrative Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Administrative Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed for such sale, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned. Every such sale shall operate to divest all right, title,
interest, claim and demand whatsoever of the Borrower in and to the Collateral
so sold, and shall be a perpetual bar, both at law and in equity, against the
Borrower or any Person claiming the Collateral sold through the Borrower and its
successors or assigns.

(g)      Upon the completion of any sale under Section 10.2(f), the Borrower
will deliver or cause to be delivered all of the Collateral sold to the
purchaser or purchasers at such sale on the date of sale, or within a reasonable
time thereafter if it shall be impractical to make immediate delivery, but in
any event full title and right of possession to such property shall pass to such
purchaser or purchasers forthwith upon the completion of such sale.
Nevertheless, if so requested by the Administrative Agent or by any purchaser,
the Borrower shall confirm any such sale or transfer by executing and delivering
to such purchaser all proper instruments of conveyance and transfer and release
as may be designated in any such request.

(h)      At any sale under Section 10.2(f), the Originator, the Administrative
Agent or any Secured Party may bid for and purchase the property offered for
sale and, upon compliance with the terms of sale, may hold, retain and dispose
of such property without further accountability therefor. Any Secured Party
purchasing property at a sale under Section 10.2(f) may set off the purchase
price of such property against amounts owing to such Secured Party in payment of
such purchase price up to the full amount owing to such Secured Party.

(i)      The Administrative Agent may exercise at the Borrower’s sole expense
any and all rights and remedies of the Borrower under or in connection with the
Collateral, including without limitation the Performance Guaranty.

Section 10.3.  Exercise of Remedies.

No failure or delay on the part of the Administrative Agent to exercise any
right, power or privilege under this Agreement and no course of dealing between
the Borrower, the Secured

 

100



--------------------------------------------------------------------------------

Parties or the Administrative Agent, on the one hand, and the Administrative
Agent, on the other hand, shall operate as a waiver of such right, power or
privilege, nor shall any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise of such
right, power or privilege or the exercise of any other right, power or
privilege. The rights and remedies expressly provided in this Agreement are
cumulative and not exclusive of any rights or remedies which the Administrative
Agent or the Secured Parties would otherwise have pursuant to law or equity. No
notice to or demand on any party in any case shall entitle such party to any
other or further notice or demand in similar or other circumstances, or
constitute a waiver of the right of the other party to any other or further
action in any circumstances without notice or demand.

Section 10.4.  Waiver of Certain Laws.

The Borrower agrees, to the full extent that it may lawfully so agree, that
neither it nor anyone claiming through or under it will set up, claim or seek to
take advantage of any appraisal, valuation, stay, extension or redemption law
now or hereafter in force in any locality where any Collateral may be situated
in order to prevent, hinder or delay the enforcement or foreclosure of this
Agreement, or the absolute sale of any of the Collateral or any part thereof, or
the final and absolute putting into possession thereof, immediately after such
sale, of the purchasers thereof, and the Borrower, for itself and all who may at
any time claim through or under it, hereby waives, to the full extent that it
may be lawful so to do, the benefit of all such laws, and any and all right to
have any of the properties or assets constituting the Collateral marshaled upon
any such sale, and agrees that the Administrative Agent or any court having
jurisdiction to foreclose the security interests granted in this Agreement may
sell the Collateral as an entirety or such parcels as the Administrative Agent
or such court may determine.

Section 10.5.  Power of Attorney.

The Borrower hereby irrevocably appoints the Administrative Agent its true and
lawful attorney (with full power of substitution) in its name, place and stead
and at its expense, in connection with the enforcement of the rights and
remedies provided for in this Article, including: (i) to give any necessary
receipts or acquittance for amounts collected or received hereunder, (ii) to
make all necessary transfers of the Collateral in connection with any sale or
other disposition made pursuant hereto, (iii) to execute and deliver for value
all necessary or appropriate bills of sale, assignments and other instruments in
connection with any such sale or other disposition, the Borrower thereby
ratifying and confirming all that such attorney (or any substitute) shall
lawfully do hereunder and pursuant hereto and (iv) to sign any agreements,
orders or other documents in connection with or pursuant to any Transaction
Document. Nevertheless, if so requested by the Administrative Agent or a
purchaser of any of the Collateral, the Borrower shall ratify and confirm any
such sale or other disposition by executing and delivering to the Administrative
Agent or such purchaser all proper bills of sale, assignments, releases and
other instruments as may be designated in any such request.

 

101



--------------------------------------------------------------------------------

Article XI

Indemnification

Section 11.1.  Indemnities by the Borrower.

Without limiting any other rights which the Collateral Custodian, the Backup
Servicer, the Administrative Agent, the Lender or its assignee or any of their
respective Affiliates may have hereunder or under applicable law, the Borrower
hereby agrees to indemnify the Collateral Custodian, the Backup Servicer, the
Administrative Agent, each Secured Party or its assignee and each of their
respective Affiliates and officers, directors, employees and agents thereof
(collectively, the “Indemnified Parties”) from and against any and all damages,
losses, claims, liabilities and related costs and expenses, including reasonable
attorneys’ fees and disbursements (collectively, the “Indemnified Amounts”)
awarded against or incurred by, any such Indemnified Party or other non-monetary
damages of any such Indemnified Party arising out of or as a result of this
Agreement, excluding, however, Indemnified Amounts to the extent resulting from
the breach, gross negligence, bad faith or willful misconduct on the part of any
Indemnified Party. Without limiting the foregoing, the Borrower shall indemnify
the Indemnified Parties for Indemnified Amounts relating to or resulting from:

(i)       any Pledged Contract represented by the Borrower to be an Eligible
Contract which is not at the applicable time an Eligible Contract;

(ii)      reliance on any representation or warranty made or deemed made by the
Borrower, the Servicer, any of their respective Affiliates or any of their
respective officers under or in connection with this Agreement, which shall have
been false or incorrect in any material respect when made or deemed made or
delivered;

(iii)     the failure by the Borrower to comply with any term, provision or
covenant contained in this Agreement or any other Transaction Document or a
failure by the Borrower, the Originator or the Servicer to comply with any term,
provision or covenant contained in any agreement executed in connection with
this Agreement or any other Transaction Document, or with any Applicable Law
with respect to any Pledged Contract, the related Financed Vehicle or the
non-conformity of any Pledged Contract with any such Applicable Law and any
failure by the Originator or any DT Entity to perform its respective duties
under the Pledged Contracts;

(iv)     the failure to vest and maintain vested in the Administrative Agent a
valid and enforceable first priority perfected security interest in any or all
of the Collateral;

(v)      the failure to file, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to the Collateral, whether at
the time of a Loan or at any subsequent time and as required by the Transaction
Documents;

(vi)     any dispute, claim, offset or defense (other than the discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Pledged Contract
comprising a portion of the Collateral which is, or is purported to be, an
Eligible Contract

 

102



--------------------------------------------------------------------------------

(including a defense based on the Pledged Contract not being a legal, valid and
binding obligation of such Obligor enforceable against it in accordance with its
terms);

(vii)    any failure by the Borrower to perform its duties or obligations in
accordance with the provisions of this Agreement;

(viii)   any products liability claim or personal injury or property damage suit
or other similar or related claim or action of whatever sort arising out of or
in connection with any Pledged Contract or the related Financed Vehicle;

(ix)     the failure by the Borrower to pay when due any Taxes for which the
Borrower is liable, including sales, excise or personal property taxes payable
in connection with the Collateral;

(x)      any repayment by the Administrative Agent or a Secured Party of any
amount previously distributed in reduction of the Note Balance or payment of
Interest, any obligation or any other amount due hereunder or under any Hedging
Agreement, in each case which amount such entity believes in good faith is
required to be repaid;

(xi)     any litigation, proceeding or investigation before any Governmental
Authority (A) in respect of any Pledged Contract included as part of the
Collateral or the related Financed Vehicle included as part of the Collateral,
(B) relating to the use of the proceeds of any Loan or (C) related to this
Agreement (1) that is not commenced by the Indemnified Party or (2) if so
commenced, in which such Indemnified Party is not the prevailing party;
provided, that no Indemnified Party shall be entitled to any indemnification for
any item described in this clause resulting from such Indemnified Party’s gross
negligence or willful misconduct;

(xii)    the use of the proceeds of any Loan;

(xiii)   any failure by the Borrower to give reasonably equivalent value to the
Originator in consideration for the transfer by the Originator to the Borrower
of any of the Pledged Contracts and the related Collateral or any attempt by any
Person to void or otherwise avoid any such transfer under any statutory
provision or common law or equitable action, including any provision of any
Insolvency Laws;

(xiv)   the failure of the Borrower to remit to the Servicer or the
Administrative Agent, Collections remitted to the Borrower in accordance with
the terms hereof or the commingling by the Borrower of any Collections with
other funds; or

(xv)    any and all civil penalties or fines assessed by OFAC against, and all
reasonable costs and expenses (including attorneys’ fees and disbursements)
incurred in connection with the defense thereof by the Administrative Agent or
the Lender or Agent as a result of funding all or any portion of the Loans or
the acceptance of payments or of Collateral due under the Transaction Documents.

Notwithstanding the foregoing, in no event shall any Indemnified Party be
indemnified against: (i) Excluded Taxes; or (ii) except as otherwise provided
herein, (A) nonpayment by an

 

103



--------------------------------------------------------------------------------

Obligor of an amount due and payable with respect to a Pledged Contract or
(B) any loss in value of any Financed Vehicle or Eligible Investment due to
changes in market conditions or for other reasons beyond the control of the
Servicer or the Borrower.

Section 11.2.  Indemnities by the Servicer.

Without limiting any other rights which the Collateral Custodian, the Backup
Servicer, the Administrative Agent, the Lender or its assignee or any of their
respective Affiliates may have hereunder or under applicable law, the Servicer
hereby agrees to indemnify the Indemnified Parties from and against any and all
Indemnified Amounts awarded against or incurred by, any such Indemnified Party
or other non-monetary damages of any such Indemnified Party relating to or
arising from any of the following, excluding, however, Indemnified Amounts to
the extent resulting from the gross negligence, bad faith or willful misconduct
on the part of any Indemnified Party:

(i)       any breach of representation or warranty made or deemed made by the
Servicer under or in connection with this Agreement, in any material respect;

(ii)      the failure by the Servicer to comply with any term, provision or
covenant contained in this Agreement or any other Transaction Document or a
failure by the Servicer to comply with any term, provision or covenant contained
in any agreement executed in connection with this Agreement or any other
Transaction Document, or with any Applicable Law with respect to any Pledged
Contract, the related Financed Vehicle or the non-conformity of any Pledged
Contract with any such Applicable Law and any failure by the Originator or any
DT Entity to perform its respective duties under the Pledged Contracts;

(iii)     any failure by the Servicer to perform any of its other duties or
obligations in accordance with the provisions of this Agreement;

(iv)     any litigation, proceeding or investigation before any Governmental
Authority with respect to the Servicer; or

(v)      the commingling by the Servicer of any Collections with other funds.

Article XII

The Administrative Agent

Section 12.1.  Authorization and Action.

(a)      The Lender and each Secured Party hereby designates and appoints WFS
(and WFS accepts such designation and appointment) as Administrative Agent
hereunder, and authorizes the Administrative Agent to take such actions as agent
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms of this Agreement together with such powers as are reasonably
incidental thereto. In performing its functions and duties hereunder, the
Administrative Agent shall act solely as agent for the Secured Parties and does
not assume nor shall be deemed to have assumed any obligation or relationship of
trust or

 

104



--------------------------------------------------------------------------------

agency with or for the Borrower or any of its successors or assigns. The
Administrative Agent shall not be required to take any action which exposes it
to personal liability or which is contrary to this Agreement or Applicable Law.
The appointment and authority of the Administrative Agent hereunder shall
terminate at the indefeasible payment in full of the Aggregate Unpaids.

(b)      Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with the Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent.

(c)      The Administrative Agent shall promptly distribute to the Lender all
notices, requests for consent and other information received by the
Administrative Agent under this Agreement.

Section 12.2.  Delegation of Duties.

The Administrative Agent may execute any of its duties under any of the
Transaction Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

Section 12.3.  Exculpatory Provisions.

Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be (i) liable for any action lawfully taken or omitted to be
taken by it or them under or in connection with this Agreement (except for its,
their or such Person’s own gross negligence or willful misconduct or, in the
case of the Administrative Agent, the breach of its obligations expressly set
forth in this Agreement) or (ii) responsible in any manner to any of the Secured
Parties for any recitals, statements, representations or warranties made by the
Borrower, the Servicer, the Backup Servicer, the Originator or the Collateral
Custodian contained in this Agreement or in any certificate, report, statement
or other document referred to or provided for in, or received under or in
connection with, this Agreement or any other Transaction Document to which it is
a party for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other document furnished in connection
herewith, or for any failure of the Borrower to perform its obligations
hereunder, or for the satisfaction of any condition specified in Article Four.
The Administrative Agent shall not be under any obligation to any Secured Party
to ascertain or to inquire as to the observance or performance of any of the
agreements or covenants contained in, or conditions of, this Agreement, or to
inspect the properties, books or records of the Borrower. The Administrative
Agent shall not be deemed to have knowledge of any Termination Event,
Foreclosure Event or Servicer Termination Event unless it has received written
notice thereof from the Borrower, the Servicer or a Secured Party.

Section 12.4.  Reliance.

(a)      The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram,

 

105



--------------------------------------------------------------------------------

telegram, telecopy, telex or teletype message, written statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Administrative Agent),
independent accountants and other experts selected by the Administrative Agent.

(b)      The Administrative Agent shall be fully justified in failing or
refusing to take any action under any of the Transaction Documents unless it
shall first receive such advice or concurrence of the Lender as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lender
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.

(c)      The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under any of the Transaction Documents in
accordance with a request of the Lender and such request and any action taken or
failure to act pursuant thereto shall be binding upon all present and future
Lenders.

(d)      The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under any of the Transaction Documents in
accordance with a request of the Lender.

(e)      The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any breach of this Agreement or the occurrence of
any Termination Event; Foreclosure Event or Servicer Termination Event unless it
has received notice from the Borrower, the Servicer, the Backup Servicer or the
Lender, referring to this Agreement and describing such event. In the event that
the Administrative Agent receives such a notice, it shall promptly give notice
thereof to the Lender. The Administrative Agent shall take such action with
respect to such event as shall be reasonably directed by the Lender and the
Administrative Agent shall take such action with respect to such event as shall
be reasonably directed by the Lender.

Section 12.5.  Non-Reliance on Administrative Agent.

The Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
has made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of the
Borrower, the Originator, the Servicer, the Backup Servicer, the Originator and
the Collateral Custodian shall be deemed to constitute any representation or
warranty by the Administrative Agent to the Lender. The Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Borrower, the Servicer, the Originator, the Backup
Servicer and the Collateral Custodian and the Contracts and made its own
decision to purchase its interest in the Note hereunder and enter into this
Agreement. The Lender also represents that it will, independently and without
reliance upon the Administrative Agent, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own

 

106



--------------------------------------------------------------------------------

analysis, appraisals and decisions in taking or not taking action under any of
the Transaction Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrower, the Servicer, the Originator,
the Backup Servicer and the Collateral Custodian and the Contracts. Except for
notices, reports and other documents received by the Administrative Agent
hereunder, the Administrative Agent shall have no duty or responsibility to
provide the Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Borrower, the Servicer, the Originator, the Backup
Servicer and the Collateral Custodian or the Contracts which may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

Section 12.6.  Indemnification.

The Lender agrees to indemnify the Administrative Agent in its capacity as such
(without limiting the obligation (if any) of the Borrower or the Servicer to
reimburse the Administrative Agent for any such amounts), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever which
may at any time (including at any time following the payment of the obligations
under this Agreement, including the Note Balance) be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement, or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that the Lender shall not be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of the Administrative Agent resulting from its
own gross negligence or willful misconduct. The provisions of this Section shall
survive the payment of the obligations under this Agreement, including the Note
Balance, the termination of this Agreement, and any resignation or removal of
the Administrative Agent.

Section 12.7.  Administrative Agent in its Individual Capacity.

The Administrative Agent and its Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Borrower and any
other party to a Transaction Document as though it were not the Administrative
Agent hereunder. None of the provisions to this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise to incur any
liability, financial or otherwise, in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers if it shall have
reasonable grounds for believing that repayment of such funds or indemnity
satisfactory to it against such risk or liability is not assured to it.

Section 12.8.  Successor Agents.

The Administrative Agent may resign as Administrative Agent upon thirty
(30) days’ notice to the Lender and the Borrower with such resignation becoming
effective upon a successor agent succeeding to the rights, powers and duties of
the Agent pursuant to this Section. If the Administrative Agent shall resign as
Administrative Agent under this Agreement, then the

 

107



--------------------------------------------------------------------------------

Lender shall appoint a successor administrative agent, which may be the Lender.
Any successor administrative agent shall succeed to the rights, powers and
duties of resigning Administrative Agent, and the term “Administrative Agent”
shall mean such successor administrative agent effective upon its appointment,
and the former Administrative Agent’s rights, powers and duties as Agent shall
be terminated, without any other or further act or deed on the part of the
former Administrative Agent or any of the parties to this Agreement. After the
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Article shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under this Agreement.

Article XIII

Assignments; Participations

Section 13.1.  Assignments and Participations.

(a)      The Lender agrees that the Note issued to the Lender pursuant to this
Agreement will be acquired for investment only and not with a view to any public
distribution thereof, and that such Lender will not offer to sell or otherwise
dispose of the Note or the interest therein so acquired by it (or any interest
therein) in violation of any of the registration requirements of the Securities
Act or any applicable State securities laws. The Lender hereby confirms and
agrees that, in connection with any syndication, offering, transfer or sale by
it of any interest in the Note, it has not engaged and will not engage in a
general solicitation or general advertising.

(b)      The Lender may upon at least thirty (30) days’ notice to the Borrower
and the Administrative Agent, assign to one or more banks or other entities all
or a portion of its rights and obligations under this Agreement; provided,
however, that (i) each such assignment shall be of a constant, and not a varying
percentage of all of the assigning Lender’s rights and obligations under this
Agreement, (ii) the amount of the Commitment of the assigning Lender being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than the lesser of (A) $5,000,000 or an integral multiple of $1,000,000 in
excess of that amount and (B) the full amount of the assigning Lender’s
Commitment, (iii) each such assignment shall be to an Eligible Assignee,
(iv) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Lender Register,
an Assignment and Acceptance, together with a processing and recordation fee of
$3,500 or such lesser amount as shall be approved by the Administrative Agent,
(v) the parties to each such assignment shall have agreed to reimburse the
Administrative Agent for all reasonable fees, costs and expenses (including the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent) incurred by the Administrative Agent in connection with such assignment,
(vi) each Person that becomes a Lender under an Assignment and Acceptance shall
agree to be bound by the confidentiality provisions of Article Fourteen and
(vii) there shall be no increased costs, expenses or Taxes incurred by the
Administrative Agent or the Borrower upon assignment or participation. Upon such
execution, delivery and acceptance by the Administrative Agent and the recording
by the Administrative Agent, from and after the effective date specified in each
Assignment and Acceptance, which effective date shall be the date of acceptance
thereof by the Administrative Agent, unless a later date is specified therein,
(i) the assignee thereunder shall be a party hereto

 

108



--------------------------------------------------------------------------------

and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (ii) the Lender assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

(c)      By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assignee confirms that it has received a copy of this
Agreement, together with copies of such financial statements and other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iii) such assignee will,
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (iv) such assigning Lender and
such assignee confirm that such assignee is an Eligible Assignee; (v) such
assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
delegated to such agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

(d)      The Administrative Agent shall maintain at its address referred to
herein a copy of each Assignment and Acceptance delivered to and accepted by it
and a register for the recordation of the names, addresses and Commitment of the
Lender and the Principal Amount of each Loan made by the Lender from time to
time (the “Lender Register”). The entries in the Lender Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Collateral Custodian and the Lender may treat each Person whose
name is recorded in the Lender Register as a Lender hereunder for all purposes
of this Agreement. The Lender Register shall be available for inspection by the
Lender at any reasonable time and from time to time upon reasonable prior
notice.

(e)      Subject to the provisions of Sections 13.1(a) and (b), upon its receipt
of an Assignment and Acceptance executed by an assigning Lender and an assignee,
the Administrative Agent shall, if such Assignment and Acceptance has been
completed, accept such Assignment and Acceptance, and the Administrative Agent
shall then record the information contained therein in the Lender Register.

(f)      The Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement (including all or a portion of

 

109



--------------------------------------------------------------------------------

the Commitment and each Loan owned by it); provided, however, that (i) the
Lender’s obligations under this Agreement (including its Commitment hereunder)
shall remain unchanged, (ii) the Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Servicer and the Administrative Agent shall continue to deal
solely and directly with the Lender in connection with the Lender’s rights and
obligations under this Agreement. Notwithstanding anything herein to the
contrary, each participant shall have the rights of a Lender (including any
right to receive payment) under Sections 2.12 and 2.13; provided, however, that
no participant shall be entitled to receive payment under either such Section in
excess of the amount that would have been payable under such Section by the
Borrower to the Lender granting its participation had such participation not
been granted, and the Lender so granting a participation shall not be entitled
to receive payment under either such Section in an amount which exceeds the sum
of (i) the amount to which the Lender is entitled under such Section with
respect to any portion of any Loan owned by the Lender which is not subject to
any participation plus (ii) the aggregate amount to which its participants are
entitled under such Sections with respect to the amounts of their respective
participations. With respect to any participation described in this Section, the
participant’s rights as set forth in the agreement between such participant and
the Lender to agree to or to restrict such Lender’s ability to agree to any
modification, waiver or release of any of the terms of this Agreement or to
exercise or refrain from exercising any powers or rights which the Lender may
have under or in respect of this Agreement shall be limited to the right to
consent to any of the matters set forth in Section 13.1.

(g)      The Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section, disclose to the
assignee or participant or proposed assignee or participant any information,
including Confidential Information, relating to the Borrower furnished to such
Lender by or on behalf of the Borrower.

(h)      Nothing herein shall prohibit the Lender from pledging or assigning as
collateral any of its rights under this Agreement to any Federal Reserve Bank in
accordance with applicable law and any such pledge or collateral assignment may
be made without compliance with Section 13.1(a) or 13.1(b).

Article XIV

Mutual Covenants Regarding Confidentiality

Section 14.1.  Covenants of the Borrower, the Servicer, the Backup Servicer and
the Collateral Custodian.

Each of the Borrower, the Servicer, the Backup Servicer, the Originator and the
Collateral Custodian severally and with respect to itself only, covenants and
agrees to hold in confidence, and not disclose to any Person, the terms of this
Agreement (including any fees payable in connection with this Agreement or the
identity of the Lender under this Agreement), except as the Administrative Agent
or the Lender may have consented to in writing prior to any proposed disclosure
and except it may disclose such information (i) to its officers, directors,
employees, investors, potential investors, potential or existing lenders,
agents, counsel, accountants, subservicers, auditors, advisors, any rating
agency in connection with a

 

110



--------------------------------------------------------------------------------

securitization transaction or representatives (such Persons, “Excepted
Persons”), provided, that each Excepted Person shall, as a condition to any such
disclosure, agree for the benefit of other parties hereto that such information
shall be used solely in connection with such Excepted Person’s evaluation of, or
relationship with, the Borrower and its Affiliates, and shall not be further
disclosed by such Excepted Person, (ii) to the extent such information has
become available to the public other than as a result of a disclosure by or
through the Borrower, the Servicer, the Backup Servicer or the Collateral
Custodian, (iii) to Wells Fargo or its Affiliates or (iv) to the extent it is
(a) required by Applicable Law (including filing a copy of this Agreement and
the other Transaction Documents (other than the Fee Letter and excluding from
any such copy the identity of the Lender)) as exhibits to filings required to be
made with the Securities and Exchange Commission, or in connection with any
legal or regulatory proceeding or (b) requested by any Governmental Authority to
disclose such information; provided, that, in the case of clause (iv)(a), the
Borrower, the Servicer, the Backup Servicer and the Collateral Custodian, as
applicable, will use all reasonable efforts to maintain confidentiality and will
(unless otherwise prohibited by law) notify the Administrative Agent of its
intention to make any such disclosure prior to making such disclosure.

Section 14.2.  Covenants of the Administrative Agent, the Lender, the Backup
Servicer and the Collateral Custodian.

(a)      Each of the Administrative Agent, the Lender, the Backup Servicer, any
Successor Servicer and the Collateral Custodian covenants and agrees that it
will not disclose any of the Confidential Information now or hereafter received
or obtained by it without the Borrower’s prior written consent; provided,
however, that it may disclose any such Confidential Information to those of its
employees or Affiliates directly involved in the transactions contemplated by
the Transaction Documents.

(b)      Each of the Borrower, the Originator, the Administrative Agent, the
Lender, the Backup Servicer, any Successor Servicer and the Collateral Custodian
may also disclose any such Confidential Information to its Advisors and to any
Rating Agency, any commercial paper dealer or provider of a surety, guaranty or
credit or liquidity enhancement to the Lender and to any officers, directors,
employees, investors, outside accountants and attorneys of any of the foregoing,
provided each such Person is informed of the confidential nature of such
information.

(c)      Notwithstanding anything herein to the contrary, nothing herein shall
be construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known; (ii) disclosure of any and all information (a) if
required to do so by any applicable statute, law, rule or regulation, (b) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any respects of the Administrative Agent’s, the Lender’s, the Secured
Parties’, the Collateral Custodian’s, the Backup Servicer’s, the Borrower’s or
the Originator’s business or that of their affiliates, (c) pursuant to any
subpoena, civil investigative demand or similar demand or request of any court,
regulatory authority, arbitrator or arbitration to which the Administrative
Agent, the Lender, the Secured Parties, the Collateral Custodian, the Backup
Servicer, the Borrower or the Originator or an officer, director, employer,
shareholder or affiliate of any of the foregoing is a party, (d) in any
preliminary or final offering circular, registration statement or contract or
other document approved in advance by the Borrower, the Servicer or the
Originator or (e) to any affiliate, independent or internal auditor, agent
(including any

 

111



--------------------------------------------------------------------------------

potential sub-or-successor servicer), employee or attorney of the Collateral
Custodian or Backup Servicer having a need to know the same, provided that the
Collateral Custodian or Backup Servicer advises such recipient of the
confidential nature of the information being disclosed and such person agrees to
the terms hereof for the benefit of the Borrower, the Servicer and the
Originator; or (iii) any other disclosure authorized by the Borrower, the
Servicer or the Originator.

(d)      It is understood that the Administrative Agent and the Lender or its
Affiliates may be required to disclose (and may so disclose, without liability
hereunder) the Confidential Information or portions thereof at the request of a
bank examiner or other regulatory authority or in connection with an examination
of it or its Affiliates by a bank examiner or other regulatory authority,
including in connection with the regulator compliance policy of Administrative
Agent or the Lender.

Section 14.3.  Non-Confidentiality of Tax Treatment and Tax Structure.

Notwithstanding anything to the contrary contained herein or in any document
related to the transactions contemplated hereby, in connection with Treasury
Regulations Section 1.6011-4T, Section 301.6111-1T and Section 301.6112-1T of
the Code, the parties hereby agree that, from the commencement of discussions
with respect to the transactions described herein, each party hereto (and each
of its employees, representatives, Advisors, Affiliates or agents) is permitted
to disclose to any and all persons of any kind (other than limitations imposed
by State or federal securities laws), the structure and tax aspects of the
transactions, and all materials of any kind (including opinions or other tax
analyses) that are provided to each such party related to such structure and tax
aspects. In this regard, each party hereto acknowledges and agrees that this
disclosure of the structure or tax aspects of the transactions is not limited in
any way by an express or implied understanding or agreement, oral or written
(whether or not such understanding or agreement is legally binding) except as is
reasonably necessary to comply with state and federal securities laws.
Furthermore, each party hereto acknowledges and agrees that it does not know or
have reason to know that its use or disclosure of information relating to the
structure or tax aspects of the transactions is limited in any other manner
(such as where the transactions are claimed to be proprietary of exclusive) for
the benefit of any other Person (other than as it may be limited by State or
federal securities laws).

Article XV

Miscellaneous

Section 15.1.  Amendments and Waivers.

Except as provided in this Section, no amendment, waiver, or other modification
of any provision of this Agreement or any schedule or exhibit hereto shall be
effective without the written agreement of the Borrower, the Servicer, the
Collateral Custodian, the Backup Servicer, the Administrative Agent and the
Lender. The Servicer shall, as soon as reasonably practicable, provide each
Hedge Counterparty with written notice (which notice may take the form of an
e-mail communication) of any proposed amendment, waiver, or other modification
contemplated under this Section 15.1.

 

112



--------------------------------------------------------------------------------

No amendment, waiver or other modification affecting the rights or obligations
of any Hedge Counterparty shall be effective without the prior written agreement
of such Hedge Counterparty.

Section 15.2.  Notices, Etc.

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including telex communication and
communication by facsimile copy) and mailed, telexed, transmitted or delivered,
as to each party hereto, at its address set forth under its name on the
signature pages hereof or specified in such party’s Assignment and Acceptance or
at the address specified in the Hedging Agreement for the Hedge Counterparty or
at such other address as shall be designated by such party in a written notice
to the other parties hereto. All such notices and communications shall be
effective, upon receipt, or in the case of (i) notice by mail, five days after
being deposited in the United States mail, first class postage prepaid,
(ii) notice by telex, when telexed against receipt of answer back, (iii) notice
by facsimile copy, when electronic communication of receipt is obtained or
(iv) notice by overnight courier, one Business Day after being deposited with
such overnight courier service, except that notices and communications pursuant
to Article Two shall not be effective until received with respect to any notice
sent by mail or telex.

Section 15.3.  No Waiver, Rights and Remedies.

No failure on the part of the Administrative Agent or any Secured Party or any
assignee of any Secured Party to exercise, and no delay in exercising, any right
or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right. The rights and remedies
herein provided are cumulative and not exclusive of any rights and remedies
provided by law.

Section 15.4.  Binding Effect.

This Agreement shall be binding upon and inure to the benefit of the Borrower,
the Servicer, the Backup Servicer, the Collateral Custodian, the Administrative
Agent, the Secured Parties and their respective successors and permitted assigns
and, in addition, the provisions of Section 2.7 shall inure to the benefit of
each Hedge Counterparty, whether or not that Hedge Counterparty is a Secured
Party.

Section 15.5.  Term of this Agreement.

This Agreement shall remain in full force and effect until the Facility
Termination Date; provided, however, that the rights and remedies with respect
to any breach of any representation and warranty made or deemed made by the
Borrower pursuant to Article Five and the indemnification and payment provisions
of Article Eleven, the confidentiality provisions of Article Fourteen, the
provisions of Section 15.10 and any other provision of this Agreement expressly
stated to survive, shall be continuing and shall survive any termination of this
Agreement.

 

113



--------------------------------------------------------------------------------

Section 15.6.  GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO
VENUE.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS
(OTHER THAN §§5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW)). EACH
OF THE PARTIES HERETO HEREBY AGREES TO THE NON-EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK, LOCATED IN THE BOROUGH OF MANHATTAN AND THE
FEDERAL COURTS LOCATED WITHIN THE STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN.
EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

Section 15.7.  WAIVER OF JURY TRIAL.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF THEM IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. INSTEAD,
ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A
JURY.

Section 15.8.  Costs, Expenses and Taxes.

(a)      In addition to the rights of indemnification granted to the
Administrative Agent, the Secured Parties, the Collateral Custodian, the Backup
Servicer and its or their Affiliates and officers, directors, employees and
agents thereof under Article Eleven, the Borrower agrees to pay on demand all
reasonable costs and expenses of the Administrative Agent, the Collateral
Custodian, the Backup Servicer and the Secured Parties incurred in connection
with the amendment or modification of, or any waiver or consent issued in
connection with, this Agreement and the other Transaction Documents, including
the reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent, the Collateral Custodian, the Backup Servicer and the Secured Parties
with respect thereto and with respect to advising the Administrative Agent, the
Collateral Custodian, the Backup Servicer and the Secured Parties as to their
respective rights and remedies under this Agreement and the other documents to
be delivered hereunder or in connection herewith, and all costs and expenses, if
any (including reasonable counsel fees and expenses), incurred by the
Administrative Agent, the Collateral Custodian, the Backup Servicer and/or the
Secured Parties in connection with the enforcement of this Agreement and the
other Transaction Documents.

 

114



--------------------------------------------------------------------------------

(b) The Borrower shall pay on demand any and all stamp, sales, excise and other
taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement and the other
Transaction Documents.

Section 15.9.  Recourse Against Certain Parties.

No recourse under or with respect to any obligation, covenant or agreement
(including the payment of any fees or any other obligations) of the
Administrative Agent, the Collateral Custodian, the Backup Servicer or any
Secured Party as contained in this Agreement or any other agreement, instrument
or document entered into by it pursuant hereto or in connection herewith shall
be had against any manager or administrator of such Person or any incorporator,
affiliate, stockholder, officer, employee or director of such Person or of any
such manager or administrator, as such, by the enforcement of any assessment or
by any legal or equitable proceeding, by virtue of any statute or otherwise; it
being expressly agreed and understood that the agreements of the Administrative
Agent, the Collateral Custodian, the Backup Servicer and any Secured Party
contained in this Agreement and all of the other agreements, instruments and
documents entered into by it pursuant hereto or in connection herewith are, in
each case, solely the corporate obligations of such Person, and that no personal
liability whatsoever shall attach to or be incurred by any administrator of any
such Person or any incorporator, stockholder, affiliate, officer, employee or
director of such Person or of any such administrator, as such, or any other of
them, under or by reason of any of the obligations, covenants or agreements of
such Person contained in this Agreement or in any other such instruments,
documents or agreements, or that are implied therefrom, and that any and all
personal liability of every such administrator of such Person and each
incorporator, stockholder, affiliate, officer, employee or director of such
Person or of any such administrator, or any of them, for breaches by such Person
of any such obligations, covenants or agreements, which liability may arise
either at common law or at equity, by statute or constitution, or otherwise, is
hereby expressly waived as a condition of and in consideration for the execution
of this Agreement. The provisions of this Section shall survive the termination
of this Agreement.

Section 15.10. Patriot Act Compliance.

The Administrative Agent and the Collateral Custodian hereby notify the Borrower
that pursuant to the requirements of the Patriot Act, they, and each other
Lender, may be required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower,
organizational documentation, director and shareholder information, and other
information that will allow the Administrative Agent, the Collateral Custodian
and the Lender to identify the Borrower in accordance with the Patriot Act. This
notice is given in accordance with the requirements of the Patriot Act and is
effective for the Administrative Agent, the Collateral Custodian and the Lender.

Section 15.11. Execution in Counterparts; Severability; Integration.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement. In case any provision in or obligation under this
Agreement shall be invalid, illegal or

 

115



--------------------------------------------------------------------------------

unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
This Agreement contains the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all prior oral or written understandings
other than any fee letter contemplated hereby

Section 15.12. Third Party Beneficiary.

Each Hedge Counterparty is an express third party beneficiary of this Agreement.

[signatures appear on the following pages]

 

116



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER:

 

DT WAREHOUSE V, LLC

 

By:

 

    /s/ Jon Ehinger

 

   Name:

 

Jon Ehlinger

 

Title:

 

 Secretary

 

 

 

Address for Notices:

 

DT Warehouse V, LLC

4020 East Indian School Road, Suite 680

Phoenix, Arizona 85018

Attention: General Counsel

Facsimile No.: N/A

Telephone No.: (602) 852-6600

 

 

With a copy to:

Snell & Wilmer L.L.P.

One Arizona Center

Phoenix, Arizona 85004

Attention: Brian William Burke

Facsimile No.: (602) 382-6070

Telephone No.: (602) 382-6379



--------------------------------------------------------------------------------

THE SERVICER:

 

DT CREDIT COMPANY, LLC

 

By:

 

    /s/ Jon Ehinger

 

   Name:

 

Jon Ehlinger

 

Title:

 

 Secretary

 

 

Address for Notices:

 

DT Credit Company, LLC

4020 East Indian School Road

Phoenix, Arizona 85018

Attention: General Counsel

Facsimile No.: N/A

Telephone No.: (602) 852-6600

 

 

With a copy to:

Snell & Wilmer L.L.P.

One Arizona Center

Phoenix, Arizona 85004

Attention: Brian William Burke

Facsimile No.: (602) 382-6070

Telephone No.: (602) 382-6379



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT:

 

WELLS FARGO SECURITIES, LLC, as Administrative Agent

 

By:

 

    /s/ Steven J. Ellis

 

   Name:

 

Steven J. Ellis

 

Title:

 

Managing Director

 

 

Address for Notices:

 

Wells Fargo Securities, LLC

301 S. College Street, TW-8

Charlotte, North Carolina 28288-0610

Attention: Michael Schwartz

Facsimile No.: (704) 383-9106

Telephone No.: (704) 715-3570

 

 

THE BACKUP SERVICER

 

WELLS FARGO BANK, N.A.

 

By:

 

    /s/ Tara H. Anderson

 

   Name:

 

/s/ Tara H. Anderson

 

Title:

 

   Vice President

 

 

Address for Notices:

 

Wells Fargo Bank, N.A.

MAC N9311-161

Sixth Street and Marquette Avenue

Minneapolis, MN 55479

 

Attention: Corporate Trust Services - Asset-Backed Administration

Facsimile No.: (612) 667-3464

Telephone No.: (612) 667-8058



--------------------------------------------------------------------------------

THE COLLATERAL CUSTODIAN

 

WELLS FARGO BANK, N.A.

 

By:

 

    /s/ Tara H. Anderson

 

   Name:

 

/s/ Tara H. Anderson

 

Title:

 

  Vice President

 

 

Address for Notices:

 

Wells Fargo Bank, N.A.

MAC N9311-161

Sixth Street and Marquette Avenue

Minneapolis, MN 55479

 

Attention: Corporate Trust Services - Asset-Backed Administration

Facsimile No.: (612) 667-3464

Telephone No.: (612) 667-8058



--------------------------------------------------------------------------------

THE LENDER

 

WELLS FARGO BANK, N.A.

 

By:

 

    /s/ Leah W. Miller

 

   Name:

 

Leah W. Miller

 

Title:

 

  Managing Director

 

 

Commitment: $150,000,000

 

Address for Notices:

 

Wells Fargo Bank, N.A.

301 S. College Street

Charlotte, North Carolina 28288

Attention: Kevin McConnell

Telephone: (704) 383-7171

Telecopy: (704) 383-8417



--------------------------------------------------------------------------------

SCHEDULE A

ELIGIBLE CONTRACT CRITERIA

An “Eligible Contract” means a Contract as to which all of the following
conditions are satisfied:

(a)      as to which the information set forth in the Contract Receipt related
to such Contract is complete, true and correct in all material respects;

(b)      that is in the form of Exhibit O, or a different form consented to in
writing by the Administrative Agent;

(c)      with respect to which the first Scheduled Payment is due within
forty-five (45) calendar days after the date of such Contract;

(d)      that (i) is not a Defaulted Contract and (ii) as of the date
transferred to the Borrower, was less than thirty-one (31) calendar days past
due;

(e)      that the Servicer has not designated as out for or in repossession;

(f)      as to which any right of rescission arising out of the Contract of the
Obligor has expired;

(g)      as to which the interest payable by the Obligor thereof is calculated
using the simple interest method, the related interest rate is a fixed APR of at
least 5.00% and the “Finance Charge” under such Contract was computed using a
fixed rate;

(h)      that (i) has an original term to maturity that is not less than twelve
(12) months and does not exceed sixty-two (62) months, or such other period as
may be agreed to from time to time by the Borrower and the Administrative Agent,
provided that for Contracts as to which the Obligor has an Obligor Rating of “A”
or “B” the original term to maturity is not less than twelve (12) months and
does not exceed seventy-two (72) months, (ii) the Scheduled Payments have equal
periodic payments except for payments due during the first ninety (90) calendar
days of the term of such Contract, and except for the final payment which may be
different than the other payments, the sum of which payments shall be sufficient
to fully amortize the principal balance of such Contract by its maturity date,
assuming timely payment by the Obligor, and the payment obligation is in United
States dollars, and (iii) is not a Contract for which the Principal Amount was
in excess of $30,000;

(i)      that provides that, in the event such Contract is pre-paid, the
prepayment shall fully pay the Principal Balance and unpaid interest, including
interest in the month of prepayment to the date of prepayment, at the APR;

(j)      that provides for the absolute sale of the Financed Vehicle to the
Obligor, and the Financed Vehicle is not on approval or subject to any agreement
between the

 

Sch A - 1



--------------------------------------------------------------------------------

Obligor and DTCS or with the prior consent of the Administrative Agent, a
Dealer, for the repurchase or return of the Financed Vehicle;

(k)      that does not present a credit, collateral or documentation risk which
is material and unacceptable to the Administrative Agent;

(l)       that was originated by DTCS or the Originator in a Permitted State;

(m)     that, if the Obligor is an employee, officer, agent, director,
stockholder, supplier or creditor of any DT Entity or an Affiliate thereof, does
not contain terms different than those in the most recent employee purchase
program, a copy of which is attached as Exhibit P to the Agreement;

(n)      that contains the original signature (including electronic original
signature) of the Obligor and DTCS or with the prior consent of the
Administrative Agent, the Dealer;

(o)      that is the only unsatisfied original executed Contract for the
purchase of the Financed Vehicle and accurately reflects all of the actual terms
and conditions of the Obligor’s purchase of the Financed Vehicle;

(p)      as to which no DT Entity or any Affiliate thereof has made any
agreement with the Obligor to reduce the amount owed on the Contract, or is
required to perform any additional service for, or perform or incur any
additional obligation to, the Obligor in order for any DT Entity to enforce the
Contract;

(q)      that, (i) if originated by DTCS, was transferred by DTCS to the
Originator pursuant to the Origination Agreement, (ii) at the time originated by
DTCS or the Originator, satisfied the creditworthiness and other advance
criteria in the Credit and Collection Policy or was otherwise approved by the
Administrative Agent, and (iii) was originated without any fraud or
misrepresentation on the part of DTCS, the Originator, or any other Person;

(r)      with respect to which, the Obligor’s obligations under the Contract are
secured by a validly perfected first priority security interest in the Financed
Vehicle in favor of the Originator, which security interest has been validly
assigned and transferred by the Originator to the Borrower, which has a valid,
subsisting and enforceable first priority perfected security interest in such
Financed Vehicle;

(s)      which has not been, nor is it designated to be, terminated, satisfied,
canceled, subordinated or rescinded in whole or in part; nor has the Financed
Vehicle been released, or designated for release, from the security interest
granted by the Contract; and all of the holder’s obligations under the Contract
have been performed except those which first arise subsequent to such Contract
becoming a Pledged Contract;

(t)      no provision of which has been waived, extended, altered or modified in
any respect other than as provided in the Accepted Servicing Practices;

 

Sch A - 2



--------------------------------------------------------------------------------

(u)      as to which no claims of rescission, setoff, counterclaim, defense or
other material disputes have been asserted with respect to the Contract or
Financed Vehicle;

(v)      as to which there are no unsatisfied Liens or claims for taxes, labor,
materials, fines, confiscation, or replevin relating to the Contract or Financed
Vehicle; there is no unsatisfied claim against the Obligor based on the
operation or use of the Financed Vehicle; all taxes due for the purchase, use
and ownership of the Financed Vehicle have been paid and all taxes due on the
transfer of the Contract to the Borrower have been paid;

(w)      with respect to which no DT Entity has repossessed the Financed Vehicle
or commenced a replevin action or other lawsuit, against the Obligor or Financed
Vehicle, except (i) vehicles repurchased at third-party auctions or
(ii) vehicles sold directly to an Affiliate, provided that (A) any such sale to
an Affiliate is for fair market value, (B) any such sale to an Affiliate does
not have a Material Adverse Effect and (C) the aggregate proceeds from the sale
to such Affiliates of repossessed Financed Vehicles not sold through auction
securing any Pledged Contract in any calendar month does not exceed 10% of the
aggregate proceeds from the sale of all repossessed Financed Vehicles securing
the Pledged Contracts. The foregoing shall be subject to the provision that, in
any case in which the Financed Vehicle shall have suffered damage, the Servicer
shall not expend funds in connection with the repair or the repossession of such
Financed Vehicle unless it shall determine in its reasonable discretion that
such repair and/or repossession will increase the net liquidation proceeds by an
amount greater than the amount of such expense;

(x)      with respect to which the model year of the Financed Vehicle is not
more than twelve (12) years earlier than the model year in effect at the time
the Contract becomes a Pledged Contract;

(y)      as to which the obligation of the original Obligor has not been
released or assumed by another Person unless the release or assumption was
properly documented and the Administrative Agent has consented in writing to
such Contract being an Eligible Contract;

(z)      as to which the down payment complies with the Credit and Collection
Policy, and has been paid in full by the Obligor and not loaned to the Obligor
by any DT Entity or an Affiliate thereof, and any trade-in has been delivered to
DTCS, or with the prior consent of the Administrative Agent, the Dealer, with an
endorsed Certificate of Title with respect to the related Financial Vehicle and
as to which no amount has been loaned to the Obligor to keep payments thereunder
current;

(aa)   with respect to which the Collateral Custodian has delivered to the
Administrative Agent the deliveries required under the Agreement that confirm
that the Collateral Custodian is in physical possession of the Contract File;

(bb)   that, together with the sale of the Financed Vehicle and the sale of any
Insurance Policy, complied at the time such Contract was originated or made, and

 

Sch A - 3



--------------------------------------------------------------------------------

continue to comply in all material respects with all requirements of applicable
Federal, State and local laws, and regulations thereunder including, without
limitation, usury laws, the Federal Truth-in-Lending Act, the Equal Credit
Opportunity Act, the Fair Credit Billing Act, the Fair Credit Reporting Act, the
Fair Debt Collection Practices Act, the Federal Trade Commission Act, the
Magnuson-Moss Warranty Act, the Federal Reserve Board’s Regulations B and Z, the
Servicemembers Civil Relief Act of 2003, the Texas Finance Code and other State
adaptations of the Uniform Consumer Credit Code, and other consumer credit laws
and equal credit opportunity and disclosure laws; the form of such Contract and
the manner in which it was completed and executed and all documents delivered
and disclosures made in connection therewith are in compliance with all
requirements of applicable Federal, State and local laws, and all applicable
regulations thereunder, except to the extent a failure to so comply would not
have an adverse effect on (i) the collection and payment of the Contract, or
(ii) the interests in such Contract of any DT Entity;

(cc)     with respect to which none of the Obligors is the United States of
America, or any State, or any agency, department, or instrumentality of the
United States of America, any State or municipality;

(dd)     that was not originated in, and is not subject to the laws of, any
jurisdiction under which the sale, transfer, and assignment of such Contract, or
the assignment and grant of a security interest pursuant to this Agreement,
shall be unlawful, void or voidable, and with respect to which (i) no consent of
any Obligor or other Person is required for the sale and assignment of or grant
of security interest in such Contract and (ii) no DT Entity has entered into any
agreement with any Obligor or any other Person that prohibits, restricts or
conditions the sale, assignment, or grant of security interest in any portion of
such Contract;

(ee)     that constitutes “tangible chattel paper” or “electronic chattel paper”
under Article 9 of the applicable UCC;

(ff)      with respect to which, (A) if such Contract was originated in a State
in which notation of security interest on the title document of the related
Financed Vehicle is required or permitted to perfect such security interest, the
title document for such Financed Vehicle shows DTCS or the Originator named as
the original and only secured party under the related Contract as the holder of
a first priority security interest in such Financed Vehicle; provided that any
assumed name, designation or trade name may be used by DTCS or the Originator on
the title document; provided further that the use of any such assumed name,
designation or trade name by DTCS or the Originator shall result in a fully
perfected first priority security interest in favor of DTCS or the Originator
and a legal opinion has been delivered to the Administrative Agent by the
Originator’s legal counsel stating the foregoing, and (B) if such Contract was
originated in a State in which the filing of a financing statement under the UCC
is required to perfect a security interest in motor vehicles, such filings or
recordings have been duly made and show DTCS or the Originator named as the
secured party under the Contract; and if the title document has not yet been
returned from the Registrar of Titles, the Originator has received and delivered
to the Collateral Custodian written evidence that

 

Sch A - 4



--------------------------------------------------------------------------------

such title document showing DTCS or the Originator as first lienholder has been
applied for;

(gg)    that represents the genuine, legal, valid and binding obligation of the
Obligor thereunder and is enforceable by the holder thereof in accordance with
its terms, except only as such enforcement may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally, and all parties to such Contract had full legal capacity to execute
and deliver such Contract and all other documents related thereto and to grant
the security interest purported to be granted thereby;

(hh)    with respect to which each Obligor is and continues to be domiciled in
the United States;

(ii)      with respect to which the related Financed Vehicle has not suffered a
casualty or been materially damaged and not repaired, and such Financed Vehicle
is not located outside of the United States;

(jj)     with respect to which, at the time of origination of such Contract, to
the knowledge of the Originator, the Borrower and the Servicer, the related
Financed Vehicle is customarily used and garaged in the state issuing the
Certificate of Title;

(kk)   with respect to which the related Financed Vehicle was properly delivered
to the related Obligor in good repair, without material defects and in
satisfactory order, and such Financed Vehicle was accepted by the Obligor after
reasonable opportunity to inspect and test same and, at the time of such
delivery and acceptance, no Obligor informed any DT Entity of any material
defect therein;

(ll)     with respect to which no Obligor is involved in the business of leasing
or selling any Financed Vehicles;

(mm)  that does not constitute a “consumer lease” under either (A) the UCC as in
effect in the jurisdiction whose law governs the Contract, or (B) the Consumer
Leasing Act, 15 U.S.C. 1667;

(nn)    that is included in the aggregate numbers reported in the Contract
Receipt, (i) which is not listed as having an Exception by the Collateral
Custodian, and (ii) for which the original Contract has not been delivered to
the Borrower or Servicer pursuant to a Release Request;

(oo)    which, at origination the related Financed Vehicle, was covered by a
comprehensive and collision insurance policy (i) in an amount at least equal to
the lesser of (a) its maximum insurable value or (b) the principal amount due
from the Obligor under such Contract and (ii) naming DTCS or the Originator as a
loss payee;

(pp)    with respect to which the Servicer and the Originator have clearly
marked their electronic records to indicate that the Contract has been
transferred to and is owned by the Borrower;

 

Sch A - 5



--------------------------------------------------------------------------------

(qq)    with respect to which neither the related Obligor (nor the Contract
itself) was, at the date of transfer of such Contract to the Borrower, the
subject of an Insolvency Proceeding commenced after the execution of such
Contract except if such Obligor has received a discharge or dismissal of such
proceeding;

(rr)      that is not subject to a forced placed insurance policy on the related
Financed Vehicle;

(ss)     that has not been modified as to credit terms in a manner adverse to
the interests of the Lender (in the reasonable judgment of the Administrative
Agent) or extended or deferred for a period greater than six (6) months (in
aggregate) after its original maturity date; and

(tt)      prior to the Indirect Contract Approval Date, such Contract is not an
Indirect Contract.

 

Sch A - 6



--------------------------------------------------------------------------------

SCHEDULE B

SCHEDULE OF CONTRACTS

(Original delivered to the Administrative Agent)

 

Sch B - 1



--------------------------------------------------------------------------------

SCHEDULE C

LOCATION OF CONTRACT FILES

Wells Fargo Bank, N.A.

ABS Custody Vault

1055 10th Avenue SE

MAC N9401-011

Minneapolis, Minnesota 55414

 

Sch C - 1



--------------------------------------------------------------------------------

SCHEDULE D

SCHEDULE OF DOCUMENTS

[See Closing Index]

 

Sch D - 1



--------------------------------------------------------------------------------

SCHEDULE E

TRADENAMES

None.

 

Sch E - 1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF FUNDING REQUEST

                    ,         

Wells Fargo Securities, LLC

301 S. College Street, TW-8

Charlotte, North Carolina 28288-0610

 

Re: DT Warehouse V, LLC – Loan and Security Agreement

Ladies and Gentlemen:

The undersigned is a Responsible Officer of DT Warehouse V, LLC (the “Borrower”)
and is authorized to execute and deliver this Funding Request on behalf of the
Borrower pursuant to the Loan and Security Agreement, dated as of December 23,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan and Security Agreement”), among the Borrower, DT Credit Company,
LLC, as servicer, Wells Fargo Bank, N.A., as lender, Wells Fargo Securities,
LLC, as administrative agent, and Wells Fargo Bank, N.A., as backup servicer and
collateral custodian. Capitalized terms not otherwise defined herein have the
meanings ascribed thereto in the Loan and Security Agreement.

(a)      The Borrower hereby requests that a Loan be made under the Loan and
Security Agreement on                 ,        in the amount of $            .

In connection with the foregoing, the undersigned hereby certifies, on behalf of
the Borrower, as follows:

(b)      As of the date hereof, the aggregate Borrowing Base (calculated as of
the previous Determination Date, or, with respect to Contracts added to the
Collateral following such Determination Date, but prior to or on such date of
determination, the related Cut-Off Date, which is                     ) is
                . Attached to this Funding Request is a true, complete and
correct calculation of the Borrowing Base.

(c)      All of the conditions applicable to the requested Loan as set forth in
the Loan and Security Agreement have been satisfied as of the date hereof and
will remain satisfied to the date of such Loan, including:

(i)       Each of the representations and warranties contained in Article Five
of the Loan and Security Agreement are true and correct in all respects on and
as of the date hereof, before and after giving effect to the Loan and to the
application of the proceeds therefrom as though made on and as of the date
hereof;

(ii)      No event has occurred, or would result from such Loan or from the
application of the proceeds therefrom, which constitutes a Termination Event, an
Unmatured Termination Event or a Foreclosure Event;

 

Exh A - 1



--------------------------------------------------------------------------------

(iii)     The Borrower is in compliance with each of its covenants set forth in
the Loan and Security Agreement; and

(iv)     No event has occurred which constitutes a Servicer Termination Event.

(d)      The requested Loan will not, on the Funding Date, exceed the Available
Amount.

(e)      Attached hereto as Attachment 1 is a duly executed Solvency Certificate
dated of even date herewith.

 

DT WAREHOUSE V, LLC

By:                                                                         

Name:                                                                   

Title:                                                                     

 

Exh A - 2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

FOR VALUE RECEIVED, the undersigned, DT Warehouse V, LLC, a Delaware limited
liability company (the “Borrower”), promises to pay to the order of Wells Fargo
Securities, LLC, a Delaware limited liability company (the “Administrative
Agent”), as the agent for Wells Fargo Bank, N.A. (the “Lender”), at the office
of the Administrative Agent set forth in the Loan and Security Agreement, dated
as of December 23, 2011 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan and Security Agreement”), among the
Borrower, DT Credit Company, LLC, as servicer, Wells Fargo Bank, N.A., as
lender, Wells Fargo Securities, LLC, as administrative agent, and Wells Fargo
Bank, N.A., as backup servicer and collateral custodian, on the Termination
Date, in lawful money of the United States of America and in immediately
available funds, the principal amount of One Hundred Fifty Million Dollars
($150,000,000), or, if less, such Lender’s Note Balance under the Loan and
Security Agreement, and to pay interest at such office, in like money, from the
date hereof on the unpaid principal amount of such Lender’s Loans from time to
time outstanding at the rates and on the dates specified in the Loan and
Security Agreement.

The Lender is authorized to record, on the schedules annexed hereto and made a
part hereof or on other appropriate records, the date and the amount each Loan
made by such Lender under the Loan and Security Agreement, each continuation
thereof, the funding period for such Loan and the date and amount of each
payment or prepayment of principal thereof. Any such recordation shall
constitute prima facie evidence of the accuracy of the information so recorded;
provided that the failure of the Lender to make any such recordation (or any
error in such recordation) shall not affect the obligations of the Borrower
hereunder or under the Loan and Security Agreement in respect of the Loans.

This Note is one of the Notes referred to in the Loan and Security Agreement,
and is entitled to the benefits thereof. Capitalized terms used herein and
defined herein have the meanings given them in the Loan and Security Agreement.
This Note is subject to periodic pay-downs, and optional and mandatory
prepayment as provided in the Loan and Security Agreement.

Upon the occurrence of a Termination Event or a Foreclosure Event, the
Administrative Agent, on behalf of the Secured Parties shall have all of the
remedies specified in the Loan and Security Agreement. The Borrower hereby
waives presentment, demand, protest, and all notices of any kind.

 

Exh B - 1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).

 

DT WAREHOUSE V, LLC, the Borrower

By:

By:                                                                         

Name:                                                                   

Title:                                                                     

 

Exh B - 2



--------------------------------------------------------------------------------

Schedule 1 to

Note

 

Principal Amount of Loans

  

Interest on Loans

  

Payments on Loans

  

Notation by Date

                                                                                
                                                            

 

Exh B - 3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ACCEPTANCE

Dated                     , 20    

Reference is made to the Loan and Security Agreement, dated as of December 23,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan and Security Agreement”), among DT Warehouse V, LLC, as
borrower, DT Credit Company, LLC, as servicer, Wells Fargo Bank, N.A., as
lender, Wells Fargo Securities, LLC, as administrative agent (the
“Administrative Agent”), and Wells Fargo, N.A., as backup servicer and
collateral custodian. Capitalized terms used but not otherwise defined herein
shall have the meaning given to them in the Loan and Security Agreement.

                              (the “Assignor”) and                             
(the “Assignee”) agree as follows:

1.       The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, that interest in and to all of
the Assignor’s rights and obligations under the Loan and Security Agreement as
of the date hereof which represents the percentage interest specified in
Section 1 of Schedule 1 of all outstanding rights and obligations of the
Assignor under the Loan and Security Agreement, including such interest in the
Commitment of the Assignor and the Loans made by the Assignor. After giving
effect to such sale and assignment, the Commitment and the amount of Loans made
by the Assignee will be as set forth in Section 2 of Schedule 1.

2.       The Assignor represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any Lien.

3.       The Assignor and the Assignee confirm to and agree with each other and
the other parties to Loan and Security Agreement that: (i) other than as
provided herein, the Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan and Security Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan and Security Agreement or any other instrument or document furnished
pursuant thereto; (ii) the Assignee confirms that it has received a copy of the
Loan and Security Agreement, together with copies of such financial statements
and other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(iii) the Assignee will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender party to the Loan and
Security Agreement and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan and Security Agreement; (iv) the Assignor and
the Assignee confirm that the Assignee is an Eligible Assignee; (v) the Assignee
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
such agent by the terms hereof, together with such powers as are reasonably
incidental thereto; (vi) the Assignee agrees that it will perform in accordance
with their terms all

 

Exh C - 1



--------------------------------------------------------------------------------

of the obligations which by the terms of the Loan and Security Agreement are
required to be performed by it as a Lender, including the confidentiality
provisions of Article Fourteen and (vii) this Assignment and Acceptance meets
all other requirements for such an Assignment and Acceptance set forth in
Article 13 of the Loan and Security Agreement.

4.       Following the execution of this Assignment and Acceptance by the
Assignor and the Assignee, it will be delivered to the Administrative Agent for
acceptance. The effective date of this Assignment and Acceptance (the
“Assignment Date”) shall be the date of acceptance thereof by the Administrative
Agent, unless a later date is specified in Section 3 of Schedule 1.

5.       The Assignor and the Assignee agree to reimburse the Administrative
Agent for all reasonable fees, costs and expenses (including reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent) incurred by the
Administrative Agent in connection with this Assignment and Acceptance.

6.       Upon such acceptance by the Administrative Agent, (i) the Assignee
shall be a party to the Loan and Security Agreement and, to the extent provided
in this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder, provided, however, that (ii) the Assignor shall, to the extent such
rights have been assigned by it under this Assignment and Acceptance, relinquish
its assigned rights and be released from its assigned obligations under the Loan
and Security Agreement (and, in the case of an Assignment and Acceptance
covering all or the remaining portion of an assigning Assignor’s rights and
obligations under the Loan and Security Agreement, Assignor shall cease to be a
party thereto).

7.       Upon such acceptance by the Administrative Agent, from and after the
Assignment Date, the Administrative Agent shall make, or cause to be made, all
payments under the Loan and Security Agreement in respect of the interest
assigned hereby (including all payments of principal, interest and fees with
respect thereto) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments under the Loan and Security Agreement for
periods prior to the Assignment Date directly between themselves.

8.       This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

Exh C - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor and the Assignee have executed this Acceptance
and Assignment as of the      day of                     , 201    .

 

[ASSIGNEE], as Assignee

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[ASSIGNOR], as Assignor

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Exh C - 3



--------------------------------------------------------------------------------

Schedule 1

to

Assignment and Acceptance

Dated                     , 20    

Section 1.

 

Percentage Interest:               %  

Section 2.

 

Assignee’s Commitment:

  $                       Aggregate Loans Owing to the Assignee:  
$                      

Section 3.

 

Assignment Date:

                       , 20       

 

Exh C - 4



--------------------------------------------------------------------------------

EXHIBIT D

CREDIT AND COLLECTION POLICY

[On file]

 

Exh D - 1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF HEDGING AGREEMENT

(INCLUDING SCHEDULE AND CONFIRMATION)

[Intentionally Omitted]

 

Exh E - 1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF POWER OF ATTORNEY

This Power of Attorney (this “Power of Attorney”) is executed and delivered by
DT Warehouse V, LLC (“Grantor”) to Wells Fargo Securities, LLC, as
Administrative Agent (“Attorney”), pursuant to (i) the Loan and Security
Agreement, dated as of December 23, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”), among the Grantor, as
borrower, DT Credit Company, LLC, as servicer, Wells Fargo Bank, N.A., as
lender, Wells Fargo Securities, LLC, as administrative agent, and Wells Fargo
Bank, N.A., as backup servicer and collateral custodian, and (ii) the other
Transaction Documents. Capitalized terms used herein that are not otherwise
defined shall have the meanings ascribed thereto in the Agreement.

No person to whom this Power of Attorney is presented, as authority for Attorney
to take any action or actions contemplated hereby, shall inquire into or seek
confirmation from Grantor as to the authority of Attorney to take any action
described below, or as to the existence of or fulfillment of any condition to
this Power of Attorney, which is intended to grant to Attorney unconditionally
the authority to take and perform the actions contemplated herein, and Grantor
irrevocably waives any right to commence any suit or action, in law or equity,
against any person or entity that acts in reliance upon or acknowledges the
authority granted under this Power of Attorney. The power of attorney granted
hereby is coupled with an interest and may not be revoked or canceled by Grantor
until all Aggregate Unpaids have been indefeasibly paid in full and Attorney has
provided its written consent thereto.

Grantor hereby irrevocably constitutes and appoints Attorney (and all officers,
employees or agents designated by Attorney), with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power and authority
in its place and stead and in its name or in Attorney’s own name, from time to
time in Attorney’s discretion, to take any and all appropriate action and to
execute and deliver any and all documents and instruments that may be necessary
or desirable to accomplish the purposes of the Agreement, and, without limiting
the generality of the foregoing, hereby grants to Attorney the power and right,
on its behalf, without notice to or assent by it, (i) to give any necessary
receipts or acquittance for amounts collected or received hereunder, (ii) to
make all necessary transfers of the Collateral in connection with any sale or
other disposition made pursuant hereto, (iii) to execute and deliver for value
all necessary or appropriate bills of sale, assignments and other instruments in
connection with any such sale or other disposition, Grantor thereby ratifying
and confirming all that such attorney (or any substitute) shall lawfully do
hereunder and pursuant hereto, (iv) to sign any agreements, orders or other
documents in connection with or pursuant to any Transaction Document, (v) to
exercise all rights and privileges of Grantor under the Purchase Agreement
(including each Transfer Agreement); (vi) pay or discharge any taxes, Liens or
other encumbrances levied or placed on or threatened against Grantor or
Grantor’s property; (vii) to defend any suit, action or proceeding brought
against Grantor if Grantor does not defend such suit, action or proceeding or if
Attorney believes that it is not pursuing such defense in a manner that will
maximize the recovery to Attorney, and settle, compromise or adjust any suit,
action or proceeding described above and, in connection therewith, give such
discharges or releases as Attorney may deem appropriate; (viii) to file or
prosecute any claim, litigation, suit or proceeding in any court of competent
jurisdiction

 

Exh F - 1



--------------------------------------------------------------------------------

or before any arbitrator, or take any other action otherwise deemed appropriate
by Attorney for the purpose of collecting any and all such moneys due to Grantor
whenever payable and to enforce any other right in respect of Grantor’s
property; (ix) to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with, any of Grantor’s property, and execute, in connection with
such sale or action, any endorsements, assignments or other instruments of
conveyance or transfer in connection therewith; and (x) to cause the certified
public accountants then engaged by Grantor to prepare and deliver to Attorney at
any time and from time to time, promptly upon Attorney’s request, any reports
required to be prepared by or on behalf of Grantor under the Loan and Security
Agreement or any other Transaction Document, all as though Attorney were the
absolute owner of its property for all purposes, and to do, at Attorney’s option
and Grantor’s expense, at any time or from time to time, all acts and other
things that Attorney reasonably deems necessary to perfect, preserve, or realize
upon its property or assets and the Liens of the Administrative Agent, as agent
for the Secured Parties thereon, all as fully and effectively as it might do.
Grantor hereby ratifies, to the extent permitted by law, all that said attorneys
shall lawfully do or cause to be done by virtue hereof.

IN WITNESS WHEREOF, this Power of Attorney is executed by Grantor as of this
             day of                      201    .

 

DT WAREHOUSE V, LLC

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Sworn to and subscribed before

me this      day of                 ,             

Notary Public

[NOTARY SEAL]

 

Exh F - 2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF PERMITTED TAKE-OUT RELEASE

Dated                     , 20    

Reference is hereby made to the Loan and Security Agreement, dated as of
December 23, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan and Security Agreement”), among DT Warehouse V, LLC, as
borrower (the “Borrower”), DT Credit Company, LLC, as servicer (the “Servicer”),
Wells Fargo Securities, LLC, as administrative agent (the “Administrative
Agent”), Wells Fargo Bank, N.A., as backup servicer and collateral custodian
(the “Collateral Custodian”) and Wells Fargo Bank, N.A., as the lender.
Capitalized terms not defined herein shall have the meaning given such terms in
the Loan and Security Agreement.

The Borrower and the Servicer hereby represent and warrant that each condition
in the Loan and Security Agreement and each other Transaction Document, to the
consummation of the Permitted Take-Out to which this Permitted Take-Out Release
relates, has been satisfied, including but not limited to delivery of the
executed Permitted Take-Out Date Certificate, in substantially the form attached
hereto as Annex 1. Upon deposit in the Collection Account of $[—] in accordance
with Section 2.15(a)(v) in immediately available funds, the Administrative Agent
hereby releases all of its right, title and interest, including Lien, in and to
the Pledged Contracts to be transferred by the Borrower in the related Permitted
Take-Out and described in Schedule I hereto (the “Take-Out Contracts” and such
Schedule, the “Schedule of Take-Out Contracts”), together with the other items
of Collateral related to such Take-Out Contracts.

[signatures appear on the following page]

 

Exh G - 1



--------------------------------------------------------------------------------

The Servicer and the Borrower hereby direct the Collateral Custodian to deliver
the Contract Files for the Take-Out Contracts to [—].

Executed as of                          , 20    :

 

DT WAREHOUSE V, LLC, as Borrower By:  

 

  Name:  

 

  Title:  

 

DT CREDIT COMPANY, LLC, as Servicer By:  

 

  Name:  

 

  Title:  

 

WELLS FARGO SECURITIES, LLC, as Administrative Agent By:  

 

  Name:  

 

  Title:  

 

Acknowledged: WELLS FARGO BANK, N.A., as Collateral Custodian By:  

 

  Name:  

 

  Title:  

 

 

Exh G - 2



--------------------------------------------------------------------------------

ANNEX 1

PERMITTED TAKE-OUT DATE CERTIFICATE PURSUANT TO

SECTION 2.15(a) OF THE LOAN AND SECURITY AGREEMENT

DT Credit Company, LLC, as the servicer (the “Servicer”), delivers this
certificate pursuant to Section 2.15(a) of the Loan and Security Agreement,
dated as of October 24, 2011 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan and Security Agreement”) among DT
Warehouse V, LLC, as borrower (the “Borrower”), the Servicer, Wells Fargo
Securities, LLC, as administrative agent (the “Administrative Agent”), Wells
Fargo Bank, N.A., as backup servicer and collateral custodian (the “Collateral
Custodian”) and Wells Fargo Bank, N.A., as the lender, and hereby certifies, as
of the date hereof, the following:

(i)       the Borrower has sufficient funds on the related Permitted Take-Out
Date to effect the Permitted Take-Out in accordance with the Loan and Security
Agreement (taking into account, to the extent necessary, the proceeds of sales
of the Collateral in the Permitted Take-Out);

(ii)      (A) after giving effect of the Permitted Take-Out, the release of by
the Administrative Agent of the related Contracts on the Permitted Take-Out Date
and the transfer by the Borrower of the related Contracts on the Permitted
Take-Out Date, (I) the representations and warranties contained in Sections 5.1
and 5.2 are true and correct on such date, except to the extent relating to an
earlier date, (II) no Termination Event, Unmatured Termination Event, Servicer
Termination Event, Overcollateralization Increase Event or Foreclosure Event has
occurred, and (III) the Note Balance does not exceed the Borrowing Base, and
(B) no selection procedures were utilized by the Borrower in connection with the
Permitted Take-Out that are adverse to the interests of the Secured Parties;

(iii)     the Borrower has provided for the payment to the Administrative Agent,
on behalf of the Lender, on the Permitted Take-Out Date, in immediately
available funds, of an amount equal to the sum of (A) the portion of the Note
Balance to be prepaid, (B) all accrued and unpaid Interest attributable to that
portion of the Note Balance to be prepaid on such day in connection with the
Permitted Take-Out, (C) an aggregate amount equal to the sum of all other
amounts then due and owing to the Administrative Agent or the Lender, as
applicable, under this Agreement and the other Transaction Documents, to the
extent accrued to such date and to accrue thereafter (including Breakage Costs),
to the extent reasonably determined by the Administrative Agent or the Lender,
as applicable, to be attributable to that portion of the Note Balance to be paid
to such Secured Party in connection with the Permitted Take-Out and (D) all
other Aggregate Unpaids then due and owing to the extent reasonably determined
by any Secured Party to be attributable to that portion of the Note Balance to
be paid to such Secured Party in connection with the Permitted Take-Out;

(iv)     the Borrower has provided for the payment to each Hedge Counterparty on
the Permitted Take-Out Date, in immediately available funds, an aggregate amount

 

Exh G - 3



--------------------------------------------------------------------------------

equal to all Hedge Breakage Costs attributable to that portion of the Note
Balance to be prepaid in connection with the Permitted Take-Out;

(v)      the Borrower has delivered to the Administrative Agent, the Collateral
Custodian and each Lender (x) the List of Take-Out Contracts and (y) an updated
Schedule of Contracts giving effect to such Permitted Take-Out, which has been
confirmed in writing by the Collateral Custodian (which confirmation may take
the form of an email to the Administrative Agent and the Lenders stating that
the updated Schedule of Contracts delivered by the Borrower comports with the
records maintained by the Collateral Custodian); and

(vi)      no Termination Event, Unmatured Termination Event, Servicer
Termination Event or Foreclosure Event shall occur as a result of such Permitted
Take-Out.

Capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed to them in the Loan and Security Agreement.

IN WITNESS WHEREOF, the Servicer has caused this certificate to be executed on
its behalf this              day of                                     ,
20    .

 

DT CREDIT COMPANY, LLC

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Exh G - 4



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF SOLVENCY CERTIFICATE

Wells Fargo Securities, LLC

301 S. College Street, TW-8

Charlotte, North Carolina 28288-0610

 

Re: DT Warehouse V, LLC – Loan and Security Agreement

Ladies and Gentlemen:

DT Warehouse V, LLC (the “Borrower”), hereby certifies, as of this          day
of                 , 20__, with respect to the Borrower:

(i)       the fair value of the property owned by the Borrower is greater than
the amount of the Borrower’s liabilities (including disputed, contingent and
unliquidated liabilities) as such value is established and liabilities evaluated
for purposes of Section 101(32) of the Bankruptcy Code or any other Insolvency
Law;

(ii)      the present fair salable value of the property owned by the Borrower
in an orderly liquidation of the Borrower is not less than the amount that will
be required to pay the probable liability of the Borrower on its debts as they
become absolute and matured;

(iii)     the Borrower is able to realize upon its property and pay its debts
and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business;

(iv)     the Borrower does not intend to, and does not believe that it will,
incur debts or liabilities beyond the Borrower’s ability to pay as such debts
and liabilities mature; and

(v)      the Borrower is not engaged in business or a transaction, and is not
about to engage in a business or a transaction, for which the Borrower’s
property would constitute unreasonably small capital.

Capitalized terms used herein without definition shall have the meanings given
to such terms in the Loan and Security Agreement, dated as of December 23, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan and Security Agreement”), among the Borrower, DT Credit Company, LLC as
servicer, Wells Fargo Bank, N.A., as lender, Wells Fargo Securities, LLC, as
administrative agent, and Wells Fargo Bank, N.A., as backup servicer and
collateral custodian.

 

Exh H - 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed my name as of the date first written
above.

 

DT WAREHOUSE V, LLC   By:  

 

 

Name:  

 

 

Title:  

 

 

 

Exh H - 2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF MONTHLY REPORT

 

Exh I - 1



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF MONTHLY BACKUP SERVICER CERTIFICATE

[On File with Backup Servicer]

 

Exh J - 1



--------------------------------------------------------------------------------

EXHIBIT K

Form

of

RESIDUAL INTEREST CONVEYANCE AGREEMENT (APPROVED FORM)

[see attached]

 

Exh K - 1



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF PRINCIPAL REPAYMENT NOTICE

(Prepayment of Note Balance)

[Date]

(DT WAREHOUSE V, LLC)

 

To:

 

Wells Fargo Securities, LLC

as the Administrative Agent

One Wachovia Center

301 S. College Street, TW-8

Charlotte, North Carolina 28288-0610

Telephone No.: (704) 715-3570

Facsimile No.: (704) 383-9106

  

Wells Fargo Bank, National Association

301 South College Street

Charlotte, North Carolina 28288

Attention: Kevin McConnell

Telephone: (704) 383-7171

Facsimile: (704) 383-8417

 

Wells Fargo Bank, National Association

MAC N9311-161

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479

Attention:    Corporate Trust Services - Asset-
                 Backed Administration

Telephone: (612) 667-8058

Facsimile: (612) 667-3464

    

Re: Loan and Security Agreement dated as of December 23, 2011

 

Ladies and Gentlemen:

 

This Principal Repayment Notice is delivered to you pursuant to Section 2.5(a)
of that certain Loan and Security Agreement, dated as of December 23, 2011 (the
“Loan and Security Agreement”), by and among DT Warehouse V, LLC, as borrower
(the “Borrower”), DT Credit Company, LLC, as servicer (the “Servicer”), Wells
Fargo Bank, N.A., as lender (the “Lender”), Wells Fargo Securities, LLC, as
administrative agent (the “Administrative Agent”), and Wells Fargo Bank, N.A.,
as backup servicer and collateral custodian (the “Collateral Custodian”).
Capitalized terms used but not defined herein shall have the meanings provided
in the Loan and Security Agreement.

 

The undersigned hereby certifies as follows:

 

1.        Pursuant to Section 2.5(a) of the Loan and Security Agreement, the
Borrower desires to reduce the Note Balance by the amount of $[insert prepayment
amount] (the “Principal Repayment”).

 

2.        The Borrower hereby requests that such Principal Repayment be made as
of [insert prepayment date - must be at least one Business Day after the date of
this notice].

 

Exh L - 1



--------------------------------------------------------------------------------

 

3.        All of the conditions applicable to the Principal Repayment requested
herein as set forth in the Loan and Security Agreement have been satisfied as of
the date hereof and will remain satisfied to the date of such Principal
Repayment, as applicable, including the following:

 

(a)        All Aggregate Unpaids then due and payable to any Indemnified Party
have been paid;

 

(b)        No event has occurred or would result from such Principal Repayment
or from the applicable of the proceeds therefrom, which constitutes a
Termination Event or Unmatured Termination Event; and

 

(c)        The Borrower is in compliance with each of its covenants set forth in
the Transaction Documents.

 

4.        As of the date of this Principal Repayment (and prior to giving effect
thereto), the Note Balance is $[insert Note Balance prior to Principal
Repayment].

[signature appears on the following page]

 

Exh L - 2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Principal Repayment Notice
as of this [insert day] of [insert month], [insert year].

 

DT WAREHOUSE V, LLC   By:  

 

    Name:     Title:  

 

Exh L - 3



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF COLLATERAL CUSTODIAN FEE LETTER

 

Exh M - 1



--------------------------------------------------------------------------------

EXHIBIT N

MASTER AGENCY AGREEMENT

 

Exh N - 1



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF MOTOR VEHICLE INSTALLMENT SALES CONTRACT

 

Exh O - 1



--------------------------------------------------------------------------------

EXHIBIT P

COPY OF EMPLOYEE PURCHASE PROGRAM TERMS AND CONDITIONS

[To Be Provided]

 

Exh P - 1